 



Ex. 10.1
SILVERLEAF FINANCE III, LLC,
as Issuer
SILVERLEAF RESORTS, INC.,
as Servicer
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Backup Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee, Paying Agent, Custodian and Account Intermediary
INDENTURE
Dated as of July 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I.  DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
    3  
SECTION 1.1. General Definitions
    3  
SECTION 1.2. Compliance Certificates and Opinions
    3  
SECTION 1.3. Form of Documents Delivered to Indenture Trustee
    3  
SECTION 1.4.  Acts of Noteholders, etc
    4  
SECTION 1.5.  Notice to Noteholders, Waiver
    5  
SECTION 1.6. Effect of Headings and Table of Contents
    6  
SECTION 1.7. Successors and Assigns
    6  
SECTION 1.8. GOVERNING LAW
    6  
SECTION 1.9. Legal Holidays
    6  
SECTION 1.10. Execution in Counterparts
    6  
SECTION 1.11. Inspection
    6  
SECTION 1.12. Survival of Representations and Warranties
    7  
ARTICLE II.  THE NOTES
    7  
SECTION 2.1. General Provisions
    7  
SECTION 2.2. Global Notes
    8  
SECTION 2.3. Definitive Notes
    8  
SECTION 2.4. Registration, Transfer and Exchange of Notes
    9  
SECTION 2.5. Mutilated, Destroyed, Lost and Stolen Notes
    11  
SECTION 2.6. Payment of Interest and Principal; Rights Preserved
    11  
SECTION 2.7. Persons Deemed Owners
    12  
SECTION 2.8. Cancellation
    12  
SECTION 2.9. Noteholder Lists
    12  
SECTION 2.10. Treasury Notes
    12  
SECTION 2.11. Notice to Depository
    13  
SECTION 2.12. Confidentiality
    13  
ARTICLE III.  ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS
    13  
SECTION 3.1. Trust Accounts; Investments by Indenture Trustee
    13  
SECTION 3.2. Establishment and Administration of the Trust Accounts
    15  
SECTION 3.3. Reserved
    18  
SECTION 3.4. Distributions
    18  
SECTION 3.5. Reports to Noteholders
    20  
SECTION 3.6. Note Balance Write-Down Amounts
    21  
SECTION 3.7. Withholding Taxes
    21  
ARTICLE IV.  THE COLLATERAL
    21  
SECTION 4.1. Acceptance by Indenture Trustee
    21  
SECTION 4.2. Grant of Security Interest, Tax Treatment
    22  
SECTION 4.3. Further Action Evidencing Assignments
    22  
SECTION 4.4. Substitution and Repurchase of Timeshare Loans
    23  
SECTION 4.5. Release of Lien
    25  
SECTION 4.6. Appointment of Custodian and Paying Agent
    25  

ii 



--------------------------------------------------------------------------------



 



         
SECTION 4.7. Sale of Timeshare Loans
    26  
ARTICLE V.  SERVICING OF TIMESHARE LOANS
    26  
SECTION 5.1. Appointment of Servicer and Backup Servicer; Servicing Standard
    26  
SECTION 5.2. Payments on the Timeshare Loans
    26  
SECTION 5.3. Duties and Responsibilities of the Servicer
    27  
SECTION 5.4. Servicer Events of Default
    31  
SECTION 5.5. Accountings; Statements and Reports
    34  
SECTION 5.6. Records
    36  
SECTION 5.7. Fidelity Bond and Errors and Omissions Insurance
    36  
SECTION 5.8. Merger or Consolidation of the Servicer
    36  
SECTION 5.9. Sub-Servicing
    37  
SECTION 5.10. Servicer Resignation
    37  
SECTION 5.11. Fees and Expenses
    38  
SECTION 5.12. Access to Certain Documentation
    38  
SECTION 5.13. No Offset
    38  
SECTION 5.14. Account Statements
    38  
SECTION 5.15. Indemnification; Third Party Claim
    38  
SECTION 5.16. Backup Servicer
    39  
SECTION 5.17. Reserved
    40  
SECTION 5.18. Recordation
    40  
ARTICLE VI.  EVENTS OF DEFAULT; REMEDIES
    40  
SECTION 6.1. Events of Default
    40  
SECTION 6.2. Acceleration of Maturity; Rescission and Annulment
    42  
SECTION 6.3. Remedies
    43  
SECTION 6.4. Indenture Trustee May File Proofs of Claim
    44  
SECTION 6.5. Indenture Trustee May Enforce Claims Without Possession of Notes
    45  
SECTION 6.6. Application of Money Collected
    45  
SECTION 6.7. Limitation on Suits
    47  
SECTION 6.8. Unconditional Right of Noteholders to Receive Principal and
Interest
    48  
SECTION 6.9. Restoration of Rights and Remedies
    48  
SECTION 6.10. Rights and Remedies Cumulative
    48  
SECTION 6.11. Delay or Omission Not Waiver
    48  
SECTION 6.12. Control by Noteholders
    49  
SECTION 6.13. Waiver of Events of Default
    49  
SECTION 6.14. Undertaking for Costs
    49  
SECTION 6.15. Reserved
    50  
SECTION 6.16. Collateral
    50  
SECTION 6.17. Action on Notes
    51  
SECTION 6.18. Performance and Enforcement of Certain Obligations
    51  
ARTICLE VII.  THE INDENTURE TRUSTEE
    51  
SECTION 7.1. Certain Duties
    51  
SECTION 7.2. Notice of Events of Default
    53  
SECTION 7.3. Certain Matters Affecting the Indenture Trustee
    53  
SECTION 7.4. Indenture Trustee Not Liable for Notes or Timeshare Loans
    54  
SECTION 7.5. Indenture Trustee May Own Notes
    54  
SECTION 7.6. Indenture Trustee’s Fees and Expenses
    55  

iii 



--------------------------------------------------------------------------------



 



         
SECTION 7.7. Eligibility Requirements for Indenture Trustee
    55  
SECTION 7.8. Resignation or Removal of Indenture Trustee
    55  
SECTION 7.9. Successor Indenture Trustee
    56  
SECTION 7.10. Merger or Consolidation of Indenture Trustee
    57  
SECTION 7.11. Appointment of Co-Indenture Trustee or Separate Indenture Trustee
    57  
SECTION 7.12. Paying Agent and Note Registrar Rights
    59  
SECTION 7.13. Authorization
    59  
SECTION 7.14. Maintenance of Office or Agency
    59  
ARTICLE VIII.  COVENANTS OF THE ISSUER
    60  
SECTION 8.1. Payment of Principal and Interest
    60  
SECTION 8.2. Reserved
    60  
SECTION 8.3. Money for Payments to Noteholders to Be Held in Trust
    60  
SECTION 8.4. Existence; Merger; Consolidation, etc
    61  
SECTION 8.5. Protection of Collateral; Further Assurances
    62  
SECTION 8.6. Additional Covenants
    64  
SECTION 8.7. Taxes
    65  
SECTION 8.8. Restricted Payments
    65  
SECTION 8.9. Treatment of Notes as Debt for Tax Purposes
    66  
SECTION 8.10. Further Instruments and Acts
    66  
SECTION 8.11. Compliance with LLC Agreement
    66  
SECTION 8.12. Separateness Covenants
    66  
ARTICLE IX.  SUPPLEMENTAL INDENTURES
    67  
SECTION 9.1. Supplemental Indentures
    67  
SECTION 9.2. Supplemental Indentures with Consent of Noteholders
    68  
SECTION 9.3. Execution of Supplemental Indentures
    69  
SECTION 9.4. Effect of Supplemental Indentures
    69  
SECTION 9.5. Reference in Notes to Supplemental Indentures
    69  
ARTICLE X.  REDEMPTION OF NOTES
    70  
SECTION 10.1. Optional Redemption; Election to Redeem
    70  
SECTION 10.2. Notice to Indenture Trustee
    70  
SECTION 10.3. Notice of Redemption by the Servicer
    70  
SECTION 10.4. Deposit of Redemption Price
    70  
SECTION 10.5. Notes Payable on Redemption Date
    70  
ARTICLE XI.  SATISFACTION AND DISCHARGE
    71  
SECTION 11.1. Satisfaction and Discharge of Indenture
    71  
SECTION 11.2. Application of Trust Money; Repayment of Money Held by Paying
Agent
    72  
SECTION 11.3. Trust Termination Date
    72  
ARTICLE XII.  REPRESENTATIONS AND WARRANTIES AND COVENANTS
    72  
SECTION 12.1. Representations and Warranties of the Issuer
    72  
SECTION 12.2. Representations and Warranties of the Servicer
    74  
SECTION 12.3. Representations and Warranties of the Indenture Trustee
    76  
SECTION 12.4. Multiple Roles
    78  
SECTION 12.5. [Reserved]
    78  
SECTION 12.6. [Reserved]
    78  
SECTION 12.7. Representations and Warranties of the Backup Servicer
    78  

iv 



--------------------------------------------------------------------------------



 



         
ARTICLE XIII.  MISCELLANEOUS
    79  
SECTION 13.1.   Officer’s Certificate and Opinion of Counsel as to Conditions
Precedent
    79  
SECTION 13.2.  Statements Required in Certificate or Opinion
    80  
SECTION 13.3.  Notices
    80  
SECTION 13.4.  No Proceedings
    82  

     
Exhibit A
  Form of Notes
 
   
Exhibit B
  Form of Investor Representation Letter
 
   
Exhibit C
  Reserved
 
   
Exhibit D
  Form of Monthly Servicer Report
 
   
Exhibit E
  Servicing Officer’s Certificate
 
   
Exhibit F
  Reserved
 
   
Exhibit G
  Form of ROAP Waiver Letter
 
   
Exhibit H
  List of Silverleaf Executive Management
 
   
Annex A
  Standard Definitions
 
   
Schedule I
  Schedule of Timeshare Loans

v 



--------------------------------------------------------------------------------



 



INDENTURE
          This INDENTURE, dated as of July 1, 2005 (the “Indenture”), is among
SILVERLEAF FINANCE III, LLC, a limited liability company formed under the laws
of the State of Delaware, as issuer (the “Issuer”), SILVERLEAF RESORTS, INC.
(“Silverleaf”), a Texas corporation, in its capacity as servicer (the
“Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as indenture trustee (the “Indenture Trustee”), paying agent (the
“Paying Agent”), as custodian (the “Custodian”), as backup servicer (the “Backup
Servicer”) and as a securities intermediary with respect to the Trust Accounts
(in such capacity, the “Account Intermediary”).
RECITALS OF THE ISSUER
          WHEREAS, the Issuer has duly authorized the execution and delivery of
this Indenture to provide for the issuance of its $46,857,000 4.857% Timeshare
Loan-Backed Notes, Series 2005-A, Class A (the “Class A Notes”), $28,522,000
5.158% Timeshare Loan-Backed Notes, Series 2005-A, Class B (the “Class B
Notes”), $16,299,000 5.758% Timeshare Loan-Backed Notes, Series 2005-A, Class C
(the “Class C Notes”), and $16,977,000 6.756% Timeshare Loan-Backed Notes,
Series 2005-A, Class D, (the “Class D Notes” and together with the Class A
Notes, Class B Notes and Class C Notes, the “Notes”);
          WHEREAS, all things necessary to make the Notes, when executed by the
Issuer and authenticated and delivered by the Indenture Trustee hereunder, the
valid recourse obligations of the Issuer, and to make this Indenture a valid
agreement of the Issuer, in accordance with its terms, have been done; and
          WHEREAS, the Servicer has agreed to service and administer the
Timeshare Loans securing the Notes and the Backup Servicer has agreed to perform
certain servicing duties pursuant to the Backup Servicing Agreement;
          NOW, THEREFORE, THIS INDENTURE WITNESSETH:
          For and in consideration of the premises and the purchase of the Notes
by the holders thereof, it is mutually covenanted and agreed, for the benefit of
the Noteholders, as allows:
GRANTING CLAUSE
          To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all of the sums payable under this
Indenture and the performance of the covenants contained in this Indenture, the
Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Noteholders, all of the Issuer’s right, title and interest in and to the
following whether now owned or hereafter acquired and any and all benefits
accruing to the Issuer from, (i) the Timeshare Loans specified on Schedule I
hereto, (ii) any Qualified Substitute Timeshare Loans, (iii) the Receivables in
respect of each Timeshare Loan due on and after the related Cut-Off Date,
(iv) the related Timeshare Loan Documents (excluding any rights as developer or
declarant under the Timeshare Declaration, the Timeshare Program Consumer
Documents or the Timeshare Program Governing Documents), (v) all Related
Security in respect

1



--------------------------------------------------------------------------------



 



of each Timeshare Loan, (vi) all rights and remedies under the Transfer
Agreement, the Lockbox Agreement, the Backup Servicing Agreement, and the
Custodial Agreement, (vii) all amounts in or to be deposited to the Lockbox
Account, the Collection Account, the General Reserve Account and the Senior
Reserve Account, and (viii) proceeds of the foregoing (including, without
limitation, all cash proceeds, accounts, accounts receivable, notes, drafts,
acceptances, chattel paper, checks, deposit accounts, insurance proceeds,
condemnation awards, rights to payment of any and every kind, and other forms of
obligations and receivables which at any time constitute all or part or are
included in the proceeds of any of the foregoing) (collectively, the
“Collateral”). Notwithstanding the foregoing, the Collateral shall not include
(i) any Timeshare Loan released from the lien of this Indenture in accordance
with the terms hereof and any Related Security, Timeshare Loan Documents, income
or proceeds related to such released Timeshare Loan, (ii) any amount distributed
pursuant to Section 3.4 or Section 6.6 hereof or (iii) any Misdirected Deposits.
          Such Grant is made in trust to secure (i) the payment of all amounts
due on the Notes in accordance with their terms, equally and ratably except as
otherwise may be provided in this Indenture, without prejudice, priority, or
distinction between any Note of the same Class and any other Note of the same
Class by reason of differences in time of issuance or otherwise, and (ii) the
payment of all other sums payable under the Notes and this Indenture.
          The Indenture Trustee acknowledges such Grant, accepts the trusts
hereunder in accordance with the provisions hereof, and agrees to perform the
duties herein required to the best of its ability and to the end that the
interests of the Noteholders may be adequately and effectively protected as
hereinafter provided.
          The Custodian shall hold the Timeshare Loan Files in trust, for the
use and benefit of the Issuer and all present and future Noteholders, and shall
retain possession thereof. The Custodian further agrees and acknowledges that
each other item making up the Collateral that is physically delivered to the
Custodian will be held by the Custodian in the State of Minnesota or in any
other location acceptable to the Indenture Trustee and the Servicer.
          The Indenture Trustee further acknowledges that in the event the
conveyance of the Timeshare Loans by Silverleaf to the Issuer pursuant to the
Transfer Agreement is determined to constitute a loan and not a sale as it is
intended by all the parties hereto, the Custodian will be holding each of the
Timeshare Loans as bailee of the Issuer; provided, however, that with respect to
the Timeshare Loans, the Custodian should not act at the direction of the Issuer
without the prior written consent of the Indenture Trustee.

2



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION
     SECTION 1.1. General Definitions.
          In addition to the terms defined elsewhere in this Indenture,
capitalized terms shall have the meanings given them in the “Standard
Definitions” attached hereto as Annex A.
     SECTION 1.2. Compliance Certificates and Opinions.
          Upon any written application or request (or oral application with
prompt written or telecopied confirmation) by the Issuer to the Indenture
Trustee to take any action under any provision of this Indenture, other than any
request that (a) the Indenture Trustee authenticate the Notes specified in such
request, (b) the Indenture Trustee invest moneys in any of the Trust Accounts
pursuant to the written directions specified in such request or (c) the
Indenture Trustee pay moneys due and payable to the Issuer hereunder to the
Issuer’s assignee specified in such request, the Indenture Trustee shall require
the Issuer to furnish to the Indenture Trustee an Officer’s Certificate stating
that all conditions precedent, if any, provided for in this Indenture relating
to the proposed action have been complied with and that the request otherwise is
in accordance with the terms of this Indenture, and an Opinion of Counsel
stating that in the opinion of such counsel all such conditions precedent, if
any, have been complied with, except that, in the case of any such requested
action as to which other evidence of satisfaction of the conditions precedent
thereto is specifically required by any provision of this Indenture, no
additional certificate or opinion need be furnished.
     SECTION 1.3. Form of Documents Delivered to Indenture Trustee.
          In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one such document, but
one such Person may certify or give an opinion with respect to some matters and
one or more other such Persons as to other matters, and any such Person may
certify or give opinion as to such matters in one or several documents.
          Any certificate or opinion of an officer of the Issuer delivered to
the Indenture Trustee may be based, insofar as it relates to legal matters, upon
an Opinion of Counsel, unless such officer knows that the opinion with respect
to the matters upon which his/her certificate or opinion is based are erroneous.
Any such officer’s certificate or opinion and any Opinion of Counsel may be
based, insofar as it relates to factual matters, upon a certificate or opinion
of, or representations by, an officer or officers of the Issuer as to such
factual matters unless such officer or counsel knows that the certificate or
opinion or representations with respect to such matters is erroneous. Any
Opinion of Counsel may be based on the written opinion of other counsel, in
which event such Opinion of Counsel shall be accompanied by a copy of such other
counsel’s opinion and shall include a statement to the effect that such other
counsel believes that

3



--------------------------------------------------------------------------------



 



such counsel and the Indenture Trustee may reasonably rely upon the opinion of
such other counsel.
          Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
          Wherever in this Indenture, in connection with any application or
certificate or report to the Indenture Trustee, it is provided that the Issuer
shall deliver any document as a condition of the granting of such application,
or as evidence of compliance with any term hereof, it is intended that the truth
and accuracy, at the time of the granting of such application or at the
effective date of such certificate or report (as the case may be), of the facts
and opinions stated in such document shall in such case be conditions precedent
to the right of the Issuer to have such application granted or to the
sufficiency of such certificate or report. The foregoing shall not, however, be
construed to affect the Indenture Trustee’s right to rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Section 7.1(b) hereof.
          Whenever in this Indenture it is provided that the absence of the
occurrence and continuation of a Default, Event of Default or Servicer Event of
Default is a condition precedent to the taking of any action by the Indenture
Trustee at the request or direction of the Issuer, then, notwithstanding that
the satisfaction of such condition is a condition precedent to the Issuer’s
right to make such request or direction, the Indenture Trustee shall be
protected in acting in accordance with such request or direction if it does not
have knowledge of the occurrence and continuation of such event. For all
purposes of this Indenture, the Indenture Trustee shall not be deemed to have
knowledge of any Default, Event of Default or Servicer Event of Default nor
shall the Indenture Trustee have any duty to monitor or investigate to determine
whether a default has occurred (other than an Event of Default of the kind
described in Section 6.1(a) hereof) or Servicer Event of Default has occurred
unless a Responsible Officer of the Indenture Trustee shall have actual
knowledge thereof or shall have been notified in writing thereof by the Issuer,
the Servicer or any secured party.
     SECTION 1.4. Acts of Noteholders, etc.
          (a) Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by agents
duly appointed in writing; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Indenture Trustee and, where it is hereby expressly required,
to the Issuer. Such instrument or instruments (and the action embodied therein
and evidenced thereby) are herein sometimes referred to as the “Act” of the
Noteholders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and (subject to Section 7.1 hereof) conclusive
in favor of the Indenture Trustee and the Issuer, if made in the manner provided
in this Section 1.4.

4



--------------------------------------------------------------------------------



 



          (b) The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority. The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which the Indenture Trustee deems sufficient.
          (c) Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the holder of any Note shall bind every future holder of
the same Note and the holder of every Note issued upon the registration of
transfer thereof or in exchange therefore or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Indenture Trustee or the
Issuer in reliance thereon, whether or not notation of such action is made upon
such Note.
          (d) By accepting the Notes issued pursuant to this Indenture, each
Noteholder irrevocably appoints the Indenture Trustee hereunder as the special
attorney-in-fact for such Noteholder vested with full power on behalf of such
Noteholder to effect and enforce the rights of such Noteholder for the benefit
of such Noteholder; provided that nothing contained in this Section 1.4(d) shall
be deemed to confer upon the Indenture Trustee any duty or power to vote on
behalf of the Noteholders with respect to any matter on which the Noteholders
have a right to vote pursuant to the terms of this Indenture.
     SECTION 1.5. Notice to Noteholders, Waiver.
          (a) Where this Indenture provides for notice to Noteholders of any
event, or the mailing of any report to Noteholders, such notice or report shall
be sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, via first class mail, or sent by private courier or confirmed
telecopy to each Noteholder affected by such event or to whom such report is
required to be mailed, at its address as it appears in the Note Register, not
later than the interest date, and not earlier than the earliest date, prescribed
for the giving of such notice or the mailing of such report. In any case where a
notice or report to Noteholders is mailed, neither the failure to mail such
notice or report, nor any defect in any notice or report so mailed, to any
particular Noteholder shall affect the sufficiency of such notice or report with
respect to other Noteholders. Where this Indenture provides for notice in any
manner, such notice may be waived in writing by the Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waivers of notice by Noteholders shall be filed with
the Indenture Trustee, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.
          (b) In case by reason of the suspension of regular mail service or by
reason of other cause it shall be impracticable to mail or send notice to
Noteholders, in accordance with Section 1.5(a) hereof, of any event or any
report to Noteholders when such notice or report required to be delivered
pursuant to any provision of this Indenture, then such notification or

5



--------------------------------------------------------------------------------



 



delivery as shall be made with the approval of the Indenture Trustee shall
constitute a sufficient notification for every purpose hereunder.
     SECTION 1.6. Effect of Headings and Table of Contents.
          The Article and Section headings herein and in the Table of Contents
are for convenience only and shall not affect the construction hereof.
     SECTION 1.7. Successors and Assigns.
          All covenants and agreements in this Indenture by each of the parties
hereto shall bind its respective successors and permitted assigns, whether so
expressed or not.
     SECTION 1.8. GOVERNING LAW.
          THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. UNLESS MADE
APPLICABLE IN A SUPPLEMENT HERETO, THIS INDENTURE IS NOT SUBJECT TO THE TRUST
INDENTURE ACT OF 1939 AND SHALL NOT BE GOVERNED THEREBY AND CONSTRUED IN
ACCORDANCE THEREWITH.
     SECTION 1.9. Legal Holidays.
          In any case where any Payment Date or the Stated Maturity or any other
date of which principal of or interest on any Note is proposed to be paid shall
not be a Business Day then (notwithstanding any other provision of this
Indenture or of the Notes) such payment need not be made on such date, but may
be made on the next succeeding Business Day with the same force and effect as if
made on such Payment Date, Stated Maturity or other date on which principal of
or interest on any Note is proposed to be paid; provided that, no penalty
interest shall accrue for the period from and after such Payment Date, Stated
Maturity, or any other date on which principal of or interest on any Note is
proposed to be paid, as the case may be, until such next succeeding Business
Day.
     SECTION 1.10. Execution in Counterparts.
          This Indenture may be executed in any number of counterparts, each of
which such executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.
     SECTION 1.11. Inspection.
          The Issuer agrees that, on ten Business Days’ prior notice (or, one
Business Day prior notice after the occurrence and during the continuation of an
Event of Default or a Service-Event of Default), it will permit the
representatives of the Indenture Trustee or any Noteholder during the Issuer’s
normal business hours, to examine all of the books of account, records,

6



--------------------------------------------------------------------------------



 



reports and other papers of the Issuer, to make copies thereof and extracts
therefrom, and to discuss its affairs, finances and accounts with its designated
officers, employees and independent accountants in the presence of such
designated officers and employees (and by this provision the Issuer hereby
authorizes its independent accountants to discuss with such representatives such
affairs, finances and accounts), all at such reasonable times and as often as
may be reasonably requested for the purpose of reviewing or evaluating the
financial condition or affairs of the Issuer or the performance of and
compliance with the covenants and undertakings of the Issuer and the Servicer in
this Indenture or any of the other documents referred to herein or therein. Any
reasonable expense incident to the exercise by the Indenture Trustee at any time
or any Noteholder during the continuance of any Default or Event of Default, of
any right under this Section 1.11 shall be borne by the Issuer. Nothing
contained herein shall be construed as a duty of the Indenture Trustee to
perform such inspection.
     SECTION 1.12. Survival of Representations and Warranties.
          The representations, warranties and certifications of the Issuer made
in this Indenture or in any certificate or other writing delivered by the Issuer
pursuant hereto shall survive the authentication and delivery of the Notes
hereunder.
ARTICLE II.
THE NOTES
     SECTION 2.1. General Provisions.
          (a) Form of Notes. The Notes shall be designated as the “Silverleaf,
Timeshare Loan-Backed Notes, Series 2005-A”. The Notes, together with their
certificates of authentication, shall be in substantially the form set forth in
Exhibit A attached hereto, with such appropriate insertions, omissions,
substitutions and other variations as required or are permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon, as may consistently herewith,
be determined by the officer executing such Notes, as evidenced by such
officer’s execution of such Notes.
          (b) Denominations. The Outstanding Note Balance of the Class A Notes,
the Class B Notes, the Class C Notes and the Class D Notes which may be
authenticated and delivered under this Indenture is limited to $46,857,000,
$28,522,000, $16,299,000 and $16,977,000, respectively. The Notes shall be
issuable only as registered Notes, without interest coupons, in the
denominations of at least $50,000 and in integral multiples of $1,000; provided,
however, that the foregoing shall not restrict or prevent the transfer in
accordance with Section 2.4 hereof of any Note with a remaining Outstanding Note
Balance of less than $50,000.
          (c) Execution, Authentication, Delivery and Dating. The Notes shall be
manually executed by an Authorized Officer of the Issuer. Any Note bearing the
signature of an individual who was at the time of execution thereof an
authorized Officer of the Issuer shall bind the Issuer, notwithstanding that
such individual ceases to hold such office prior to the authentication and
delivery of such Note or did not hold such office at the date of such Note. No
Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any

7



--------------------------------------------------------------------------------



 



purpose unless there appears on such Note a certificate of authentication
substantially in the form set forth in Exhibit A hereto, executed by the
Indenture Trustee by manual signature, and such certificate upon any Note shall
be conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder. Each Note shall be dated the date of its
authentication. The Notes may from time to time be executed by the Issuer and
delivered to the Indenture Trustee for authentication together with an Issuer
Order to the Indenture Trustee directing the authentication and delivery of such
Notes and thereupon the same shall be authenticated and delivered by the
Indenture Trustee in accordance with such Issuer Order.
     SECTION 2.2. Global Notes.
          Each of the Notes, upon original issuance, shall be issued in the form
of one or more book-entry global certificates (the “Global Notes” and each, a
“Global Note”) to be deposited with the Indenture Trustee as custodian for The
Depository Trust Company, the initial Depository, by or on behalf of the Issuer.
All Global Notes shall be initially registered on the Note Register in the name
of Cede & Co., the nominee of DTC and no Note Owner will receive a definitive
note (a “Definitive Note”) representing such Note Owner’s interest in the
related Class of Notes, except as provided in Section 2.3 hereof. Unless and
until Definitive Notes have been issued in respect of a Class of Notes pursuant
to Section 2.3:
          (a) the provisions of this Section 2.2 shall be in full force and
effect with respect to such Class of Notes;
          (b) the Issuer, the Servicer and the Indenture Trustee may deal with
the Depository and the Depository Participants for all purposes with respect to
such Notes (including the making of distributions on such Notes) as the
authorized representatives of the respective Note Owners;
          (c) to the extent that the provisions of this Section 2.2 conflict
with any other provisions of this Indenture, the provisions of this Section 2.2
shall control; and
          (d) the rights of the respective Note Owners of a Class of Notes shall
be exercised only through the Depository and the Depository Participants and
shall be limited to those established by law and agreements between the
respective Note Owners and the Depository and/or the Depository Participants.
Pursuant to the Depository Agreement, unless and until Definitive Notes are
issued in respect of the Notes pursuant to Section 2.3 hereof, the Depository
will make book-entry transfers among the Depository Participants and receive and
transmit distributions of principal of, and interest on, the Notes to the
Depository Participants
     SECTION 2.3. Definitive Notes.
          If (a) the Depository advises the Indenture Trustee in writing that
the Depository is no longer willing, qualified or able to properly discharge its
responsibilities as Depository with respect to the Global Notes and the Issuer
is unable to locate a qualified successor, (b) the Issuer, at its sole option,
advises the Indenture Trustee in writing that it elects to terminate the
book-entry system with respect to any or all Classes of Notes through the
Depository, or (c) after the occurrence of an Event of Default, Note Owners
evidencing not less than 66-2/3% of the Adjusted Note Balance of such Class of
Notes, advise the Indenture Trustee and the Depository

8



--------------------------------------------------------------------------------



 



through the Depository Participants in writing that the continuation of a
book-entry system with respect to such Class of Notes, respectively, through the
Depository is no longer in the best interest of such Note Owners, the Indenture
Trustee shall use its best efforts to notify all affected Note Owners through
the Depository of the occurrence of any such event and of the availability of
Definitive Notes to such Note Owners. None of the Issuer, the Indenture Trustee
or the Servicer shall be liable for any delay in delivery of such instructions
and may conclusively rely in, and shall be protected in relying on, such
instructions. Upon the issuance of Definitive Notes, the Issuer, the Indenture
Trustee, the Note Registrar and the Servicer shall recognize Holders of
Definitive Notes as Noteholders hereunder. Upon the issuance of Definitive
Notes, all references herein to obligations imposed upon or to be performed by
the Depository shall be deemed to be imposed upon and performed by the Indenture
Trustee, to the extent applicable with respect to such Definitive Notes.
     SECTION 2.4. Registration, Transfer and Exchange of Notes.
          (a) The Issuer shall cause to be kept at the Corporate Trust Office a
register (“Note Register”) for the registration, transfer and exchange of Notes.
The Indenture Trustee is hereby appointed “Note Registrar” for purposes of
registering Notes and transfers of Notes as herein provided. The names and
addresses of all Noteholders and the names and addresses of the transferees of
any Notes shall be registered in the Note Register; provided, however, in no
event shall the Note Registrar be required to maintain in the Note Register the
names of the individual participants holding Notes through the Depository. The
Person in whose name any Note is so registered shall be deemed and treated as
the sole owner and Noteholder hereof for all purposes of this Indenture and the
Note Registrar, the Issuer, the Indenture Trustee, the Servicer and any agent of
any of them shall not be affected by any notice or knowledge to the contrary. A
Definitive Note is transferable or exchangeable only upon the surrender of such
Note to the Note Registrar at the Corporate Trust Office together with an
assignment and transfer (executed by the Holder or his duly authorized
attorney), subject to the applicable requirements of this Section 2.4. Upon
request of the Indenture Trustee, the Note registrar shall provide the Indenture
Trustee with the names and addresses of any Noteholders.
          (b) Upon surrender for registration of transfer of any Definitive
Note, subject to the applicable requirements of this Section 2.4, the Issuer
shall execute and the Indenture Trustee shall duly authenticate in the name of
the designated transferee or transferees, one or more new Notes in denominations
of a like aggregate denomination as the Definitive Note being surrendered. Each
Note surrendered for registration of transfer shall be canceled and consequently
destroyed by the Note Registrar. Each new Note issued pursuant to this
Section 2.4 shall be registered in the name of any Person as the transferring
Holder may request, subject to the applicable provisions of this Section 2.4.
All Notes issued upon any registration of transfer or exchange of Notes shall be
entitled to the same benefits under this Indenture as the Notes surrendered upon
such registration of transfer or exchange.
          (c) The issuance of the Notes will not be registered or qualified
under the Securities Act or the securities laws of any state. No resale or
transfer of any Note may be made unless such resale or transfer is made in
accordance with this Indenture, in minimum denominations of $50,000 and in
integral multiples of $1,000, and only if (1) in the United States to a person
whom the transferor reasonably believes is a “qualified institutional buyer” (as

9



--------------------------------------------------------------------------------



 



defined in Rule 144A) that is purchasing for its own account or for the account
of a qualified institutional buyer in a transaction meeting the requirements of
Rule 144A as certified by the transferee (other than the Initial Purchaser and
their respective initial transferees) in a letter in the form of Exhibit B
hereto, (ii) pursuant to an exemption from registration under the Securities Act
provided by Rule 144 (if available) or (iii) pursuant to an effective
registration statement under the Securities Act, in each of cases (i) through
(iii) in accordance with any applicable securities laws of any state of the
United States. Each transferee and each subsequent transferee will be required
to notify any subsequent purchaser of such Notes from it of the resale
restrictions described herein. None of the Issuer, the Servicer or the Indenture
Trustee is obligated to register or qualify the Notes under the Securities Act
or any other securities law or to take any action not otherwise required under
this Indenture to permit the transfer of any Note without registration.
          (d) No resale or other transfer of any Note, following its purchase
from the Issuer by the Initial Purchaser may be made to any transferee unless
(i) such transferee is not, and will not acquire such Note on behalf or with the
assets of, any Benefit Plan or (ii) no “prohibited transaction” under ERISA or
section 4975 of the Code or Similar Law that is not subject to a statutory,
regulatory or administrative exemption will occur in connection with purchaser’s
or such transferee’s acquisition or holding of such Note. In addition to the
applicable provisions of this Section 2.4 and the rules of the Depository, the
exchange, transfer and registration of transfer of Global Notes shall only be
made in accordance with Section 2.4(c) and this Section 2.4(d).
          (e) No fee or service charge shall be imposed by the Note Registrar
for its services in respect of any registration of transfer or exchange referred
to in this Section 2.4. The Note Registrar may require payment by each
transferor of a sum sufficient to cover any tax, expense or other governmental
charge payable in connection with any such transfer.
          (f) None of the Issuer, the Indenture Trustee, the Servicer or the
Note Registrar is obligated to register or qualify the Notes under the
Securities Act or any other securities law or to take any action not otherwise
required under this Indenture to permit the transfer of such Notes without
registration or qualification. Any such Noteholder desiring to effect such
transfer shall, and does hereby agree to, indemnify the Issuer, the Indenture
Trustee, the Servicer and the Note Registrar against any loss, liability or
expense that may result if the transfer is not so exempt or is not made in
accordance with such federal and state laws.
          (g) The Servicer agrees to cause the Issuer, and the Issuer agrees to
provide, such information as required under Rule 144A under the Securities Act
so as to allow resales of Notes to “qualified institutional buyers” (as defined
therein) in accordance herewith.
          (h) The Notes represent the sole obligation of the Issuer payable from
the Collateral and do not represent the obligations of the Originator, the
Servicer, the Backup Servicer, the Indenture Trustee or the Custodian.

10



--------------------------------------------------------------------------------



 



     SECTION 2.5. Mutilated, Destroyed, Lost and Stolen Notes.
          (a) If any mutilated Note is surrendered to the Indenture Trustee, the
Issuer shall execute and the Indenture Trustee shall authenticate and deliver in
exchange therefore a replacement Note of like tenor and principal amount and
bearing a number not contemporaneously outstanding.
          (b) If there shall be delivered to the Issuer and the Indenture
Trustee (i) evidence to their satisfaction of the destruction, loss or theft of
any Note and (ii) such security or indemnity as may be required by them to save
each of them and any agent of either of them harmless then, in the absence of
actual notice to the Issuer or the Indenture Trustee that such Note has been
acquired by a bona fide purchaser, the Issuer shall execute and upon its request
the Indenture Trustee shall authenticate and deliver, in lieu of any such
destroyed, lost or stolen Note, a replacement Note of like tenor and principal
amount and bearing a number not contemporaneously outstanding.
          (c) In case the final installment of principal on any such mutilated,
destroyed, or stolen Note has become or will at the next Payment Date become due
and payable, the Issuer, in its discretion, may, instead of issuing a
replacement Note, pay such Note.
          (d) Upon the issuance of any replacement Note under this Section 2.5,
the Issuer or the Indenture Trustee may require the payment by the Noteholder of
a sum sufficient to cover any Tax or other governmental charge that may be
imposed as a result of the issuance of such replacement Note.
          (e) Every replacement Note issued pursuant to this Section 2.5 in lieu
of any destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.
          (f) The provisions of this Section 2.5 are exclusive and shall
preclude (to the extent lawful) all other rights and remedies with respect to
the replacement or payment of mutilated, destroyed, lost or stolen Notes.
     SECTION 2.6. Payment of Interest and Principal; Rights Preserved.
          (a) Any installment of interest or principal, payable on any Note that
is punctually paid or duly provided for by or on behalf of the Issuer on the
applicable Payment Date shall be paid to the Person in whose name such Note was
registered at the close of business on the Record Date for such Payment Date by
check mailed to the address specified in the Note Register, or if a Holder has
provided wire transfer instructions to the Indenture Trustee at least 5 Business
Days prior to the applicable Payment Date, upon the request of a Holder, by wire
transfer of federal funds to the account and number specified in the Note
Register, in each case on such Record Date for such Person (which shall be, as
to each original purchaser of the Notes the account and number specified by such
purchaser to the Indenture Trustee in writing, or, if no such account or number
is so specified, then by check mailed to such Person’s address as it appears in
the Note Register on such Record Date).

11



--------------------------------------------------------------------------------



 



          (b) All reductions in the principal amount of a Note effected by
payments of principal made on any Payment Date shall be binding upon all Holders
of such Note and of any Note issued upon the registration of transfer thereof or
in exchange therefore or in lieu thereof whether or not such payment is noted on
such Note. All payments on the Notes shall be paid without any requirement of
presentment, but each Holder of any Note shall be deemed to agreed by its
acceptance of the same, to surrender such Note at the Corporate Trust Office
within thirty (30) days after receipt of the final principal payment of such
Note.
     SECTION 2.7. Persons Deemed Owners.
          Prior to due presentment of a Note for registration of transfer, the
Issuer, the Indenture Trustee, and any agent of the Issuer or the Indenture
Trustee may treat the registered Noteholder as the owner of such Note for the
purpose of receiving payment of principal of and interest on such Note and for
all other purposes whatsoever, whether or not such Note be overdue, and neither
the Issuer, the Indenture Trustee, nor any agent of the Issuer or the Indenture
Trustee shall be affected by notice to the contrary.
     SECTION 2.8. Cancellation.
          All Notes surrendered for registration of transfer or exchange or
following final payment shall, if surrendered to any Person other than the
Indenture Trustee, be delivered to the Indenture Trustee and shall be promptly
canceled by it. The Issuer may at any time deliver to the Indenture Trustee for
cancellation any Notes previously authenticated and delivered hereunder which
the Issuer may have acquired in any manner whatsoever, and all Notes so
delivered shall be promptly canceled by the Indenture Trustee. No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 2.8, except as expressly permitted by this Indenture. All canceled
Notes held by the Indenture Trustee may be disposed of in the normal course of
its business or as directed by an Issuer Order.
     SECTION 2.9. Noteholder Lists.
          The Indenture Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of the Noteholders. In the event the Indenture Trustee no longer
serves as the Note Registrar, the Issuer (or any other obligor upon the Notes)
shall furnish to the Indenture Trustee at least 5 Business Days before each
Payment Date (and in all events in intervals of not more than 6 months) and at
such other times as the Indenture Trustee may request in writing a list in such
form and as of such date as the Indenture Trustee may reasonably require of the
names and addresses of the Noteholders.
     SECTION 2.10. Treasury Notes.
          In determining whether the Noteholders of the required Outstanding
Note Balance of the Notes have concurred in any direction, waiver or consent,
Notes held or redeemed by the Issuer or any other obligor in respect of the
Notes or held by an Affiliate of the Issuer or such other obligor shall be
considered as though not Outstanding, except that for the purposes of
determining whether the Indenture Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes which a Responsible Officer of the
Indenture Trustee knows are so owned shall be so disregarded.

12



--------------------------------------------------------------------------------



 



     SECTION 2.11. Notice to Depository.
          Whenever notice or other communication to the Holders of Global Notes
is acquired under this Indenture, unless and until Definitive Notes have been
issued to the related Note Owners pursuant to Section 2.3 hereof, the Indenture
Trustee shall give all such notices and communications specified herein to be
given to such Note Owners to the Depository.
     SECTION 2.12. Confidentiality.
          Each Noteholder, by acceptance of a Note, agrees and covenants that it
shall hold in confidence all Confidential Information; provided, however, that
any Noteholder may deliver or disclose Confidential Information to (i) its
directors, officers, trustees, managers; employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the investment
represented by the Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential such information substantially in
accordance with the terms of this Section 2.12, (iii) any other Noteholder,
(iv) any institutional investor to which such Noteholder sells or offers to sell
such Note or any part thereof or any participation therein (if such Person has
agreed in writing prior to its receipt of such confidential information to be
bound by the provisions of this Section 2.12), (v) any federal or state
regulatory authority having jurisdiction over such Noteholder, (vi) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agencies that requires access to information about
such Noteholder’s investment portfolio, (vii) the Rating Agency, (viii) to the
extent the information relates to the U.S. Federal income tax treatment of the
offering of the notes and any fact that may be relevant to understanding the tax
treatment (the “Tax Structure”) and all materials of any kind (including
opinions or other tax analyses) that are provided to the Issuer, the Initial
Purchaser and each prospective investor relating to such tax treatment and Tax
Structure or (ix) any other person to which such delivery or disclosure may be
necessary or appropriate (w) to effect compliance with any law, rule, regulation
or order applicable to such Noteholder, (x) in response to any subpoena or other
legal process, (y) in connection with any litigation to which such shareholder
is a party or (z) if an Event of Default has occurred and is continuing, to the
extent such Noteholder may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under the Notes and the Transaction Documents.
ARTICLE III.
ACCOUNTS; COLLECTION AND
APPLICATION OF MONEYS; REPORTS
     SECTION 3.1. Trust Accounts; Investments by Indenture Trustee.
          (a) On or before the Closing Date, the Indenture Trustee shall
establish in the name of the Indenture Trustee for the benefit of the
Noteholders as provided in this Indenture, the Trust Accounts, which accounts
(other than the Lockbox Account) shall be Eligible Bank Accounts maintained at
the Corporate Trust Office.

13



--------------------------------------------------------------------------------



 



          Subject to the further provisions of this Section 3.1(a), the
Indenture Trustee shall, upon receipt or upon transfer from another account, as
the case may be, deposit into such Trust Accounts all amounts received by it
which are required to be deposited therein in accordance with the provisions of
this Indenture. All such amounts and all investments made with such amounts,
including all income and other gain from such investments, shall be held by the
Indenture Trustee in such accounts as part of the Collateral as herein provided,
subject to withdrawal by the Indenture Trustee in accordance with, and for the
purposes specified in the provisions of, this Indenture.
          (b) The Indenture Trustee shall assume that any amount remitted to it
in respect of the Collateral is to be deposited into the Collection Account
pursuant to Section 3.2(a) hereof unless a Responsible Officer of the Indenture
Trustee receives written instructions from the Servicer to the contrary.
          (c) None of the parties hereto shall have any right of “set-off” with
respect to any Trust Account or any investment therein.
          (d) So long as no Event of Default shall have occurred and be
continuing, all or a portion of the amounts in any Trust Account (other than the
Lockbox Account) shall be invested and reinvested by the Indenture Trustee
pursuant to an Issuer Order in one or more Eligible Investments. Subject to the
restrictions on the maturity of investments set forth in Section 3.1(f) below,
each such Issuer Order may authorize the Indenture Trustee to make the specific
Eligible Investments set forth therein and to make Eligible Investments from
time to time consistent with the general instructions set forth therein, in each
case, in such amounts as such Issuer Order shall specify.
          (e) In the event that either (i) the Issuer shall have failed to give
investment directions to the Indenture Trustee by 9:30 A.M., New York City time
on any Business Day on which there may be uninvested cash or (ii) an Event of
Default shall be continuing, the Indenture Trustee shall promptly invest and
reinvest the funds then in the designated Trust Account to the fullest extent
practicable in those obligations or securities described in clause (d) of the
definition of “Eligible Investments”. All investments made by the Indenture
Trustee shall mature no later than the maturity date therefor permitted by
Section 3.1(f) below.
          (f) No investment of any amount held in any Trust Account shall mature
later than the Business Day immediately preceding the Payment Date which is
scheduled to occur immediately following the date of investment. All income or
other gains (net of losses) from the investment of moneys deposited in any Trust
Account shall be deposited by the Indenture Trustee in such account immediately
upon receipt.
          (g) Subject to Section 3.1(d) above, any investment of any funds in
any Trust Account shall be made under the following terms and conditions:
     (i) each such investment shall be made in the name of the Indenture
Trustee, in each case in such manner as shall be necessary to maintain the
identity of such investments part of the Collateral; and
     (ii) any certificate or other instrument evidencing such investment shall
be

14



--------------------------------------------------------------------------------



 



delivered directly to the Indenture Trustee, and the Indenture Trustee shall
have sole possession of such instrument, and all income on such investment.
          (h) The Indenture Trustee shall not in any way be held liable by
reason of any insufficiency in any Trust Account resulting from losses on
investments made in accordance with the provisions of this Section 3.1
including, but not limited to, losses resulting from the sale or depreciation in
the market value of such investments (but the institution serving as Indenture
Trustee shall at all times remain liable for its own obligations, if any,
constituting part of such investments). The Indenture Trustee shall not be
liable for any investment or liquidation of an investment made by it in
accordance with this Section 3.1 on the grounds that it could have made a more
favorable investment or a more favorable selection for sale of an investment.
          (i) The parties agree that each Trust Account (other than the Lockbox
Account) is a “securities account” within the meaning of Article 8 of the UCC
and that all property (including without limitation all uninvested funds,
securities and other investment property) at any time deposited or carried in or
credited to the Trust Accounts (other than the Lockbox Account) shall be treated
as “financial assets” within the meaning of Article 8 of the UCC. The Account
Intermediary agrees that (A) it is a “securities intermediary” within the
meaning of Article 8 of the UCC and will at all times act in such capacity with
respect to the Trust Accounts and (B) the Indenture Trustee is the entitlement
holder of the Trust Accounts (other than the Lockbox Account). The parties agree
that the Account Intermediary shall follow all “entitlement orders” (as such
term is defined in Article 8 of the UCC) originated by the Indenture Trustee
with respect to the Trust Accounts (other than the Lockbox Account) and all
financial assets deposited or carried in or credited to any Trust Account (other
than the Lockbox Account). The parties agree that the “securities intermediary’s
jurisdiction”, within the meaning of Section 8-110 of the UCC, with respect to
security entitlements to financial assets credited to the Trust Accounts (other
than the Lockbox Account) shall be the State of New York.
     SECTION 3.2. Establishment and Administration of the Trust Accounts.
          (a) Collection Account. The Issuer hereby directs and the Indenture
Trustee hereby agrees to cause to be established and maintained an account (the
“Collection Account”) for the benefit of the Noteholders. The Collection Account
shall be an Eligible Bank Account initially established at the corporate trust
department of the Indenture Trustee, bearing the following designation
“Silverleaf Timeshare Loan-Backed Notes, Series 2005-A — Collection Account,
Wells Fargo Bank National Association, as Indenture Trustee for the benefit of
the Noteholders”. The Indenture Trustee on behalf of the Noteholders shall
possess all right, title and interest in all funds on deposit from time to time
in the Collection Account and in all proceeds thereof. The Collection Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the Noteholders as their interests appear in the Collateral. If, at
any time, the Collection Account ceases to be an Eligible Bank Account, the
Indenture Trustee shall within two (2) Business Days establish a new Collection
Account which shall be an Eligible Bank Account, transfer any cash and/or any
investments to such new Collection Account, and from the date such new
Collection Account is established, it shall be the “Collection Account”. The
Indenture Trustee agrees to immediately deposit any amounts received by it into
the Collection Account. Amounts on deposit in the Collection Account shall be
invested in accordance with Section 3.1 hereof. Withdrawals and payments from
the

15



--------------------------------------------------------------------------------



 



Collection Account will be made on each Payment Date as provided in Section 3.4
or Section 6.6 hereof, as applicable. The Indenture Trustee, at the written
direction of the Servicer, shall withdraw (no more than once per calendar week)
from the Collection Account and return to the Servicer or as directed by the
Servicer, any amounts which (1) were mistakenly deposited by the Lockbox Bank in
the Collection Account, including, without limitation, amounts representing
Misdirected Payments and (ii) represent Additional Servicing Compensation. The
Indenture Trustee may conclusively rely on such written direction.
          (b) General Reserve Account. The Issuer hereby directs and the
Indenture Trustee hereby agrees to cause to be established and maintained an
account (the “General Reserve Account”) for the benefit of the Noteholders. On
the Closing Date, the Indenture Trustee shall deposit, from the proceeds from
the sale of the Notes, an amount equal to the General Reserve Account Initial
Deposit. The General Reserve Account shall be an Eligible Bank Account initially
established at the corporate trust department of the Indenture Trustee, bearing
the following designation “Silverleaf Timeshare Loan-Backed Notes,
Series 2005-A—General Reserve Account, Wells Fargo Bank National Association, as
Indenture Trustee for the benefit of the Noteholders”. The Indenture Trustee on
behalf of the Noteholders shall possess all right, title and interest in all
funds on deposit from time to time in the General Reserve Account and in all
proceeds thereof. The General Reserve Account shall be under the sole dominion
and control of the Indenture Trustee for the benefit of the Noteholders as their
interests appear in the Collateral. If, at any time, the General Reserve Account
ceases to be an Eligible Bank Account, the Indenture Trustee shall within two
(2) Business Days establish a new General Reserve Account which shall be an
Eligible Bank Account, transfer any cash and/or any investments to such new
General Reserve Account and from the date such new General Reserve Account is
established, it shall be the “General Reserve Account”. Amounts on deposit in
the General Reserve Account shall be invested in accordance with Section 3.1
hereof. Deposits to the General Reserve Account shall be made in accordance with
Section 3.4 hereof. Withdrawals and payments from the General Reserve Account
shall be made in the following manner:
     (i) Withdrawals. Subject to Sections 3.2(b)(ii) and (iii) below, if on any
Payment Date, Available Funds (without giving effect to any deposit from the
General Reserve Account) would be insufficient to pay any portion of the
Required Payments on such Payment Date, the Indenture Trustee shall, based on
the Monthly Servicer Report, withdraw from the General Reserve Account an amount
equal to the lesser of such insufficiency and the amount on deposit in the
General Reserve Account and deposit such amount in the Collection Account.
     (ii) Sequential Pay Event or Event of Default. Upon the occurrence of a
Sequential Pay Event, the Indenture Trustee shall withdraw all amounts on
deposit in the General Reserve Account and shall deposit such amounts to the
Collection Account for distribution in accordance with Section 3.4(d) hereof.
Upon the occurrence of an Event of Default, the Indenture Trustee shall withdraw
all amounts on deposit in the General Reserve Account and shall deposit such
amounts to the Collection Account for distribution in accordance with
Section 6.6 hereof.
     (iii) Stated Maturity or Payment in Full. On the earlier to occur of the
Stated Maturity and the Payment Date on which the Outstanding Note Balance of
all Classes of

16



--------------------------------------------------------------------------------



 



Notes is reduced to zero, the Indenture Trustee shall withdraw all amounts on
deposit in the General Reserve Account and shall deposit such amounts to the
Collection Account.
     (iv) Amounts in Excess of General Reserve Account Required Balance. Except
if a Sequential Pay Event or Event of Default shall have occurred and is
continuing, on any Payment Date, if amounts on deposit in the General Reserve
Account are greater than the General Reserve Account Required Balance (after
giving effect to all other distributions and disbursements on such Payment
Date), the Indenture Trustee shall, based on the Monthly Servicer Report,
withdraw funds in excess of the General Reserve Account Required Balance from
the General Reserve Account and disburse such amounts to the Issuer.
          (c) Senior Reserve Account. The Issuer hereby directs and the
Indenture Trustee hereby agrees to cause to be established and maintained an
account (the “Senior Reserve Account”) for the benefit of the Noteholders. The
Senior Reserve Account shall be an Eligible Bank Account initially established
at the corporate trust department of the Indenture Trustee, bearing the
following designation “Silverleaf Timeshare Loan-Backed Notes, Series 2005-A —
Senior Reserve Account, Wells Fargo Bank National Association, as Indenture
Trustee for the benefit of the Noteholders”. The Indenture Trustee on behalf of
the Noteholders shall possess all right, title and interest in all funds on
deposit from time to time in the Senior Reserve Account and in all proceeds
thereof. The Senior Reserve Account shall be under the sole dominion and control
of the Indenture Trustee for the benefit of the Noteholders as their interests
appear in the Collateral. If, at any time, the Senior Reserve Account ceases to
be an Eligible Bank Account, the Indenture Trustee shall within two (2) Business
Days establish a new Senior Reserve Account which shall be an Eligible Bank
Account, transfer any cash and/or any investments to such new Senior Reserve
Account and from the date such new Senior Reserve Account is established, it
shall be the “Senior Reserve Account”. Amounts on deposit in the Senior Reserve
Account shall be invested in accordance with Section 3.1 hereof. Deposits to the
Senior Reserve Account shall be made in accordance with Section 3.4 hereof.
Withdrawals and payments from the Senior Account shall be made in the following
manner:
     (i) Withdrawal Upon a Sequential Pay Event or Event of Default. Upon the
occurrence of a Sequential Pay Event, the Indenture Trustee shall withdraw all
amounts on deposit in the Senior Reserve Account and shall deposit such amounts
to the Collection Account for distribution to the Noteholders in accordance with
Section 3.4(d) hereof. Upon the occurrence of an Event of Default, the Indenture
Trustee shall withdraw all amounts on deposit in the Senior Reserve Account and
shall deposit such amounts to the Collection Account for distribution in
accordance with Section 6.6 hereof.
     (ii) Stated Maturity or Payment in Full. On the earlier to occur of the
Stated Maturity and the Payment Date on which the Outstanding Note Balance of
all Classes of Notes is reduced to zero, the Indenture Trustee shall withdraw
all amounts on deposit in the Senior Reserve Account and shall deposit such
amounts to the Collection Account.
     (iii) Amounts in Excess of Outstanding Note Balance. Except if a Sequential
Pay Event or Event of Default shall have occurred, on any Payment Date, if
amounts on deposit in the Senior Reserve Account are greater than the Senior
Reserve Account Cap

17



--------------------------------------------------------------------------------



 



(after giving effect to all other distributions and disbursements on such
Payment Date), the Indenture Trustee shall, based on the Monthly Servicer
Report, withdraw funds in excess of the Senior Reserve Account Cap from the
Senior Reserve Account and disburse such amounts to the Issuer.
     SECTION 3.3. Reserved.
     SECTION 3.4. Distributions.
          (a) So long as no Sequential Pay Event or Default Acceleration Event
has occurred, on each Payment Date, to the extent of Available Funds and based
on the Monthly Servicer Report, the Indenture Trustee shall withdraw funds from
the Collection Account to make the following disbursements and distributions to
the following parties, in the following order of priority:
     (i) to the Indenture Trustee, the Indenture Trustee Fee, plus any accrued
and unpaid Indenture Trustee Fees with respect to prior Payment Dates, and any
extraordinary out-of-pocket expenses of the Indenture Trustee (up to $10,000 per
Payment Date) incurred and not reimbursed in connection with its obligations and
duties under the Indenture;
     (ii) to the Servicer, the Servicing Fee, plus any accrued and unpaid
Servicing Fees with respect to prior Payment Dates and to the successor
servicer, if any, the Servicer Termination Costs, if any (up to a cumulative
total of $100,000);
     (iii) to the Backup Servicer, the Backup Servicing Fee, plus any accrued
and unpaid Backup Servicing Fees with respect to prior Payment Dates;
     (iv) to the extent not paid by the Servicer, to the Custodian, the
Custodian Fee, plus any accrued and unpaid Custodian Fees with respect to prior
Payment Dates;
     (v) to the extent not paid by the Servicer, to the Lockbox Bank, the
Lockbox Fee, plus any accrued and unpaid Lockbox Fees with respect to prior
Payment Dates;
     (vi) to the Noteholders of each Class, the Interest Distribution Amount for
such Class;
     (vii) to the Class A Noteholders, the Class A Principal Distribution
Amount;
     (viii) to the Class B Noteholders, the Class B Principal Distribution
Amount;
     (ix) to the Class C Noteholders, the Class C Principal Distribution Amount;
     (x) to the Class D Noteholders, the Class D Principal Distribution Amount;
     (xi) to (a) the Class A Noteholders, (b) the Class B Noteholders, (c) the
Class C Noteholders and (d) the Class D Noteholders, in that order, the Deferred
Interest Amount for such Class, if any;

18



--------------------------------------------------------------------------------



 



     (xii) if a Senior Reserve Accumulation Event shall have occurred, to the
Senior Reserve Account, all remaining Available Funds until the amount on
deposit in the Senior Reserve Account shall equal the Senior Reserve Account
Cap;
     (xiii) if the amount on deposit in the General Reserve Account is less than
the General Reserve Required Balance, to the General Reserve Account, any
remaining Available Funds until amounts on deposit in the General Reserve
Account shall equal the General Reserve Account Required Balance;
     (xiv) to the Indenture Trustee, any extraordinary out-of-pocket expenses of
the Indenture Trustee not paid in accordance with (i) above; and
     (xv) to the Issuer, any remaining Available Funds.
          (b) Reserved.
          (c) Reserved.
          (d) Upon the occurrence of a Sequential Pay Event or pursuant to
Section 6.6(a) after the occurrence of a Payment Default Event, distributions
shall be made in the following order of priority:
     (i) to the Indenture Trustee, the Indenture Trustee Fee, plus any accrued
and unpaid Indenture Trustee Fees with respect to prior Payment Dates, and any
extraordinary out-of-pocket expenses of the Indenture Trustee (up to $10,000 per
Payment Date) incurred and not reimbursed in connection with its obligations and
duties under the Indenture;
     (ii) to the Servicer, the Servicing Fee, plus any accrued and unpaid
Servicing Fees with respect to prior Payment Dates and to the successor
servicer, if any, the Servicer Termination Costs, if any (up to a cumulative
total of $100,000);
     (iii) to the Backup Servicer, the Backup Servicing Fee, plus any unpaid
Backup Servicing Fees with respect to prior Payment Dates;
     (iv) to the extent not paid by the Servicer, to the Custodian, the
Custodian Fee, plus any accrued and unpaid Custodian Fees with respect to prior
Payment Dates;
     (v) to the extent not paid by the Servicer, to the Lockbox Bank, the
Lockbox Fee, plus any accrued and unpaid Lockbox Fees from prior Payment Dates;
     (vi) to the Class A Noteholders, the Class A Interest Distribution Amount;
     (vii) to the Class B Noteholders, the Class B Interest Distribution Amount;
     (viii) to the Class C Noteholders, the Class C Interest Distribution
Amount;
     (ix) to the Class D Noteholders, the Class D Interest Distribution Amount;

19



--------------------------------------------------------------------------------



 



     (x) to the Class A Noteholders, all remaining amounts until the Outstanding
Note Balance of the Class A Notes is reduced to zero;
     (xi) (ix) to the Class B Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class B Notes is reduced to zero;
     (xii) to the Class C Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class C Notes is reduced to zero;
     (xiii) to the Class D Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class D Notes is reduced to zero;
     (xiv) to (a) the Class A Noteholders, (b) the Class B Noteholders, (c) the
Class C Noteholders and (d) the Class D Noteholders, in that order, the Deferred
Interest Amount for such Class, if any;
     (xv) to the Indenture Trustee, any extraordinary out-of-pocket expenses of
the Indenture Trustee not paid in accordance with (i) above; and
     (xvi) to the Issuer, any remaining Available Funds.
     SECTION 3.5. Reports to Noteholders.
          On each Payment Date, the Indenture Trustee shall make available via
the Indenture Trustee’s internet website the Monthly Servicer Report to the
Initial Purchaser, the Noteholders, the Rating Agency, the Backup Servicer and
the Issuer; provided, however, the Indenture Trustee shall have no obligation to
provide such information described in this Section 3.5 until it has received the
requisite information from the Issuer or the Servicer. The Indenture Trustee
will make no representation or warranties as to the accuracy or completeness of
such documents and will assume no responsibility therefore. On or before the
fifth day prior to the final Payment Date with respect to any Class, the
Indenture Trustee shall send notice of such Payment Date to each Rating Agency,
the Initial Purchaser and the Noteholders of such Class. Such notice shall
include a statement that if such Notes are paid in full on the final Payment
Date, interest shall cease to accrue as of the day immediately preceding such
final Payment Date. In addition, the Indenture Trustee shall deliver to the Note
Owners, all notices, compliance reports and other certificates delivered by the
Servicer or the Issuer pursuant to Sections 4.4, 5.3(g), 5.5, 5.7, 5.8 and 11.1
of this Indenture. At a Note Owner’s request, the Indenture Trustee agrees to
provide such Note Owner an accounting of balances in the General Reserve Account
and the Senior Reserve Account.
          The Indenture Trustee’s internet website shall be initially located at
“www.CTSLink.com” or at another address as shall be specified by the Indenture
Trustee from time to time in writing to the Issuer, the Servicer, the
Noteholders and the Rating Agency. For assistance with this service, Noteholders
may call the customer service desk at (301) 815-6600. In connection with
providing access to the Indenture Trustee’s internet website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee shall not be liable for the dissemination of information in
accordance with this Agreement.

20



--------------------------------------------------------------------------------



 



          The Indenture Trustee shall have the right to change the way Monthly
Servicer Reports are distributed in order to make such distribution more
convenient and/or more accessible to the above parties and the Indenture Trustee
shall provide timely and adequate notification to all above parties regarding
any such changes.
          Annually (and more often, if required by applicable law), the
Indenture Trustee shall distribute to Noteholders any Form 1099 or similar
information returns required by applicable tax law to be distributed to the
Noteholders. The Servicer shall prepare or cause to be prepared all such
information for distribution by the Indenture Trustee to the Noteholders.
     SECTION 3.6. Note Balance Write-Down Amounts.
          The Note Balance Write-Down Amount, if any, on each Payment Date shall
be applied to the Adjusted Note Balance of a Class of Notes immediately
following the distribution of Available Funds in the following order of
Priority: first, to the Class D Notes until the Adjusted Note Balance thereof is
reduced to zero; second, to the Class C Notes until the Adjusted Note Balance
thereof is reduced to zero; third, to the Class B Notes until the Adjusted Note
Balance thereof is reduced to zero; and fourth, to the Class A Notes until the
Adjusted Note Balance thereof is reduced to zero. The application of the Note
Balance Write-Down Amount to a Class of Notes shall not reduce such Class’
entitlement to unpaid Principal Distribution Amounts.
     SECTION 3.7. Withholding Taxes.
          The Indenture Trustee, on behalf of the Issuer, shall comply with all
requirements of the Code and applicable Treasury Regulations and applicable
state and local law with respect to the withholding from any distributions made
by it to any Noteholder of any applicable withholding taxes imposed thereon and
with respect to any applicable reporting requirements in connection therewith.
ARTICLE IV.
THE COLLATERAL
     SECTION 4.1. Acceptance by Indenture Trustee.
          (a) Concurrently with the execution and delivery of this Indenture,
the Indenture Trustee does hereby acknowledge and accept the conveyance by the
Issuer of the assets included in the Collateral. The Indenture Trustee shall
hold the Collateral in trust for the benefit of the Noteholders, subject to the
terms and provisions hereof. In connection with the conveyance of the Collateral
to the Indenture Trustee, the Issuer has delivered or has caused the Originator
to deliver (i) to the Custodian, the Timeshare Loan Files, and (ii) to the
Servicer the Timeshare Loan Servicing Files for each Timeshare Loan conveyed on
the Closing Date. On or prior to each Transfer Date, the Issuer will deliver or
cause to be delivered (i) to the Custodian, the Timeshare Loan Files, and
(ii) to the Servicer, the Timeshare Loan Servicing Files, for each Qualified
Substitute Timeshare Loan to be conveyed on such Transfer Date.

21



--------------------------------------------------------------------------------



 



          (b) The Indenture Trustee shall perform its duties under this
Section 4.1 for the benefit of the Noteholders in accordance with the terms of
this Indenture and applicable law and, in each case, taking into account its
other obligations hereunder, but without regard to:
     (i) any relationship that the Indenture Trustee or any Affiliate of the
Indenture Trustee may have with an Obligor;
     (ii) the ownership of any Note by the Indenture Trustee or any Affiliate of
the Indenture Trustee;
     (iii) the Indenture Trustee’s right to receive compensation for its service
hereunder or with respect to any particular transaction; or
     (iv) the ownership, or holding in trust for others, by the Indenture
Trustee or any other assets or property.
     SECTION 4.2. Grant of Security Interest, Tax Treatment.
          (a) The conveyance by the Issuer of the Timeshare Loans to the
Indenture Trustee shall not constitute and is not intended to result in an
assumption by the Indenture Trustee or any Noteholder of any obligation of the
Issuer or the Servicer to the Obligors, to insurers under any insurance
policies, or any other Person in connection with the Timeshare Loans.
          (b) It is the intention of the parties hereto that, with respect to
all taxes, the Notes will be treated as indebtedness of the Issuer to the
Noteholders secured by the Timeshare Loans (the “Intended Tax
Characterization”). The provisions of this Indenture shall be construed in
furtherance of the Intended Tax Characterization. Each of the Issuer, the
Servicer, the Indenture Trustee and the Backup Servicer by entering into this
Indenture, and each Noteholder by the purchase of a Note, agree to report such
transactions for purposes of all taxes in a manner consistent with the Intended
Tax Characterization, unless otherwise required by applicable law.
          (c) None of the Issuer, the Servicer or the Backup Servicer shall take
any action inconsistent with the Indenture Trustee’s interest in the Timeshare
Loans and shall indicate or shall cause to be indicated in its books and records
held on its behalf that such Timeshare Loan and the other Timeshare Loans
constituting the Collateral have been assigned to the Indenture Trustee on
behalf of the Noteholders.
     SECTION 4.3. Further Action Evidencing Assignments.
          (a) The Issuer and the Indenture Trustee each agrees that, from time
to time, it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or appropriate, or
that the Holders representing at least 66-2/3% of the Adjusted Note Balance of
each Class of Notes may reasonably request, in order to perfect, protect or more
fully evidence the security interest in the Timeshare Loans or to enable the
Indenture Trustee to exercise or enforce any of its rights hereunder. Without
limiting the generality of the foregoing, the Issuer will, without the necessity
of a request and upon the request of the Indenture Trustee, execute and file or
record (or cause to be executed and filed or

22



--------------------------------------------------------------------------------



 



recorded) such Assignments of Mortgage, financing or continuation statements, or
amendments hereto or assignments thereof, and such other instruments or notices,
as may be necessary or appropriate to create and maintain in the Indenture
Trustee a first priority perfected security interest, at all times, in the
Collateral, including, without limitation, recording and filing UCC-1 financing
statements, amendments or continuation statements prior to the effective date of
any change of the name, identity or structure or relocation of its chief
executive office or any change which could affect the perfection pursuant to any
financing statement or continuation statement or assignment previously filed or
make any UCC-1 or continuation statement previously filed pursuant to this
Indenture seriously misleading within the meaning of applicable provisions of
the UCC (and the Issuer shall give the Indenture Trustee at least thirty
(30) Business Days prior notice of the expected occurrence of any such
circumstance). The Issuer shall deliver promptly to the Indenture Trustee
file-stamped copies of any such filings.
          (b) (i) The Issuer hereby grants to each of the Servicer and the
Indenture Trustee a power of attorney to execute all documents including, but
not limited to, Assignments of Mortgage, UCC-l financing statements, amendments
or continuation statements, on behalf of the Issuer as may be necessary or
desirable to effectuate the foregoing and (ii) the Servicer hereby grants to the
Indenture Trustee a power of attorney to execute all documents on behalf of the
Servicer as may be necessary or desirable to effectuate the foregoing; provided,
however, that such grant shall not create a duty on the part of the Indenture
Trustee or the Servicer to file, prepare, record or monitor, or any
responsibility for the contents or adequacy of, any such documents.
     SECTION 4.4. Substitution and Repurchase of Timeshare Loans.
          (a) Mandatory Substitution and Repurchase of Timeshare Loans for
Breach of Representation or Warranty. If at any time, any party hereto obtains
knowledge, discovers, or is notified by any other party hereto, that any of the
representations and warranties of the Originator in the Transfer Agreement were
incorrect at the time such representations and warranties were made, then the
party discovering such defect, omission, or circumstance shall promptly notify
the other parties to this Indenture, the Rating Agency and the Originator. In
the event any such representation or warranty of the Originator is incorrect and
materially and adversely affects the value of a Timeshare Loan or the interests
of the Noteholders therein, then the Issuer and the Indenture Trustee shall
require the Originator, within 60 days after the date it is first notified of,
or otherwise obtains Knowledge of such breach, to eliminate or otherwise cure in
all material respects the circumstance or condition which has caused such
representation or warranty to be incorrect or (1) if the breach relates to a
particular Timeshare Loan and is not cured in all material respects (such
Timeshare Loan, a “Defective Timeshare Loan”), either (a) purchase the Issuer’s
interest in such Defective Timeshare Loan at the Repurchase Price or (b) provide
one or more Qualified Substitute Timeshare Loans and pay the Substitution
Shortfall Amounts, if any. The Indenture Trustee is hereby appointed
attorney-in-fact, which appointment is coupled with an interest and is therefore
irrevocable, to act on behalf and in the name of the Issuer to enforce the
Originator’s purchase or substitution obligations if the Originator has not
complied with its purchase or substitution obligations under the Transfer
Agreement within 30 days after the end of the aforementioned 60-day period.

23



--------------------------------------------------------------------------------



 



          (b) Prepayment of Upgraded Timeshare Loans. Pursuant to the Transfer
Agreement, with respect to any Upgraded Timeshare Loan, on any date, the
Originator shall prepay such Upgraded Timeshare loan on behalf of the related
Obligor by depository the related Repurchase Price in the Collection Account as
set forth in Section 4.4(d) below.
          (c) Optional Purchase of Defaulted Timeshare Loans. Pursuant to the
Transfer Agreement, with respect to any Defaulted Timeshare Loans, on any date,
the Originator shall have the option, but not the obligation, to purchase the
Defaulted Timeshare Loan at the Default Purchase Price for such Defaulted
Timeshare Loan; provided, however, that the option to purchase a Defaulted
Timeshare Loan is limited on any date to the Optional Purchase Limit. If the
Originator, shall purchase Defaulted Timeshare Loans as provided herein, the
Originator shall deposit the related Default Purchase Price in the Collection
Account as set forth in Section 4.4(d) below. The Originator, may irrevocably
waive the Originator’s option to purchase a Defaulted Timeshare Loan by
delivering or causing to be delivered to the Indenture Trustee a Waiver Letter
in the form of Exhibit G attached hereto. The holder or holders of Notes
representing at least 66-2/3% of the Adjusted Note Balance may at any time
direct the Indenture Trustee, in connection with any subsequent purchases of
Defaulted Timeshare Loans by the Originator, to require the Originator to
conduct a public auction in respect of any such Defaulted Timeshare Loan. The
Originator may bid on any such Defaulted Timeshare Loan during such auction,
provided that no such bid may be lower than fifteen percent (15%) of the
original acquisition price paid for the Timeshare Property by the Obligor under
such Defaulted Timeshare Loan. Publication of notice of such auction in a
newspaper published daily in Dallas, Texas, shall be sufficient notice of such
auction.
          (d) Payment of Repurchase Prices and Substitution Shortfall Amounts.
The Issuer and the Indenture Trustee shall direct that the Originator remit or
cause to be remitted all amounts in respect of Repurchase Price, Default
Purchase Prices and Substitution Shortfall Amounts payable during the related
Due Period in immediately available funds to the Indenture Trustee on the
Transfer Date for deposit in the Collection Account.
          (e) Schedule of Timeshare Loans. The Issuer and Indenture Trustee
shall direct the Originator to provide or cause to be provided to the Indenture
Trustee on any date on which a Timeshare Loan is purchased, repurchased or
substituted with an electronic supplement to the Schedule of Timeshare Loans
reflecting the removal and/or substitution of Timeshare Loans and subjecting any
Qualified Substitute Timeshare Loans to the provisions of the Transaction
Documents.
          (f) Officer’s Certificate. No substitution of a Timeshare Loan shall
be effective unless the Issuer and the Indenture Trustee shall have received an
Officer’s Certificate of the Originator indicating that (1) the new Timeshare
Loan meets all the criteria of the definition of “Qualified Substitute Timeshare
Loan”, (2) the Timeshare Loan Files for such Qualified Substitute Timeshare Loan
have been delivered to the Custodian, and (3) the Timeshare Loan Servicing Files
for such Qualified Substitute Timeshare Loan have been delivered to the
Servicer.

24



--------------------------------------------------------------------------------



 



          (g) Qualified Substitute Timeshare Loans. On the related Transfer
Date, the Issuer and the Indenture Trustee shall direct the Originator to
deliver or cause the delivery of the Timeshare Loan Files of the related
Qualified Substitute Timeshare Loans to the Custodian on the related Transfer
Date in accordance with the provisions of this Indenture and the Custodial
Agreement.
     SECTION 4.5. Release of Lien.
          (a) The Lien of the Indenture shall be automatically released with
respect to any Timeshare Loan purchased, repurchased or substituted under
Section 4.4 hereof, (i) upon satisfaction of each of the applicable provisions
of Section 4.4 hereof, (ii) in the case of any purchase or repurchase, after a
payment by the Originator of the Repurchase Price of the Timeshare Loan, and
(iii) in the case of any substitution, after payment by the Originator of the
applicable Substitution Shortfall Amounts, if any, pursuant to Section 4.4
hereof.
          (b) The Lien of the Indenture shall be automatically released with
respect to any Timeshare Loan which has been paid in full.
          (c) Reserved.
          (d) In connection with (a) and (b) above, the Issuer and Indenture
Trustee will execute and deliver such releases, endorsements and assignments as
are provided to it by the Originator or Silverleaf, in its capacity as the
Servicer, as applicable, in each case, without recourse, representation or
warranty, as shall be necessary to vest in the Originator or Silverleaf, in its
capacity as the Servicer, as applicable, or its designee (or to evidence the
vesting in such Person of), the legal and beneficial ownership of each Timeshare
Loan released pursuant to this Section 4.5. The Servicer shall deliver a Request
for Release to the Custodian with respect to the related Timeshare Loan Files
and Timeshare Loan Servicing Files released pursuant to this Section 4.5, and
such files shall be transferred to the Originator or Silverleaf, in its capacity
as the Servicer, as applicable, or its designee.
     SECTION 4.6. Appointment of Custodian and Paying Agent.
          (a) The Indenture Trustee may appoint a Custodian to hold all or a
portion of the Timeshare Loan Files as agent for the Indenture Trustee. Each
Custodian shall be a depository institution supervised and regulated by a
federal or state banking authority, shall have combined capital and surplus of
at least $10,000,000, shall be qualified to do business in the jurisdiction, in
which it holds any Timeshare Loan File and shall not be the Issuer or an
Affiliate of the Issuer. The initial Custodian shall be Wells Fargo Bank,
National Association. The Indenture Trustee shall not be responsible for paying
the Custodian Fee or any other amounts owed to the Custodian.
          (b) The Issuer hereby appoints the Indenture Trustee as a Paying
Agent. The Issuer may appoint other Paying Agents from time to time. Any such
other Paying Agent shall be appointed by Issuer Order with written notice
thereof to the Indenture Trustee. Any Paying Agent appointed by the Issuer shall
be a Person who would be eligible to be Indenture Trustee hereunder as provided
in Section 7.7 hereof.

25



--------------------------------------------------------------------------------



 



     SECTION 4.7. Sale of Timeshare Loans.
          The parties hereto agree that none of the Timeshare Loans in the
Collateral shall be sold or disposed of in any manner except as expressly
provided for herein.
ARTICLE V.
SERVICING OF TIMESHARE LOANS
     SECTION 5.1. Appointment of Servicer and Backup Servicer; Servicing
Standard.
          (a) Subject to the terms and conditions herein, the Issuer and the
Indenture Trustee hereby appoint Silverleaf as the initial Servicer hereunder.
The Servicer shall service and administer the Timeshare Loans and perform all of
its duties hereunder in accordance with the Servicing Standard.
          (b) Subject to the terms and conditions herein and in the Backup
Servicing Agreement, the Issuer hereby appoints Wells Fargo Bank, National
Association to act as the initial Backup Servicer hereunder. The Backup Servicer
shall service and administer the Timeshare Loans and perform all of its duties
hereunder and under the Backup Servicing Agreement in accordance with the
Servicing Standard.
     SECTION 5.2. Payments on the Timeshare Loans.
          (a) The Servicer shall, in a manner consistent with the Servicing
Standard, reflect all payments made under each Timeshare Loan and direct each
Obligor to timely make all payments in respect of his or her Timeshare Loan to
the Lockbox Account maintained at the Lockbox Bank.
          (b) On the Closing Date, the Servicer shall cause to be deposited to
the Collection Account all amounts collected and received in respect of the
Timeshare Loans after the Initial Cut-Off Date (without deduction for any
Liquidation Expenses).
          (c) Subject to subsection (d) below, on each Monday, Wednesday, Friday
(or, if such day is not a Business Day, then on the next Business Day) and the
last Business Day of that related calendar month, all collections in respect of
the Timeshare Loans on deposit in the Lockbox Account will be remitted to the
Collection Account.
          (d) Liquidation Expenses shall be reimbursed to the Servicer in
accordance with Section 3.2(a) hereof. To the extent that the Servicer has
received any Liquidation Expenses as Additional Servicing Compensation and shall
subsequently recover any portion of such Liquidation Expenses from the related
Obligor, the Servicer shall deposit such amounts into Collection Account in
accordance with Section 5.3(b) hereof.
          (e) The Servicer agrees that to the extent it receives any amounts in
respect of any insurance policies which are not payable to the Obligor or any
other collections relating to the Collateral, it shall deposit such amounts to
the Collection Account within two (2) Business days of receipt thereof (unless
otherwise expressly provided herein).

26



--------------------------------------------------------------------------------



 



     SECTION 5.3. Duties and Responsibilities of the Servicer.
          (a) In addition to any other customary services which the Servicer may
perform or may be required to perform hereunder, the Servicer shall perform or
cause to be performed through sub-servicers, the following servicing and
collection activities in accordance with the Servicing Standard:
     (i) perform standard accounting services and general record keeping
services with respect to the Timeshare Loans;
     (ii) respond to telephone or written inquiries of Obligors concerning the
Timeshare Loans;
     (iii) keep Obligors informed of the proper place and method for making
payment with respect to the Timeshare Loans;
     (iv) contact Obligors to effect collections and to discourage delinquencies
in the payment of amounts owed under the Timeshare Loans and doing so by any
lawful means;
     (v) report tax information to Obligors and taxing authorities to the extent
required by law;
     (vi) take such other action as may be necessary or appropriate in the
discretion of the Servicer for the purpose of collecting and transferring to the
Indenture Trustee for deposit into the Collection Account all payments received
by the Servicer or remitted to the Lockbox Account in respect of the Timeshare
Loans (except as otherwise expressly provided herein), and to carry out the
duties and obligations imposed upon the Servicer pursuant to the terms of this
Indenture;
     (vii) arranging for Liquidations of Timeshare Properties related to
Defaulted Timeshare Loans and the remarketing of such Timeshare Properties as
provided in Section 5.3(b) below;
     (viii) use reasonable best efforts to enforce the purchase and substitution
obligations of the Originator under the Transfer Agreement;
     (ix) refrain from modifying, waiving or amending the terms of any Timeshare
Loan; provided, however, the Servicer may modify, waive or amend a Timeshare
Loan for which a default on such Timeshare Loan has occurred or is imminent and
such modification, amendment or waiver will not (i) materially alter the
interest rate on or the principal balance of such Timeshare Loan, (ii) shorten
the final maturity of, lengthen the timing of payments of either principal or
interest, or any other terms of, such Timeshare Loan in any manner which would
have a material adverse affect on the Noteholders, (iii) adversely affect the
Timeshare Property underlying such Timeshare Loan or (iv) reduce materially the
likelihood that payments of interest and principal on such Timeshare Loan shall
be made when due; provided, further, the Servicer may grant a single extension
of the final maturity of a Timeshare Loan if the Servicer, in its reasonable
discretion,

27



--------------------------------------------------------------------------------



 



determines that (A) such Timeshare Loan is in default or a default on such
Timeshare Loan is likely to occur in the foreseeable future and (B) the value of
such Timeshare Loan will be enhanced by such extension; provided, further, the
Servicer shall not be permitted to modify, waive or amend the terms of any
Timeshare Loan if the sum of the Cut-Off Date Loan Balance of such Timeshare
Loan and the Cut-Off Date Loan Balances of all other Timeshare Loans for which
the Servicer has modified, waived or amended the terms thereof exceeds 1% of the
Cut-Off Date Aggregate Loan Balance.
     (x) work with Obligors in connection with any transfer of ownership of a
Timeshare Property by an Obligor to another Person (to the extent permitted),
whereby the Servicer may consent to the assumption by such Person of the
Timeshare Loan related to such Timeshare Property (to the extent permitted);
provided, however, in connection with any such assumption, the rate of interest
borne by, the maturity date of, the principal amount of, the timing of payments
of principal and interest in respect of, and all other material terms of, the
related Timeshare Loan shall not be changed other than as permitted in
(ix) above;
     (xi) to the extent that the Custodian Fees or the Lockbox Fees are, in the
Servicer’s reasonable business judgment, no longer commercially reasonable, use
commercially reasonable efforts to exercise its rights under the Custodial
Agreement or the Lockbox Agreement to replace the Custodian or Lockbox Bank, as
applicable. Any such successor shall be reasonably acceptable to the Indenture
Trustee;
     (xii) deliver such information and data to the Backup Servicer as is
required under the Backup Servicing Agreement;
     (xiii) deliver any new or amended ACH Forms executed by an Obligor to the
Custodian to be held as part of the related Timeshare Loan File; and
     (xiv) (A) to cause each Resort to be insured in the event of fire,
earthquake, or other casualty for the full replacement value thereof and if the
Resort is located in a designated flood plain, to maintain flood insurance in an
amount not less than the maximum level available under the National Flood
Insurance Act of 1968, as amended; (B) in respect of each Resort, to maintain
general liability insurance in such amounts generally acceptable in the
industry; (C) to cause each Resort’s insurance policies to remain in full force
and effect with a generally acceptable insurance carrier; and (D) to monitor the
maintenance of the insurance coverage described in (A), (B), and (C) above with
respect to each Resort and promptly obtain notice and otherwise acquire
Knowledge of any lapse, cessation, decrease or other change in any such
insurance coverage.
          (b) In the event that a Defaulted Timeshare Loan is not or cannot be
released from the Lien of the Indenture pursuant to Section 4.5 hereof, the
Servicer shall, in accordance with the Servicing Standard, promptly institute
collection procedures, which may include, but is not limited to, cancellation,
forfeiture, termination or foreclosure proceedings or obtaining a deed-in-lieu
of foreclosure (each, a “Foreclosure Property”). Upon the Timeshare Property
becoming a Foreclosure Property, the Servicer shall promptly attempt to
liquidate such foreclosure Property. The Servicer shall select the liquidation
option reasonably anticipated to

28



--------------------------------------------------------------------------------



 



produce the highest Net Liquidation Proceeds, giving effect to the gross price
obtainable, broker’s commissions, foreclosure costs, fees and marketing expenses
and other factors. The Servicer shall be entitled to reimbursement of
Liquidation Expenses out of Liquidation Proceeds. Any Liquidation Expenses later
recovered by the Servicer shall be deposited by the Servicer in the Collection
Account in accordance with Section 5.2(c) and (d) hereof.
     (i) To the extent that the Originator or an Affiliate thereof is selected
to remarket a Foreclosure Property, the Servicer shall cause the Originator or
Affiliate thereof to agree that it will remarket such Foreclosure Property in
accordance with the Servicing Standard.
     (ii) The Servicer (if Silverleaf or its Affiliate is acting as Servicer) on
behalf of the Issuer and the Indenture Trustee shall take all necessary steps to
have the record title of the applicable Timeshare Properties subject to such
Defaulted Timeshare Loans continue to be held by the Indenture Trustee. In such
event, the Servicer shall direct the Indenture Trustee, directly or through its
agents to exercise the remedies provided for in the Oak N’ Spruce Trust
Agreement, in the Mortgage Note or in the other documents with respect to such
Defaulted Timeshare Loans and the Obligors thereunder, and the related Timeshare
Property shall be remarketed with the purpose of obtaining the maximum Net
Liquidation Proceeds in respect of such Defaulted Timeshare Loans.
     (iii) The Servicer shall reserve its rights under the Oak N’ Spruce Trust
Agreement and/or the applicable Mortgages to obtain, at any time, record title
and all beneficial interests in respect of the Timeshare Properties related to
Defaulted Timeshare Loans. All actions taken by the Servicer in respect of any
Defaulted Timeshare Loans shall, at all times, be carried out in a manner such
that none of the Issuer, the Indenture Trustee or the Noteholders shall, under
applicable law, be deemed to be the developer or declarant of any Resort.
     (iv) The Servicer may elect to liquidate at a public or private sale any
Defaulted Timeshare Loans or related Timeshare Properties foreclosed upon or
otherwise reacquired on behalf of the Indenture Trustee from the obligors of the
Defaulted Timeshare Loans. In the event the Servicer elects to so liquidate
Defaulted Timeshare Loans or the related Timeshare Properties securing these
Defaulted Timeshare Loans, the Originator may bid on such Defaulted Timeshare
Loans or related Timeshare Properties so long as the Originator pays an amount
at least equal to the net fair market value of each related Timeshare Property,
as determined by the Originator in its commercially reasonable judgment, which
shall in no event be less than fifteen percent (15%) of the original acquisition
price paid for the Timeshare Property by the Obligor under the Defaulted
Timeshare Loan.
     (v) The Servicer agrees that it shall require that any Liquidation Proceeds
be in the form of cash only.
          (c) The Servicer may not sell any of the Defaulted Timeshare Loans
that are included in the Collateral except for or as specifically permitted by
this Indenture.

29



--------------------------------------------------------------------------------



 



          (d) For so long as Silverleaf or any of its Affiliates controls the
Resorts, the Servicer shall use commercially reasonable efforts to maintain or
cause the Resorts to be maintained in good repair, working order and condition
(ordinary wear and tear excepted).
          (e) For so long as Silverleaf or any of its Affiliates controls the
Association for a Resort, and Silverleaf or an Affiliate thereof is the manager,
the related management contract may not be amended or modified if such amendment
or modification is reasonably likely to have a material adverse affect on the
interests of the Noteholder, except with the prior written consent of the
Holders representing at least 66-2/3% of the Adjusted Note Balance of each Class
of Notes, which consent shall not be unreasonably withheld or delayed, or after
obtaining a Rating Agency Confirmation.
          (f) In the event any Lien (other than a Permitted Lien) attaches to
any Timeshare Loan or related collateral from any Person claiming from and
through Silverleaf or one of its Affiliates which materially adversely affects
the Issuer’s interest in such Timeshare Loan, Silverleaf shall, within the
earlier to occur of ten (10) Business Days after such attachment or the
respective lienholders’ action to foreclose on such lien, either (a) cause such
Lien to be released of record, (b) provide the Indenture Trustee with a bond in
accordance with the applicable laws of the state in which the Timeshare Property
is located, issued by a corporate surety acceptable to the Indenture Trustee, in
an amount and in form reasonably acceptable to the Indenture Trustee or (c)
provide the Indenture Trustee with such other security as the Indenture Trustee
may reasonably require.
          (g) The Servicer shall: (a) promptly notify the Indenture Trustee of
(i) any claim, action or proceeding which may be reasonably expected to have a
material adverse effect on the Collateral, or any material part thereof, and
(ii) any action, suit, proceeding, order or injunction of which Servicer becomes
aware after the date hereof pending or threatened against or affecting Servicer
or any Affiliate which may be reasonably expected to have a material adverse
effect on the Collateral or the Servicer’s ability to service the same; (b) at
the request of Indenture Trustee with respect to a claim or action or proceeding
which arises from or through the Servicer or one of its Affiliates, appear in
and defend, at Servicer’s expense, any such claim, petition or proceeding which
would have a material adverse effect on the Timeshare Loans or the Servicer’s
ability to service the same; and (c) comply in all respects, and shall cause all
Affiliates to comply in all respects, with the terms of any orders imposed on
such Person by any governmental authority the failure to comply with which would
have a material adverse effect on the Timeshare Loans or the Servicer’s ability
to service the same.
          (h) Except as contemplated by the Transaction Documents, the Servicer
(for so long as Silverleaf or any Affiliate thereof is the Servicer hereunder,
otherwise Silverleaf in its individual capacity) shall not, and shall not permit
the Managing Entity to, encumber, pledge or otherwise grant a lien or security
interest in and to the Reservation System (including, without limitation, all
hardware, software and data in respect thereof) and furthermore agrees, and
shall cause the Managing Entity, to use commercially reasonable efforts to keep
the Reservation System Operational, not to dispose of the same and to allow the
members of each Association the use of, and access to, the Reservation System in
accordance with the terms of the Management Agreement.

30



--------------------------------------------------------------------------------



 



            (i) For so long as Silverleaf or any Affiliate thereof is the
Servicer, it shall comply in all material respects with the Collection Policy in
effect on the Closing Date (or, as amended from time to time with the consent of
the holders representing at least 66-2/3% of the Adjusted Note Balance of each
Class of Notes if such amendment is reasonably likely to have material adverse
affect on the interests of the Noteholders or after obtaining a Rating Agency
Confirmation) and with the terms of the Timeshare Loans.
     SECTION 5.4. Servicer Events of Default.
          (a) A “Servicer Event of Default” means, the occurrence and
continuance of any of the following events:
            (i) any failure by the Servicer to make any required payment,
transfer or deposit when due hereunder and the continuance of such default for a
period of five (5) Business Days;
     (ii) any failure by the Servicer to provide any required report within five
(5) Business Days of when such report is required to be delivered hereunder;
     (iii) any failure by the Servicer to observe or perform in any material
respect the covenant set forth in Section 5.3(a)(iv) hereof, which failure in
respect of clause (A), (B) or (C) of such Section 5.3(a)(iv) is not remedied
within two (2) Business Days after the Servicer first acquires Knowledge
thereof;
     (iv) any failure by the Servicer to observe or perform in any material
respect any other covenant or agreement (other than as set forth in clause
(iii) above), which has a material adverse effect on the Noteholders and such
failure is not remedied within 30 days (or, if the Servicer shall have provided
evidence satisfactory to the Indenture Trustee that such covenant cannot be
cured in the 30-day period and that it is diligently pursuing a cure, 60 days),
after the earlier of (x) the Servicer first acquiring Knowledge thereof and
(y) the Indenture Trustee’s giving written notice thereof to the Servicer;
     (v) any representation or warranty made by the Servicer in this Indenture
shall prove to be incorrect in any material respect as of the time when the same
shall have been made, and such breach is not remedied within 30 days (or, if the
Servicer shall have provided evidence satisfactory to the Indenture Trustee that
such breach cannot be cured in the 30-day period and that it is diligently
pursuing a cure, 60 days) after the earlier of (x) the Servicer first acquiring
Knowledge thereof and (y) the Indenture Trustee’s giving written notice thereof
to the Servicer;
     (vi) the entry by a court having competent jurisdiction in respect of the
Servicer of (i) a decree or order for relief in respect of the Servicer in an
involuntary case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization, or other similar law or (ii) a decree or order
adjudging the Servicer a bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment, or composition of or
in respect of the Servicer under any applicable federal or state law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator,
or other similar official of the Servicer, or of any substantial part of

31



--------------------------------------------------------------------------------



 



its property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive days;
     (vii) the commencement by the Servicer of a voluntary case or proceeding;
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or of any other case or proceeding to be adjudicated a
bankrupt or insolvent, or the consent by either to the entry of a decree or
order for relief in respect of the Servicer in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Servicer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Servicer’s failure to pay its debts generally as they become due, or the
taking of corporate action by the Servicer in furtherance of any such action;
     (viii) a Sequential Pay Event that remains uncured for one Due Period;
     (ix) if Silverleaf is the Servicer, it fails to maintain a Leverage Ratio
of not greater than 6.0 to 1.0; or
     (x) if Silverleaf is the Servicer, a change occurs of more than 50% of the
executive management of the Servicer as described in Exhibit H hereto, unless
Silverleaf provides written certification to the Indenture Trustee (which the
Indenture Trustee shall promptly forward to the Noteholders) within 30 days
after such change, certifying that such executive management personnel have been
replaced, and setting forth a description of those persons’ experience, ability
and reputation, and the Indenture Trustee shall not have received an objection
to such replacement personnel from holders of Notes of at least 50% of the
Adjusted Note Balance, within 15 Business Days after sending such certificate to
the Noteholders.
          If any Servicer Event of Default shall have occurred and not been
waived hereunder, the Indenture Trustee may, and upon notice from Holders
representing at least 66-2/3% of the Adjusted Note Balance of each Class of
Notes shall, terminate, on behalf of the Noteholders, by notice in writing to
the Servicer, all of the rights and obligations of the Servicer, as Servicer
under this Indenture.
          Unless consented to by the Holders representing at least 66-2/3% of
the Adjusted Note Balance of each Class of Notes, the Issuer may not waive any
Servicer Event of Default.
          (b) Replacement of Servicer. From and after the receipt by the
Servicer of such written termination notice or the resignation of the Servicer
pursuant to Section 5.10 hereof, all authority and power of the Servicer under
this Indenture, whether with respect to the Timeshare Loans or otherwise, shall,
pass to and be vested in the Indenture Trustee, and the

32



--------------------------------------------------------------------------------



 



Indenture Trustee shall terminate the Backup Servicing Agreement and be the
successor Servicer hereunder and the duties and obligations of the Servicer
shall terminate. The Servicer shall perform such actions as are reasonably
necessary to assist the Indenture Trustee and the Backup Servicer in such
transfer. If the Servicer fails to undertake such action as is reasonably
necessary to effectuate such a transfer, the Indenture Trustee is hereby
authorized and empowered to execute and deliver, on behalf of and at the expense
of the Servicer, as attorney-in-fact or otherwise, any and all documents and
other instruments, and to do or accomplish all other acts or things reasonably
necessary to effect the purposes of such notice of termination. The Servicer
agrees that if it is terminated pursuant to this Section 5.4, it shall promptly
(and, in any event, no later than five (5) Business Days subsequent to its
receipt of the notice of termination from the Indenture Trustee) provide the
Indenture Trustee, the Backup Servicer or their respective designees (with
reasonable costs being borne by the Servicer) with all documents and records
(including, without limitation, those in electronic form) reasonably requested
by it to enable the Indenture Trustee to assume the Servicer’s functions
hereunder, and the Servicer shall cooperate with the Indenture Trustee in
affecting the termination of the Servicer’s responsibilities and rights
hereunder and the assumption by a successor of the Servicer’s obligations
hereunder, including, without limitation, the transfer within one (1) Business
Day to the Indenture Trustee or its designee for administration by it of all
cash amounts which shall at the time or thereafter be received by it with
respect to the Timeshare Loans (provided, however, that the Servicer shall
continue to be entitled to receive all amounts accrued or owing to it under this
Indenture on or prior to the date of such termination). The Indenture Trustee
shall be entitled to renegotiate the Servicing Fee; provided, however, no change
to the Servicing Fee may be made unless the Indenture Trustee shall have
received the written consent of Holders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes. Notwithstanding anything herein to
the contrary, in no event shall the Indenture Trustee or Silverleaf be liable
for any Servicing Fee or for any differential in the amount of the Servicing Fee
paid hereunder and the amount necessary to induce any successor Servicer to
assume the obligations of Servicer under this Indenture.
          The successor servicer shall be entitled to be reimbursed by the
Servicer, (or from the Collateral to the extent set forth in Section 3.4(a)(ii),
3.4(d)(ii) or Section 6.6(a)(ii) hereof) if the Servicer is unable to fulfill
its obligations hereunder for all Servicer Termination Costs.
          The successor Servicer shall have (i) no liability with respect to any
obligation which was required to be performed by the terminated Servicer prior
to the date that the successor Servicer becomes the Servicer or any claim of a
third party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any repurchase obligations, if any, of the
Servicer, (iii) no obligation to pay any taxes required to be paid by the
Servicer, (iv) no obligation to pay any of the fees and expenses of any other
party involved in this transaction that were incurred by the prior Servicer and
(v) no liability or obligation with respect to any Servicer indemnification
obligations of any prior Servicer including the original Servicer.
          Notwithstanding anything contained in the Indenture to the contrary,
any successor Servicer is authorized to accept and rely on all of the
accounting, records (including computer records) and work of the prior Servicer
relating to the Timeshare Loans (collectively, the “Predecessor Servicer Work
Product”), without any audit or other examination thereof, and such successor
Servicer shall have no duty, responsibility, obligation or liability for the
acts

33



--------------------------------------------------------------------------------



 



and omissions of the prior Servicer. If any error, inaccuracy, omission or
incorrect or non-standard practice or procedure (collectively, “Errors”) exist
in any Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the successor
Servicer making or continuing any Errors (collectively, “Continued Errors”), the
successor Servicer shall have no duty, responsibility, obligation or liability
for such Continued Errors; provided, however, that each successor Servicer shall
agree to use its best efforts to prevent further Continued Errors. In the event
that the successor Servicer becomes aware of Errors or Continued Errors, the
successor Servicer shall, with the prior consent of the Indenture Trustee, use
its best efforts to reconstruct and reconcile such data as is commercially
reasonable to correct such Errors and Continued Errors and to prevent future
Continued Errors and to recover its costs thereby.
          The Indenture Trustee may appoint an Affiliate as the successor
Servicer and the provisions of this Section 5.4(b) related to the Indenture
Trustee shall apply to such Affiliate.
          (c) Any successor Servicer, including the Indenture Trustee, shall not
be deemed to be in default or to have breached its duties as successor Servicer
hereunder if the predecessor Servicer shall fail to deliver any required deposit
to the Collection Account or otherwise fail to cooperate with, or take any
actions required by such successor Servicer related to the transfer of servicing
hereunder.
     SECTION 5.5. Accountings; Statements and Reports.
          (a) Monthly Servicer Report. Not later than four (4) Business Days
prior to the Payment Date, the Servicer shall deliver to the Issuer, the
Indenture Trustee, the Rating Agency, the Backup Servicer and the Initial
Purchaser, a report (the “Monthly Servicer Report”) substantially in the form of
Exhibit D hereto, detailing certain activity relating to the Timeshare Loans.
The Monthly Servicer Report shall be completed with the information specified
therein for the related Due Period and shall contain such other information as
may be reasonably requested by the Issuer, the Indenture Trustee or the Initial
Purchaser in writing at least five (5) Business Days prior to such Determination
Date. Each such Monthly Servicer Report shall be accompanied by an Officer’s
Certificate of the Servicer in the form of Exhibit E hereto, certifying the
accuracy of the computations reflected in such Monthly Servicer Report.
          (b) Certification as to Compliance. The Servicer shall deliver to the
Issuer, the Indenture Trustee, the Rating Agency and the Initial Purchaser, an
Officer’s Certificate on or before April 30 of each year commencing in 2006:
(x) to the effect that a review of the activities of the Servicer during the
preceding calendar year, and of its performance under this Indenture during such
period has been made under the supervision of the officers executing such
Officer’s Certificate with a view to determining whether during such period, to
the best of such officer’s knowledge, the Servicer had performed and observed
all of its obligations under this Indenture, and either (A) stating that based
on such review, no Servicer Event of Default is known to have occurred and is
continuing, or (B) if such a Servicer Event of Default is known to have occurred
and is continuing, specifying such Servicer Event of Default and the nature and
status thereof.

34



--------------------------------------------------------------------------------



 



          (c) Annual Accountants’ Reports. On or before each April 30 of each
year commencing in 2006, the Servicer (unless the Indenture Trustee is the
Servicer) shall (i) cause a firm of independent public accountants to furnish a
certificate or statement (and the Servicer shall provide a copy of such
certificate or statement to the Issuer, the Indenture Trustee, the Rating Agency
and the Initial Purchaser), to the effect that (1) such firm has examined and
audited the Servicer’s servicing controls and procedures for the previous
calendar year and that such independent public accountants have examined certain
documents and records (including computer records) and servicing procedures of
the Servicer relating to the Timeshare Loans, (2) they have examined the most
recent Monthly Servicer Report prepared by the Servicer and three other Monthly
Servicer Reports chosen at random by such firm and compared such Monthly
Servicer Reports with the information contained in such documents and records,
(3) their examination included such tests and procedures as they considered
necessary in the circumstances, (4) their examinations and comparisons described
under clauses (1) and (2) above disclosed no exceptions which, in their opinion,
were material, relating to such Timeshare Loans or such Monthly Servicer
Reports, or, of any such exceptions were disclosed thereby, setting forth such
exceptions which, in their opinion, were material, (5) on the basis of such
examinations and comparison, such firm is of the opinion that the Servicer has,
during the relevant period, serviced the Timeshare Loans in compliance with this
Indenture and the other Transaction Documents in all material respects and that
such documents and records have been maintained in accordance with this
Indenture and the other Transaction Documents in all material respects, except
in each case for (A) such exceptions as such firm shall believe to be immaterial
and (B) such other exceptions as shall be set forth in such written report. The
report will also indicate that such firm is independent of the Servicer within
the meaning of the Code of Professional Ethics of the American Institute of
Certified Public Accountants. In the event such independent public accountants
require the Indenture Trustee to agree to the procedures to be performed by such
firm in any of the reports required to be prepared pursuant to this
Section 5.5(c), the Servicer shall direct the Indenture Trustee in writing to so
agree; it being understood and agreed that the Indenture Trustee will deliver
such letter of agreement in conclusive reliance upon the direction of the
Servicer, and the Indenture Trustee has not made any independent inquiry or
investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures.
          (d) Report on Proceedings and Servicer Event of Default. (i) Promptly
upon a Responsible Officer of the Servicer’s obtaining Knowledge of any proposed
or pending investigation of it by any Governmental Authority or any court or
administrative proceeding which involves or is reasonably likely to involve the
possibility of materially and adversely affecting the properties, business,
prospects, profits or conditions (financial or otherwise) of the Servicer and
its subsidiaries, as a whole, the Servicer shall send written notice specifying
the nature of such investigation or proceeding and what action the Servicer is
taking or proposes to take with respect thereto and evaluating its merits, or
(ii) immediately upon obtaining Knowledge of the existence of any condition or
event which constitutes a Servicer Event of Default, the Servicer shall send
written notice to the Issuer, the Indenture Trustee and the Initial Purchaser
describing its nature and period of existence and what action the Servicer is
taking or proposes to take with respect thereto.

35



--------------------------------------------------------------------------------



 



     SECTION 5.6. Records.
          The Servicer shall maintain all data for which it is responsible
(including, without limitation, computerized tapes or disks) relating directly
to or maintained in connection with the servicing of the Timeshare Loans (which
data and records shall be clearly marked to reflect that the Timeshare Loans
have been Granted to the Indenture Trustee on behalf of the Noteholders and
constitute part of the Collateral) at the address specified in Section 13.3
hereof or, upon fifteen (15) days’ notice to the Issuer and the Indenture
Trustee, at such other place where any Servicing Officer of the Servicer is
located (or upon 24 hours’ written notice if an Event of Default or Servicer
Event of Default shall have occurred).
     SECTION 5.7. Fidelity Bond and Errors and Omissions Insurance.
          The Servicer shall maintain or cause to be maintained fidelity bond
and errors and omissions insurance with respect to the Servicer in such form and
in amounts as is customary for institutions acting as custodian of funds in
respect of timeshare loans or receivables on behalf of institutional investors;
provided that such insurance shall be in a minimum amount of $1,000,000 per
policy and shall name the Indenture Trustee as an additional insured. No
provision of this Section 5.7 requiring such fidelity bond or errors and
omissions insurance shall diminish or relieve the Servicer from its duties and
obligations as set forth in this Indenture. The Servicer shall be deemed to have
complied with this provision if one of its respective Affiliates has such
fidelity bond or errors and omissions insurance coverage and, by the terms of
such fidelity bond or errors and omissions insurance policy, the coverage
afforded thereunder extends to the Servicer. Upon a request of the Indenture
Trustee, the Servicer shall deliver to the Indenture Trustee, a certification
evidencing coverage under such fidelity bond and the errors and omissions
insurance. Any such fidelity bond or errors and omissions insurance policy shall
not be canceled or modified in a materially adverse manner without ten
(10) Business Days’ prior written notice to the Indenture Trustee.
     SECTION 5.8. Merger or Consolidation of the Servicer.
          (a) The Servicer shall promptly provide written notice to the
Indenture Trustee and the Rating Agency of any merger or consolidation of the
Servicer. The Servicer shall keep in full effect its existence, rights and
franchise as a corporation under the laws of the state of its incorporation
except as permitted herein, and shall obtain and preserve its qualification to
do business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture or any of the Timeshare Loans and to perform
its duties under this indenture.
          (b) Any Person into which the Servicer may be merged or consolidated,
or any corporation resulting from any merger, conversion or consolidation to
which the Servicer shall be a party, or any Person succeeding to the business of
the Servicer, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or surviving Person (i) is a company whose business
includes the servicing of assets similar to the Timeshare Loans and shall be
authorized to lawfully transact business in the state or states in which the
related Timeshare Properties it is to service are

36



--------------------------------------------------------------------------------



 



situated; (ii) is a U.S. Person, and (iii) delivers to the Indenture Trustee
(1) an agreement, in form and substance reasonably satisfactory to the Indenture
Trustee, which contains an assumption by such successor entity of the due and
punctual performance and observance of each covenant and condition to be
performed or observed by the Servicer under this Indenture and the other
Transaction Documents to which the Servicer is a party and (2) an opinion of
counsel as to the enforceability of such agreement; provided, further, that the
Rating Agency shall have confirmed that such action will not result in a
downgrade or withdrawal of any rating assigned to the Class of Notes.
     SECTION 5.9. Sub-Servicing.
          (a) The Servicer may enter into one or more sub-servicing agreements
with a sub-servicer upon such terms and conditions as the Servicer may
reasonably agree and as are not inconsistent with this Indenture. References
herein to actions taken or to be taken by the Servicer in servicing the
Timeshare Loans include actions taken or to be taken by a sub-servicer on behalf
of the Servicer. The Servicer shall be solely responsible for any sub-servicing
fees due and payable to such sub-servicer.
          (b) Notwithstanding any sub-servicing agreement, the Servicer shall
remain obligated and liable for the servicing and administering of the Timeshare
Loans in accordance with this Indenture, without diminution of such obligation
or liability by virtue of such sub-servicing agreement, and to the same extent
and under the same terms and conditions as if the Servicer alone were servicing
and administering the Timeshare Loans.
     SECTION 5.10. Servicer Resignation.
          The Servicer shall not resign from the duties and obligations hereby
imposed on it under this Indenture unless and until (i) a successor servicer,
acceptable to the Issuer, the Indenture Trustee and the Holders representing at
least 66-2/3% of the Adjusted Note Balance of each Class of Notes, enters into
an agreement in form and substance satisfactory to the Indenture Trustee, which
contains an assumption by such successor servicer of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by the Servicer under this Indenture from and after the date of
assumption and (ii) the ratings of the Notes will not be qualified, downgraded
or withdrawn (as evidenced by a letter from each Rating Agency to the Indenture
Trustee to such effect, which letter shall be obtained at the expense of the
Servicer, without right of reimbursement). Upon such resignation, the Servicer
shall comply with Section 5.4(b) hereunder.
          Except as provided in the immediately preceding paragraph or elsewhere
in this Indenture, or as provided with respect to the survival of
indemnifications herein, the duties and obligations of a Servicer under this
Indenture shall continue until this Agreement shall have been terminated as
provided herein. The duties and obligations of a Servicer hereunder shall
survive the exercise by the Indenture Trustee of any right or remedy under this
Indenture or the enforcement by the Indenture Trustee of any provision of this
Indenture.

37



--------------------------------------------------------------------------------



 



     SECTION 5.11. Fees and Expenses.
          As compensation for the performance of its obligations under this
Indenture, the Servicer shall be entitled to receive on each Payment Date, from
amounts on deposit in the Collection Account and in the priorities described in
Section 3.4 hereof, the Servicing Fee and any Additional Servicing Compensation.
Other than Liquidation Expenses, the Servicer shall pay all expenses incurred by
it in connection with its servicing activities hereunder.
     SECTION 5.12. Access to Certain Documentation.
          Upon ten (10) Business Days’ prior written notice (or, one Business
Day’s prior written notice after the occurrence and during the continuance of an
Event of Default or a Servicer Event of Default), the Servicer will, from time
to time during regular business hours, as requested by the Issuer, the Indenture
Trustee or any Noteholder and, prior to the occurrence of a Servicer Event of
Default, at the expense of the Issuer or such Noteholder and upon the occurrence
and continuance of a Servicer Event of Default, at the expense of the Servicer,
permit the Issuer, the Indenture Trustee or any Noteholder or its agents or
representatives (i) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of the Servicer relating to the servicing
of the Timeshare Loans serviced by it and (ii) to visit the offices and
properties of the Servicer for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to the Timeshare Loans with
any of the officers, employees or accountants of the Servicer having knowledge
of such matters. Nothing in this Section shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section.
     SECTION 5.13. No Offset.
          Prior to the termination of this Indenture, the obligations of
Servicer under this Indenture shall not be subject to any defense, counterclaim
or right of offset which the Servicer has or may have against the Issuer, the
Indenture Trustee or any Noteholder, whether in respect of this Indenture, any
Timeshare Loan or otherwise.
     SECTION 5.14. Account Statements.
          In connection with the Servicer’s preparation of the Monthly Servicer
Reports, the Indenture Trustee agrees to deliver to the Servicer via electronic
delivery a monthly statement providing account balances of each of the Trust
Accounts.
     SECTION 5.15. Indemnification; Third Party Claim.
          The Servicer agrees to indemnify the Issuer, the Indenture Trustee,
the Backup Servicer, the Custodian and the Noteholders from and against any and
all actual damages (excluding economic losses related to the collectibility of
any Timeshare Loan), claims, reasonable attorneys’ fees and related costs,
judgments, and any other costs, fees and expenses that each may sustain because
of the failure of the Servicer to service the Timeshare Loans in accordance with
the Servicing Standard or otherwise perform its obligations and duties

38



--------------------------------------------------------------------------------



 



hereunder in compliance with the terms of this Indenture, or because of any act
or omission by the Servicer due to its negligence or willful misconduct in
connection with its maintenance and custody of any funds, documents and records
under this Indenture, or its release thereof except as contemplated by this
Indenture; provided, however, the Servicer shall not be obligated to indemnify
any party hereunder to the extent the related liability results from such
party’s gross negligence or willful misconduct. The Servicer shall immediately
notify the Issuer and the Indenture Trustee if it has Knowledge of a claim made
by a third party with respect to the Timeshare Loans, and, if such claim relates
to the servicing of the Timeshare Loans by the Servicer, the Servicer shall
assume, with the consent of the Indenture Trustee, the defense of any such claim
and pay all expenses in connection herewith, including reasonable counsel fees,
and promptly pay, discharge and satisfy any judgment or decree which may be
entered against it. In addition, so long as Silverleaf or any Affiliate thereof
acts as Servicer, the Servicer hereby agrees to indemnify the Indenture Trustee
and its officers, directors, employees and agents for, and to hold them harmless
against, any loss, liability or expense, including any loss, liability or
expense directly or indirectly incurred (regardless of negligence or bad faith
on the part of the Indenture Trustee or the Servicer) to the extent that such
loss, liability or expense arose of out of or was imposed on the Indenture
Trustee as a result of any penalty or other cost imposed by the Internal Revenue
Service or other taxing authority. This Section 5.15 shall survive the
termination of this Indenture or the resignation or removal of the Servicer
hereunder.
     SECTION 5.16. Backup Servicer.
          (a) Backup Servicing Agreement. The Issuer, the Indenture Trustee, the
Servicer and the Backup Servicer hereby agree to execute the Backup Servicing
Agreement. The Backup Servicer shall be responsible for each of the duties and
obligations imposed upon it by the provisions of the Backup Servicing Agreement
and shall have no duties or obligations under any Transaction Document to which
it is not a party.
          (b) Termination of Servicer; Cooperation. In the event that the
Servicer is terminated or resigns in accordance with the terms of this
Indenture, the Backup Servicer agrees that the Backup Servicing Agreement will
be terminated. The Backup Servicer agrees to cooperate in good faith with any
successor Servicer to effect a transition of the servicing obligations by the
Servicer and the Backup Servicer to any successor Servicer.
          (c) Reserved.
          (d) Backup Servicing Fee. The Backup Servicer shall receive its Backup
Servicing Fee in accordance with Sections 3.4 or 6.6, as applicable.
          (e) Termination of Backup Servicer. Notwithstanding anything to the
contrary herein, the Indenture Trustee shall have the right to remove the Backup
Servicer with or without cause at any time and replace the Backup Servicer
pursuant to the provisions of the Backup Servicing Agreement. In the event that
the Indenture Trustee shall exercise its rights to remove and replace Wells
Fargo Bank, National Association as Backup Servicer, Wells Fargo Bank, National
Association shall have no further obligation to perform the duties of the Backup
Servicer under this Indenture. In the event of a termination of the Backup
Servicing Agreement prior to the termination or resignation of Silverleaf as the
Servicer hereunder, the Indenture

39



--------------------------------------------------------------------------------



 



Trustee shall appoint a successor Backup Servicer reasonably acceptable to the
Indenture Trustee. Upon the termination or resignation of the Backup Servicer,
the Indenture Trustee shall be deemed to represent, warrant and covenant that it
will service or engage a subservicer to perform each of the servicing duties and
responsibilities described in this Indenture.
     SECTION 5.17. Reserved.
     SECTION 5.18. Recordation.
          As soon as practicable after the Closing Date or Transfer Date, as
applicable (but in no event later than 10 Business Days or 60 days with respect
to Timeshare Loans for which the original Mortgages are still at the related
recording office) after such date, the Servicer shall cause all Assignments of
Mortgage in respect of the Timeshare Loans to be recorded in the appropriate
offices. The Servicer agrees to cause all evidences of recordation to be
delivered to the Custodian to be held as part of the Timeshare Loan Files.
ARTICLE VI.
EVENTS OF DEFAULT; REMEDIES
     SECTION 6.1. Events of Default.
          “Event of Default” wherever used herein with respect to Notes, means
any one of the following events:
          (a) a default in the making of Interest Distribution Amounts,
Principal Distribution Amounts, Deferred Interest Amounts or any other payments
in respect of any Note when such become due and payable, and continuance of such
default for five (5) Business Days; or
          (b) failure by Silverleaf, in its capacity as the Originator to
purchase any Defective Timeshare Loan or substitute a Qualified Substitute Loan
for a Defective Timeshare Loan within the specified time period; or
          (c) a non-monetary default in the performance, or breach, of any
covenant of the Issuer in this Indenture (other than a covenant dealing with a
default in the performance of which or the breach of which is specifically dealt
with elsewhere in this Section 6.1), the continuance of such default or breach
for a period of 30 days (or, if the Issuer shall have provided evidence
satisfactory to the Indenture Trustee that such covenant cannot be cured in the
30-day period and that it is diligently pursuing a cure, 60 days) after the
earlier of (x) the Issuer first acquiring Knowledge thereof, and (y) the
Indenture Trustee’s giving written notice thereof to the Issuer; or
          (d) if any representation or warranty of the Issuer made in this
Indenture shall prove to be incorrect in any material respect as of the time
when the same shall have been made, and such breach is not remedied within
30 days (or, if the Issuer shall have provided evidence satisfactory to the
Indenture Trustee’ that such representation or warranty cannot be cured in the
30-day period and that it is diligently pursuing a cure, 60 days) after the
earlier of (x) the Issuer

40



--------------------------------------------------------------------------------



 



first acquiring Knowledge thereof, and (y) the Indenture Trustee’s giving
written notice thereof to the Issuer; or
          (e) the entry by a court having jurisdiction over the Issuer of (i) a
decree or order for relief in respect of the Issuer in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (ii) a decree or order adjudging the
Issuer a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment, or composition of or in respect
of the Issuer under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or other
similar official of the Issuer, or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days; or
          (f) the commencement by the Issuer of a voluntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or of any other case or proceeding to be adjudicated a
bankrupt or insolvent, or the consent by either to the entry of a decree or
order for relief in respect of the Issuer in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Issuer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Issuer’s failure to pay its debts generally as they become due, or the
taking of corporate action by the Issuer in furtherance of any such action; or
          (g) the Issuer becoming subject to registration as an “investment
company” under the Investment Company Act of 1940, as amended; or
          (h) the impairment of the validity of any security interest of the
Indenture Trustee in the Collateral in any material respect, except as expressly
permitted hereunder, or the creation of any material encumbrance on or with
respect to the Collateral or any portion thereof not otherwise permitted, which
is not stayed or released within ten (10) days of the Issuer having Knowledge of
its creation; or
          (i) (A) the occurrence and continuance of the Servicer Event of
Default set forth under Section 5.4(a)(iii) hereof or (B) the occurrence and
continuance of a Servicer Event of Default (other than as described in the
immediately preceding clause (A), Section 5.4(a)(ix) and Section 5.4(a)(x)
hereof) that is uncured for two consecutive Due Periods; or
          (j) on any Payment Date, after application of all Available Funds, the
sum of the Aggregate Loan Balance and the amount on deposit in the General
Reserve Account is less than the aggregate Outstanding Note Balance; or

41



--------------------------------------------------------------------------------



 



          (k) failure by the Originator as the Servicer to maintain a perfected,
first priority ownership interest (and backup security interest) in the
Timeshare Loans in favor of the Issuer.
          For the avoidance of doubt, the amount of principal and Deferred
Interest Amounts required to be paid to Noteholders pursuant to this Indenture
is generally limited to the Available Funds in the Collection Account.
Therefore, the failure to pay principal and Deferred Interest Amounts on the
Notes generally will not result in the occurrence of an Event of Default until
the Stated Maturity.
     SECTION 6.2. Acceleration of Maturity; Rescission and Annulment.
          (a) Upon the occurrence and continuance of an Event of Default, if
(i) such Event of Default of the kind specified in Section 6.1(e) or
Section 6.1(f) above occurs, (ii) an Event of Default of the kind specified in
Section 6.1(a) above occurs and either (x) the Aggregate Loan Balance of the
Timeshare Loans is less than the Aggregate Outstanding Note Balance due to a
default on one or more of the Timeshare Loans or (y) such Event of Default
specified in Section 6.1(a) above continues for two consecutive Payment Dates,
then each Class of Notes shall automatically become due and payable at its
Outstanding Note Balance together with all accrued and unpaid interest thereon.
          (b) Upon the occurrence and continuance of an Event of Default, if
such Event of Default is of the kind specified in Section 6.1(a) above (other
than as described in Section 6.2(a) above), the Indenture Trustee shall, upon
notice from Holders representing at least 66-2/3% of the Adjusted Note Balance
of the most senior Class of Notes then Outstanding (and, if payment of interest
and principal on the most senior Class of Notes then Outstanding is current, the
consent of the Holders representing at least 66-2/3% of the Adjusted Note
Balance of the most senior Class of Notes which has failed to receive one or
more payments of interest or principal), declare each Class of Notes to be
immediately due and payable at its Outstanding Note Balance plus all accrued and
unpaid interest thereon.
          (c) Upon the occurrence and continuance of an Event of Default, if
such Event of Default (other than an Event of Default of the kind described in
Sections 6.2(a) or (b) above) shall occur and is continuing, the Indenture
Trustee shall, upon notice from Holders representing at least 66-2/3% of the
Adjusted Note Balance of the most senior Class of Notes then Outstanding,
declare each Class of Notes to be immediately due and payable at its outstanding
Note Balance plus all accrued and unpaid interest thereon.
          (d) Upon any such declaration or automatic acceleration, the
Outstanding Note Balance of each Class of Notes together with all accrued and
unpaid interest thereon shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Issuer. The Indenture Trustee shall promptly send a notice
of any declaration or automatic acceleration to each Rating Agency.
          (e) At any time after such a declaration of acceleration has been made
but before a judgment or decree for payment of the money due has been obtained
by the Indenture Trustee as hereinafter in this Article provided, the Holders
representing at least 66-2/3% of the

42



--------------------------------------------------------------------------------



 



Outstanding Note Balance of the most senior Class Outstanding (and, if the
consent of another Class shall have been required for such declaration, Holders
representing at least 66-2/3% of the Outstanding Note Balance of such Class) by
written notice to the Issuer and the Indenture Trustee, may rescind and annul
such declaration and its consequences if-
     (i) the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay:

  (1)   all principal due on any Class of Notes which has become due otherwise
than by such declaration of acceleration and interest thereon from the date when
the same first became due until the date of payment or deposit,     (2)   all
interest due with respect to any Class of Notes and, to the extent that payment
of such interest is lawful, interest upon overdue interest from the date when
the same first became due until the date of payment or deposit at a rate per
annum equal to the applicable Note Rate, and     (3)   all sums paid or advanced
by the Indenture Trustee hereunder and the reasonable compensation, expenses,
disbursements, and advances of each of the Indenture Trustee and the Servicer,
its agents and counsel;

     and
     (ii) all Events of Default with respect to the Notes, other than the
non-payment of the Outstanding Note Balance of each Class of Notes which became
due solely by such declaration of acceleration, have been cured or waived as
provided in Section 6.13 hereof.
          (f) An automatic acceleration under Section 6.2(a) may only be
rescinded and annulled by Holders representing at least 66-2/3% of the Adjusted
Note Balance of each Class of Notes then Outstanding.
          (g) Notwithstanding Section 6.2(d) and (e) above, (i) if the Indenture
Trustee shall have commenced making payments as described in Section 6.6, no
acceleration may be rescinded or annulled and (ii) no rescission shall affect
any subsequent Events of Default or impair any rights consequent thereon.
     SECTION 6.3. Remedies.
          (a) If an Event of Default with respect to the Notes occurs and is
continuing of which a Responsible Officer of the Indenture Trustee has
Knowledge, the Indenture Trustee shall immediately give notice to each
Noteholder as set forth in Section 7.2 and shall solicit such Noteholders for
advice. The Indenture Trustee shall then take such action as so directed by the
Holders representing at least 66-2/3% of the Adjusted Note Balance of each Class
of Notes then Outstanding subject to the provisions of this Indenture.

43



--------------------------------------------------------------------------------



 



          (b) Following any acceleration of the Notes, the Indenture Trustee
shall have all of the rights, powers and remedies with respect to the Collateral
as are available to secured parties under the UCC or other applicable law,
subject to the limitations set forth in subsection (d) below and provided such
action is not inconsistent with any other provision of this Agreement. Such
rights, powers and remedies may be exercised by the Indenture Trustee in its own
name as trustee under this Indenture.
          (c) (i) If an Event of Default specified in Section 6.1(a) above
occurs and is continuing, the Indenture Trustee is authorized to recover
judgment in its own name and as trustee under this Indenture against the Issuer
for the Aggregate Outstanding Note Balance and interest remaining unpaid with
respect to the Notes.
     (ii) Subject to the provisions set forth herein, if an Event of Default
occurs and is continuing, the Indenture Trustee may, in its discretion, and at
the instruction of the Holders representing at least 66-2/3% of the Adjusted
Note Balance of each Class of Notes then outstanding shall, proceed to protect
and enforce its rights and the rights of the Noteholders by such appropriate
judicial or other proceedings as the Indenture Trustee shall deem most effectual
to protect and enforce any such rights, whether for the specific enforcement of
any covenant or agreement in this Indenture or in aid of the exercise of any
power granted herein, or to enforce any other proper remedy. The Indenture
Trustee shall notify the Issuer, the Rating Agency, the Servicer and the
Noteholders of any such action.
          (d) If the Indenture Trustee shall have received instructions, within
45 days from the date notice pursuant to Section 6.3(a) is first given, from
Holders representing at least 66-2/3% of the Adjusted Note Balance of each Class
of Notes then Outstanding that such Persons approve of or request the
liquidation of all of the Timeshare Loans, the Indenture Trustee shall to the
extent lawful, promptly sell, dispose of or otherwise liquidate all of the
Timeshare Loans in a commercially reasonable manner and on commercially
reasonable terms, which shall include the solicitation of competitive bids from
third parties including any Noteholder (other than Silverleaf or any Affiliates
thereof), such bids to be approved by the Holders representing at least 66-2/3%
of the Adjusted Note Balance of each Class of Notes then Outstanding. The
Indenture Trustee may obtain a prior determination from any conservator,
receiver or liquidator of the Issuer that the terms and manner of any proposed
sale, disposition or liquidation are commercially reasonable.
     SECTION 6.4. Indenture Trustee May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding related to the Issuer, or any other obligor in respect
of the Notes, or the property of the Issuer, or such other obligor or their
creditors, the Indenture Trustee (irrespective of whether the principal of the
Notes shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Indenture Trustee shall have made any
demand on the Issuer for the payment of overdue principal or interest) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

44



--------------------------------------------------------------------------------



 



     (i) to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and any predecessor Indenture Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and any predecessor Indenture Trustee, their agents and
counsel) and of the Noteholders allowed in such judicial proceeding;
     (ii) to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and
     (iii) to participate as a member, voting or otherwise, of any official
committee of creditors appointed in such matter;
     (iv) and any custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official in such judicial proceeding is hereby
authorized by each Noteholder to make such payments to the Indenture Trustee and
to pay to the Indenture Trustee any amount due it for the reasonable
compensation, expenses, disbursements and advances of the Indenture Trustee and
any predecessor Indenture Trustee, their agents and counsel, and any other
amounts due the Indenture Trustee and any predecessor Indenture Trustee under
Section 7.6 hereof.
          (b) Nothing herein contained shall be deemed to authorize the
Indenture Trustee to authorize, consent to, accept or adopt on behalf of any
Noteholder any plan of reorganization, agreement, adjustment or composition
affecting the Notes or the rights of any Noteholder thereof or affecting the
Timeshare Loans or the other assets included in the Collateral or to authorize
the Indenture Trustee to vote in respect of the claim of any Noteholder in any
such proceeding.
     SECTION 6.5. Indenture Trustee May Enforce Claims Without Possession of
Notes.
          All rights of action and claims under this Indenture, the Notes, the
Timeshare Loans or the other assets included in the Collateral may be prosecuted
and enforced by the Indenture Trustee without the possession of any of the Notes
or the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Indenture Trustee shall be brought in its own name
as trustee under this Indenture, and any recovery of judgment shall, after
provisions for the payment of reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee and any predecessor Indenture Trustee,
their agents and counsel, be for the benefit of the Noteholders in respect of
which such judgment has been recovered, and distributed pursuant to the
priorities contemplated by Section 3.4 and Section 6.6 hereof, as applicable.
     SECTION 6.6. Application of Money Collected.
          (a) If a Payment Default Event shall have occurred and the Indenture
Trustee has not yet effected the remedies under Section 6.3(d) and Section 6.16
hereof, any money collected by the Indenture Trustee in respect of the
Collateral and any other money that may be held thereafter by the Indenture
Trustee as security for the Notes, including, without limitation,

45



--------------------------------------------------------------------------------



 



the amounts on deposit in the General Reserve Account and the Senior Reserve
Account shall be applied in accordance with the order set forth in
Section 3.4(d) hereof.
          (b) If (i) a Payment Default Event shall have occurred and (ii) the
Indenture Trustee shall have effected a sale of the Collateral under
Section 6.3(d) and Section 6.16 hereof ((i) and (ii), a “Default Acceleration
Event”), any money collected by the Indenture Trustee in respect of the
Collateral and any other money that may be held hereafter by the Indenture
Trustee as security for the Notes, including without limitation the Amounts on
deposit in the General Reserve Account and the Senior Reserve Account (all such
amounts, collectively “Default Collections”) shall be applied in the following
order on each Payment Date:
     (i) to the Indenture Trustee, any accrued and unpaid Indenture Trustee Fees
and any extraordinary out-of-pocket expenses of the Indenture Trustee incurred
and not reimbursed as of such date;
     (ii) to the Servicer, the Servicing Fee, plus any accrued and unpaid
Servicing Fees with respect to prior Payment Dates and to the successor
servicer, if any, the Servicer Termination Costs, if any (up to a cumulative
total of $100,000);
     (iii) to the Backup Servicer, the Backup Servicing Fee, plus any unpaid
Backup Servicing Fees with respect to prior Payment Dates;
     (iv) to the extent not paid by the Servicer, to the Custodian, the
Custodian Fee, plus any accrued and unpaid Custodian Fees with respect to prior
Payment Dates;
     (v) to the extent not paid by the Servicer, to the Lockbox Bank, the
Lockbox Fee, plus any accrued and unpaid Lockbox Fees from prior Payment Dates;
     (vi) to the Class A Noteholders, the Class A Interest Distribution Amount;
     (vii) to the Class A Noteholders, the Class A Deferred Interest Amount, if
any;
     (viii) to the Class A Noteholders, all remaining Default Collections until
the Outstanding Note Balance of the Class A Notes is reduced to zero;
     (ix) to the Class B Noteholders, the Class B Interest Distribution Amount;
     (x) to the Class B Noteholders, the Class B Deferred Interest Amount, if
any;
     (xi) to the Class B Noteholders, all remaining Default Collections until
the Outstanding Note Balance of the Class B Notes is reduced to zero;
     (xii) to the Class C Noteholders, the Class C Interest Distribution Amount;
     (xiii) to the Class C Noteholders, the Class C Deferred Interest Amount, if
any;
     (xiv) to the Class C Noteholders, all remaining Default Collections until
the Outstanding Note Balance of the Class C Notes is reduced to zero;

46



--------------------------------------------------------------------------------



 



     (xv) to the Class D Noteholders, the Class D Interest Distribution Amount;
     (xvi) to the Class D Noteholders, the Class D Deferred Interest Amount, if
any;
     (xvii) to the Class D Noteholders, all remaining Default Collections until
the Outstanding Note Balance of the Class D Notes is reduced to zero; and
     (xviii) to the Issuer, any remaining amounts.
          (c) Notwithstanding the occurrence and continuation of an Event of
Default, prior to the occurrence of a Payment Default Event or Default
Acceleration Event, Noteholders shall continue to be paid in the manner and
priorities described in Section 3.4(a) hereof.
     SECTION 6.7. Limitation on Suits.
          No Noteholder shall have any right to institute any proceeding,
judicial or otherwise, with respect to this Indenture or for any other remedy
hereunder, unless:
          (a) there is a continuing Event of Default and such Noteholder has
previously given written notice to the Indenture Trustee of a continuing Event
of Default;
          (b) such Noteholder or Noteholders have offered to the Indenture
Trustee reasonable indemnity (which may be in the form of written assurances)
against the costs, expenses and liabilities to be incurred in compliance with
such request;
          (c) the Indenture Trustee, for 30 days after its receipt of such
notice, request and offer of indemnity, has failed to institute any such
proceeding; and
          (d) no direction inconsistent with such written request has been given
to the Indenture Trustee during such 30-day period by the Holders representing
at least 66-2/3% of the adjusted Note Balance of each Class of Notes
Outstanding;
          (e) it being understood and intended that no one or more of such
Noteholders shall have any right in any manner whatever by virtue of, or by
availing of, any provision of this Indenture to affect, disturb or prejudice the
rights of any other Noteholders, or to obtain or to seek to obtain priority or
preference over any other Noteholders or to enforce any right under this
Indenture, except in the manner herein provided and for the ratable benefit of
all such Noteholders. It is further understood and intended that so long as any
portion of the Notes remains Outstanding, the Servicer shall not have any right
to institute any proceeding, judicial or otherwise, with respect to its
Indenture (other than for the enforcement of Section 3.4 hereof) or for the
appointment of a receiver or trustee (including without limitation a proceeding
under the Bankruptcy Code), or for any other remedy hereunder. Nothing in this
Section 6.7 shall be construed as limiting the rights of otherwise qualified
Noteholders to petition a court for the removal of a Indenture Trustee pursuant
to Section 7.8 hereof.

47



--------------------------------------------------------------------------------



 



     SECTION 6.8. Unconditional Right of Noteholders to Receive Principal and
Interest.
          Notwithstanding any other provision in this Indenture, other than the
provisions hereof limiting the right to recover amounts due on the Notes to
recoveries from the property comprising the Collateral, the Holder of any Note
shall have the absolute and unconditional right to receive payment of the
principal of, and interest on, such Note as such payments of principal and
interest become due, including on the Stated Maturity, and such right shall not
be impaired without the consent of such Noteholder.
     SECTION 6.9. Restoration of Rights and Remedies.
          If the Indenture Trustee or any Noteholder has instituted any
proceeding to enforce any right or remedy under this Indenture and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Indenture Trustee or to such noteholder, then and,
in every such case, subject to any determination in such proceeding, the Issuer,
the Indenture Trustee and the Noteholders shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
remedies of the Indenture Trustee and the Noteholders continue as though no such
proceeding had been instituted.
     SECTION 6.10. Rights and Remedies Cumulative.
          Except as otherwise provided with respect to the replacement or
payment of mutilated, destroyed, lost, or stolen Notes in the last paragraph of
Section 2.5 hereof, no right or remedy herein conferred upon or reserved to the
Indenture Trustee or to the Noteholders is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
     SECTION 6.11. Delay or Omission Not Waiver.
          No delay or omission of the Indenture Trustee or of any Holder of any
Note to exercise any right or remedy accruing upon any Event of Default shall
impair any such right or remedy or constitute a waiver of any such Event of
Default or an acquiescence therein. Every right and remedy given by this Article
or by law to the Indenture Trustee or to the Noteholders may be exercised from
time to time, and’ as often as may be deemed expedient, by the Indenture Trustee
or by the Noteholders, as the case may be.

48



--------------------------------------------------------------------------------



 



     SECTION 6.12. Control by Noteholders.
          Except as may otherwise be provided in this Indenture, until such time
as the conditions specified in Sections 11.1(a)(i) and (ii) hereof have been
satisfied in full, the Holders representing at least 66-2/3% of the Adjusted
Note Balance of each Class of Notes shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Indenture Trustee, or exercising any trust or power conferred on the Indenture
Trustee; with respect to the Notes. Notwithstanding the foregoing:
     (i) no such direction shall be in conflict with any rule of law or with
this Indenture;
     (ii) the Indenture Trustee shall not be required to follow any such
direction which the Indenture Trustee reasonably believes might result in any
personal liability on the part of the Indenture Trustee for which the Indenture
Trustee is not adequately indemnified; and
     (iii) the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with any such direction; provided
that the Indenture Trustee shall give notice of any such action to each
Noteholder.
     SECTION 6.13. Waiver of Events of Default.
          (a) Unless a Default Acceleration Event shall have occurred, the
Holders representing at least 66-2/3% of the Adjusted Note Balance of each Class
of Notes may, by one or more instruments in writing, waive any Event of Default
hereunder and its consequences, except a continuing Event of Default:
     (i) in respect of the payment of the principal of or interest on any Note
(which may only be waived by the Holder of such Note), or
     (ii) in respect of a covenant or provision hereof which under Article IX
hereof cannot be modified or amended without the consent of the Holder of each
Outstanding Note affected (which only may be waived by the Holders of all
Outstanding Notes affected).
          (b) A copy of each waiver pursuant to Section 6.13(a) above shall be
furnished by the Issuer to the Indenture Trustee and each Noteholder. Upon any
such waiver, such Event of Default shall cease to exist and shall be deemed to
have been cured, for every purpose of this Indenture; but no such waiver shall
extend to any subsequent or other Event of Default or impair any right
consequent thereon.
     SECTION 6.14. Undertaking for Costs.
          All parties to this Indenture agree (and each Holder of any Note by
its acceptance hereof shall be deemed to have agreed) that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Indenture Trustee for any action
taken, suffered or omitted by it as Indenture Trustee, the filing by any

49



--------------------------------------------------------------------------------



 



party litigant in such suit of an undertaking to pay the costs of such suit, and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; but the provisions of this Section shall not apply to (i) any suit
instituted by the Indenture Trustee, (ii) to any suit instituted by any
Noteholder, or group of noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes outstanding, or (iii) to any suit
instituted by any Noteholder for the enforcement of the payment of the principal
of or interest on any Note on or after the maturities for such payments,
including the Stated Maturity, as applicable.
     SECTION 6.15. Reserved.
     SECTION 6.16. Collateral.
          (a) The power to effect the sale of the Collateral pursuant to
Section 6.3 hereof shall continue unimpaired until all the Collateral shall have
been sold or all amounts payable on the Notes shall have been paid or losses
allocated thereto and borne thereby. The Indenture Trustee may from time to
time, upon directions in accordance with Section 6.12 hereof, postpone any
public sale by public announcement made at the time and place of such sale.
          (b) Unless required by applicable law, the Indenture Trustee shall not
sell to a third party the Collateral, or any portion thereof except as permitted
under Section 6.3(d) hereof.
          (c) In connection with a sale of the Collateral:
     (i) any one or more Noteholders (other than Silverleaf or any Affiliates
thereof) may bid for and purchase the property offered for sale, and upon
compliance with the terms of sale may hold, retain, and possess and dispose of
such property, without further accountability, and any Noteholder (other than
Silverleaf or any Affiliates thereof) may, in paying the purchase money
therefor, deliver in lieu of cash any Outstanding Notes or claims for interest
thereon for credit in the amount that shall, upon distribution of the net
proceeds of such sale, be payable thereon, and the Notes, in case the amounts so
payable thereon shall be less than the amount due thereon, shall be returned to
the Noteholders after being appropriately stamped to show such partial payment;
     (ii) the Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance prepared by the Servicer transferring the Indenture
Trustee’s interest in the Collateral without recourse, representation or
warranty in any portion of the Collateral in connection with a sale thereof;
     (iii) the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey the Issuer’s interest in
any portion of the Collateral in connection with a sale thereof, and to take all
action necessary to effect such sale;

50



--------------------------------------------------------------------------------



 



     (iv) no purchaser or transferee at such a sale shall be bound to ascertain
the Indenture Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys; and
     (v) The method, manner, time, place and terms of any sale of the Collateral
shall be commercially reasonable.
     (vi) Except as set forth in Section 5.3(b)(iv) hereof, none of Silverleaf
or its Affiliates may bid for and purchase the Timeshare Loans offered for sale
by the Indenture Trustee in Section 6.16(c)(i) above.
     SECTION 6.17. Action on Notes.
          The Indenture Trustee’s right to seek and recover judgment on the
Notes or under this Indenture or any other Transaction Document shall not be
affected by the seeking, obtaining or application of any other relief under or
with respect to this Indenture or any other Transaction Document. Neither the
Lien of this Indenture nor any rights or remedies of the Indenture Trustee or
the Noteholders shall be impaired by the recovery of any judgment by the
Indenture Trustee against the Issuer or by the levy of any execution under such
judgment upon any portion of the Collateral or upon any of the assets of the
Issuer. Any money or property collected by the Indenture Trustee shall be
applied in accordance with the provisions of this Indenture.
     SECTION 6.18. Performance and Enforcement of Certain Obligations.
          Promptly following a request from the Indenture Trustee, the Issuer
shall take all such lawful action as the Indenture Trustee may request to compel
or secure the performance and observance by the Originator and the Servicer, as
applicable, of each of their respective obligations to the Issuer under or in
connection with the Transfer Agreement and any other Transaction Document and to
exercise any and all rights, remedies, powers and privileges lawfully available
to the Issuer under or in connection with the Transfer Agreement or any other
Transaction Document to the extent, and in the manner directed by the Indenture
Trustee, including the transmission of notices of default on the part of the
Originator or the Servicer thereunder and the institution of legal or
administrative actions or proceedings to compel or secure performance by the
Originator or the Servicer of each of their obligations under the Transfer
Agreement and the other Transaction Documents.
ARTICLE VII.
THE INDENTURE TRUSTEE
     SECTION 7.1. Certain Duties.
          (a) The Indenture Trustee undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Indenture
Trustee. Except as expressly set forth herein, the Indenture Trustee shall have
no obligation to monitor the performance of the Servicer under the Transaction
Documents.

51



--------------------------------------------------------------------------------



 



          (b) In the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed herein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture; but in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Indenture Trustee, the Indenture
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture; provided, however, the
Indenture Trustee shall not be required to verify or recalculate the contents
thereof.
          (c) In case an Event of Default or a Servicer Event of Default
(resulting in the appointment of the Indenture Trustee as successor Servicer)
has occurred and is continuing, the Indenture Trustee shall exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in their exercise, as a prudent Person would exercise or use
under the circumstances in the conduct of such Person’s own affairs; provided,
however, that no provision in this Indenture shall be construed to limit the
obligations of the Indenture Trustee to provide notices under Section 7.2
hereof.
          (d) The Indenture Trustee shall be under no obligation to exercise any
of the rights or powers vested in it by this Indenture at the request or
direction of any of the Noteholders pursuant to this Indenture, unless such
Noteholders shall have offered to the Indenture Trustee reasonable security or
indemnity acceptable to the Indenture Trustee (which may be in the form of
written assurances) against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction.
          (e) No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct or bad faith, except that:
     (i) this Section shall not be construed to limit the effect of
Section 7.1(a) and (b) above,
     (ii) the Indenture Trustee shall not be liable for any error of judgment
made in good faith by a Responsible Officer unless it shall be proved that the
Indenture Trustee shall have been negligent in ascertaining the pertinent facts;
and
     (iii) the Indenture Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the written
direction of the holders of the requisite principal amount of the outstanding
Notes, or in accordance with any written direction delivered to it under
Sections 6.2(a), (b) or (c) hereof relating to the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred upon the Indenture Trustee, under this
Indenture.
          (f) Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Indenture Trustee shall be subject to the provisions
of this Section 7.1.

52



--------------------------------------------------------------------------------



 



          (g) The Indenture Trustee makes no representations or warranties with
respect to the Timeshare Loans or the Notes or the validity or sufficiency of
any assignment of the Timeshare Loans to the Issuer or their pledge to the
Indenture Trustee under this Indenture.
          (h) Notwithstanding anything to the contrary herein, the Indenture
Trustee is not required to expend or risk its own funds or otherwise incur
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers, if it shall have reasonable grounds to
believe that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it.
     SECTION 7.2. Notice of Events of Default.
          The Indenture Trustee shall promptly (but, in any event, within three
(3) Business Days) notify the Issuer, the Servicer, the Rating Agency and the
Noteholders upon a Responsible Officer obtaining actual knowledge of any event
which constitutes an Event of Default or a Servicer Event of Default or would
constitute an Event of Default or a Servicer Event of Default but for the
requirement that notice be given or time elapse or both.
     SECTION 7.3. Certain Matters Affecting the Indenture Trustee.
          Subject to the provisions of Section 7.1 hereof:
          (a) The Indenture Trustee may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;
          (b) Any request or direction of any Noteholders, the Issuer, or the
Servicer mentioned herein shall be in writing;
          (c) Whenever in the performance of its duties hereunder the Indenture
Trustee shall deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Indenture Trustee
(unless other evidence be herein specifically prescribed) may, in the absence of
bad faith on its part, rely upon an Officer’s Certificate or an opinion of
counsel;
          (d) The Indenture Trustee may consult with counsel, and the advice of
such counsel or any Opinion of Counsel shall be deemed authorization in respect
of any action taken, suffered, or omitted by it hereunder in good faith and in
reliance thereon;
          (e) Prior to the occurrence of an Event of Default or after the curing
of all Events of Default which may have occurred, the Indenture Trustee shall
not be bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper document, unless
requested in writing so to do by Noteholders representing at least 66-2/3% of
the Adjusted Note Balance of each Class of Notes; provided, however, that if the
payment within a reasonable time to the Indenture Trustee of the costs, expenses
or liabilities likely to be

53



--------------------------------------------------------------------------------



 



incurred by it in the making of such investigation is, in the reasonable opinion
of the Indenture Trustee, not reasonably assured to the Indenture Trustee by the
security afforded to it by the terms of this Indenture, the Indenture Trustee
may require reasonable indemnity against such cost, expense or liability as a
condition to so proceeding. The reasonable expense of every such examination
shall be paid by the Servicer or, if paid by the Indenture Trustee, shall be
reimbursed by the Servicer upon demand;
          (f) The Indenture Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents or attorneys or a custodian (which may be an Affiliate of the Indenture
Trustee), and the Indenture Trustee shall not be liable for any acts or
omissions of such agents, attorneys or custodians appointed with due care by it
hereunder; and
          (g) Delivery of any reports, information and documents to the
Indenture Trustee provided for herein or any other Transaction Document is for
informational purposes only (unless otherwise expressly stated), and the
Indenture Trustee’s receipt of such shall not constitute constructive knowledge
of any information contained therein or determinable from information contained
therein, including the Servicer’s or Issuer’s compliance with any of its
representations, warranties or covenants hereunder (as to which the Indenture
Trustee is entitled to rely exclusively on Officer’s Certificates).
     SECTION 7.4. Indenture Trustee Not Liable for Notes or Timeshare Loans.
          (a) The Indenture Trustee makes no representations as to the validity
or sufficiency of this Indenture or any Transaction Document, the Notes (other
than the authentication thereof) or of any Timeshare Loan. The Indenture Trustee
shall not be accountable for the use or application by the Issuer of funds paid
to the Issuer in consideration of conveyance of the Timeshare Loans and related
assets to the Indenture Trustee on behalf of the Noteholders.
          (b) The Indenture Trustee (in its capacity as Indenture Trustee) shall
have no responsibility or liability for or with respect to the validity of any
security interest in any property securing a Timeshare Loan, the existence or
validity of any Timeshare Loan, the validity of the assignment of any Timeshare
Loan to the Indenture Trustee on behalf of the Noteholders or of any intervening
assignment, the review of any Timeshare Loan, any Timeshare Loan File, the
completeness of any Timeshare Loan File, the receipt by the Custodian of any
Timeshare Loan or Timeshare Loan File (it being understood that the Indenture
Trustee has not reviewed and does not intend to review such matters), the
performance or enforcement of any Timeshare Loan, the compliance by the Servicer
or the Issuer with any covenant or the breach by the Servicer or the Issuer of
any warranty or representation made hereunder or in any Transaction Document or
the accuracy of any such warranty or representation, the acts or omissions of
the Servicer, the Issuer or any Obligor, or any action of the Servicer or the
Issuer taken in the name of the Indenture Trustee.
     SECTION 7.5. Indenture Trustee May Own Notes.
          The Indenture Trustee in its individual or any other capacity may
become the owner or pledgee of Notes with the same rights as it would have if it
were not the Indenture

54



--------------------------------------------------------------------------------



 



Trustee. Any Paying Agent, Note Registrar, co-registrar or co-paying agent may
become the owner or pledgee of Notes with the same rights as it would have if it
were not the Paying Agent, Note Registrar, co-registrar or co-paying agent.
     SECTION 7.6. Indenture Trustee’s Fees and Expenses.
          On each Payment Date, the Indenture Trustee shall be entitled to the
Indenture Trustee Fee and reimbursement of out-of-pocket expenses incurred by it
in connection with its responsibilities hereunder in the priorities provided in
Sections 3.4 or 6.6 hereof, as applicable.
     SECTION 7.7. Eligibility Requirements for Indenture Trustee.
          Other than the initial Indenture Trustee, the Indenture Trustee
hereunder shall at all times (a) be a corporation, depository institution, or
trust company organized and doing business under the laws of the United States
of America or any state thereof authorized under such laws to exercise corporate
trust powers, having a combined capital and surplus of at least $100,000,000,
(b) be subject to supervision or examination by federal or state authority,
(c) be capable of maintaining an Eligible Bank Account, (d) have a long-term
unsecured debt rating of not less than “Baa1” from Moody’s and “BBB” from S&P,
and (e) shall be acceptable to Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of the each Class of Notes. If such institution publishes
reports of condition at least annually, pursuant to or to the requirements of
the aforesaid supervising or examining authority, then for the purpose of this
Section 7.7, the combined capital and surplus of such institution shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. In case at any time the Indenture Trustee
shall cease to be eligible in accordance with the provisions of this
Section 7.7, the Indenture Trustee shall resign in the manner and with the
effect specified in Section 7.8 below.
     SECTION 7.8. Resignation or Removal of Indenture Trustee.
          (a) The Indenture Trustee may at any time resign and be discharged
with respect to the Notes by giving 60 days’ prior written notice thereof to the
Servicer, the Issuer, the Rating Agency and the Noteholders. Upon receiving such
notice of resignation, the Issuer shall promptly appoint a successor Indenture
Trustee not objected to by Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes within 30 days after prior written
notice, by written instrument, in sextuplicate, one counterpart of which
instrument shall be delivered to each of the Issuer, the Servicer, the Rating
Agency, the Noteholders, the successor Indenture Trustee and the predecessor
Indenture Trustee. If no successor Indenture Trustee shall have been so
appointed and have accepted appointment within 60 days after the giving of such
notice of resignation, the resigning Indenture Trustee may petition any court of
competent jurisdiction for the appointment of a successor Indenture Trustee.
          (b) If at any time the Indenture Trustee shall cease to be eligible in
accordance with the provisions of Section 7.7 hereof and shall fail to resign
after written request therefor by the Issuer, or if at any time the Indenture
Trustee shall be legally unable to act, fails to perform in any material respect
its obligations under this Indenture, or shall be adjudged a bankrupt or
insolvent, or a receiver of the Indenture Trustee or of its property shall be
appointed, or any

55



--------------------------------------------------------------------------------



 



public officer shall take charge or control of the Indenture Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Issuer or Holders representing at least 66/2/3% of the
Adjusted Note Balance of each Class of Notes may direct the Issuer to remove the
Indenture Trustee. If it removes the Indenture Trustee under the authority of
the immediately preceding sentence, the Issuer shall promptly appoint a
successor Indenture Trustee not objected to by Holders representing at least
66/2/3% of the Adjusted Note Balance of each Class of Notes, within 30 days
after prior written notice, by written instrument, in sextuplicate, one
counterpart of which instrument shall be delivered to each of the Issuer, the
Servicer, the Noteholders, the Rating Agency, the successor Indenture Trustee
and the predecessor Indenture Trustee.
          (c) Any resignation or removal of the Indenture Trustee and
appointment of a successor Indenture Trustee pursuant to any of the provisions
of this Section 7.8 shall not become effective until acceptance of appointment
by the successor Indenture Trustee as provided in Section 7.9 hereof.
     SECTION 7.9. Successor Indenture Trustee.
          (a) Any successor Indenture Trustee appointed as provided in
Section 7.8 hereof shall execute, acknowledge and deliver to each of the
Servicer, the Issuer, the Rating Agency, the Noteholders and to its predecessor
Indenture Trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor Indenture Trustee shall
become effective and such successor Indenture Trustee, without any further act,
deed or conveyance, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor Indenture Trustee hereunder with like
effect as if originally named Indenture Trustee. The predecessor Indenture
Trustee shall deliver or cause to be delivered to the successor Indenture
Trustee or its custodian any Transaction Documents and statements held by it or
its custodian hereunder; and the Servicer and the Issuer and the predecessor
Indenture Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for the full and certain vesting and
confirmation in the successor Indenture Trustee of all such rights, powers,
duties and obligations.
          (b) In case of the appointment hereunder of a successor Indenture
Trustee with respect to the Notes, the Issuer, the retiring Indenture Trustee
and each successor Indenture Trustee with respect to the Notes shall execute and
deliver an indenture supplemental hereto wherein each successor Indenture
Trustee shall accept such appointment and which (i) shall contain such
provisions as shall be necessary or desirable to transfer and confirm to, and to
vest in, each successor Indenture Trustee all the rights, powers, trusts and
duties of the retiring Indenture Trustee with respect to the Notes to which the
appointment of such successor Indenture Trustee relates, (ii) if the retiring
Indenture Trustee is not retiring with respect to all Notes, shall contain such
provisions as shall be deemed necessary or desirable to confirm that all the
rights, powers, trusts and duties of the retiring Indenture Trustee with respect
to the Notes as to which the retiring Indenture Trustee is not retiring shall
continue to be vested in the retiring Indenture Trustee, and (iii) shall add to
or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the Collateral hereunder by more
than one Indenture Trustee, it being understood that nothing herein or in such
supplemental indenture shall constitute such Indenture Trustees co-trustees of
the same allocated trust and that

56



--------------------------------------------------------------------------------



 



each such Indenture Trustee shall be trustee of a trust or trusts hereunder
separate and apart from any trust or trusts hereunder administered by any other
such Indenture Trustee; and upon the execution and delivery of such supplemental
indenture the resignation or removal of the retiring Indenture Trustee shall
become effective to the extent provided therein and each such successor
Indenture Trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts and duties of the retiring Indenture
Trustee with respect to the Notes to which the appointment of such successor
Indenture Trustee relates; but, on request of the Issuer or any successor
Indenture Trustee, such retiring Indenture Trustee shall duly assign, transfer
and deliver to such successor Indenture Trustee all property and money held by
such retiring Indenture Trustee hereunder with respect to the Notes of that or
those to which the appointment of such successor Indenture Trustee relates.
          Upon request of any such successor Indenture Trustee, the Issuer shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor trustee all such rights, powers and trusts referred
to in the preceding paragraph.
          (c) No successor Indenture Trustee shall accept appointment as
provided in this Section 7.9 unless at the time of such acceptance such
successor Indenture Trustee shall be eligible under the provisions of
Section 7.7 hereof.
          (d) Upon acceptance of appointment by a successor Indenture Trustee as
provided in this Section 7.9, the Servicer shall mail notice of the succession
of such Indenture Trustee hereunder to each Noteholder at its address as shown
in the Note Register. If the Servicer fails to mail such notice within ten
(10) days after acceptance of appointment by the successor Indenture Trustee,
the successor Indenture Trustee shall cause such notice to be mailed at the
expense of the Issuer and the Servicer.
     SECTION 7.10. Merger or Consolidation of Indenture Trustee.
          Any corporation into which the Indenture Trustee may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Indenture Trustee
shall be a party, or any corporation succeeding to the corporate trust business
of the Indenture Trustee, shall be the successor of the Indenture Trustee
hereunder, provided such corporation shall be eligible under the provisions of
Section. 7.7 hereof, without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding.
     SECTION 7.11. Appointment of Co-Indenture Trustee or Separate Indenture
Trustee.
          (a) At any time or times for the purpose of meeting any legal
requirement of any jurisdiction in which any part of the Collateral may at the
time be located or in which any action of the Indenture Trustee may be required
to be performed or taken, the Indenture Trustee, the Servicer or the Holders
representing at least 66/2/3% of the Adjusted Note Balance of each Class of
Notes, by an instrument in writing signed by it or them, may appoint, at the
reasonable expense of the Issuer and the Servicer, one or more individuals or
corporations to act as separate trustee or separate trustees or co-trustee,
acting jointly with the Indenture Trustee, of all or any part of the Collateral,
to the full extent that local law makes it necessary for such separate trustee

57



--------------------------------------------------------------------------------



 



or separate trustees or co-trustee acting jointly with the Indenture Trustee to
act. Notwithstanding the appointment of any separate or co-trustee, the
Indenture Trustee shall remain obligated and liable for the obligations of the
Indenture Trustee under this Indenture.
          (b) The Indenture Trustee and, at the request of the Indenture
Trustee, the Issuer shall execute, acknowledge and deliver all such instruments
as may be required by the legal requirements of any jurisdiction or by any such
separate trustee or separate trustees or co-trustee for the purpose of more
fully confirming such title, rights, or duties to such separate trustee or
separate trustees or co-trustee. Upon the acceptance in writing of such
appointment by any such separate trustee or separate trustees or co-trustee, it,
he, she or they shall be vested with such title to the Collateral or any part
thereof, and with such rights, powers, duties and obligations as shall be
specified in the instrument of appointment, and such rights, powers, duties and
obligations shall be conferred or imposed upon and exercised or performed by the
Indenture Trustee, or the Indenture Trustee and such separate trustee or
separate trustees or co-trustees jointly with the Indenture Trustee subject to
all the terms of this Indenture, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed the
Indenture Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations shall be
exercised and performed by such separate trustee or separate trustees or
co-trustee, as the case may be. Any separate trustee or separate trustees or
co-trustee may, at any time by an instrument in writing, constitute the
Indenture Trustee its attorney-in-fact and agent with full power and authority
to do all acts and things and to exercise all discretion on its behalf and in
its name. In any case any such separate trustee or co-trustee shall die, become
incapable of acting, resign or be removed, the title to the Collateral and all
assets, property, rights, power duties and obligations and duties of such
separate trustee or co-trustee shall, so far as permitted by law, vest in and be
exercised by the Indenture Trustee, without the appointment of a successor to
such separate trustee or co-trustee unless and until a successor is appointed.
          (c) All provisions of this Indenture which are for the benefit of the
Indenture Trustee shall extend to and apply to each separate. trustee or
co-trustee appointed pursuant to the foregoing provisions of this Section 7.11.
          (d) Every additional trustee and separate trustee hereunder shall, to
the extent permitted by law, be appointed and act and the Indenture Trustee
shall act, subject to the following provisions and conditions: (i) all powers,
duties and obligations and rights conferred upon the Indenture Trustee in
respect of the receipt, custody, investment and payment of monies shall be
exercised solely by the Indenture Trustee; (ii) all other rights, powers, duties
and obligations conferred or imposed upon the Indenture Trustee shall be
conferred or imposed and exercised or performed by the Indenture Trustee and
such additional trustee or trustees and separate trustee or trustees jointly
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed, the Indenture Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations (including the holding of title to the
Timeshare Properties in any such jurisdiction) shall be exercised and performed
by such additional trustee or trustees or separate trustee or trustees; (iii) no
power hereby given to, or exercisable by, any such additional trustee or
separate trustee shall be exercised hereunder by such trustee except jointly
with, or with the consent of, the Indenture Trustee; and (iv) no trustee
hereunder shall be personally liable by reason of any

58



--------------------------------------------------------------------------------



 



act or omission of any other trustee hereunder.
          If at any time, the Indenture Trustee shall deem it no longer
necessary or prudent in order to conform to such law, the Indenture Trustee
shall execute and deliver all instruments and agreements necessary or proper to
remove any additional trustee or separate trustee.
          (e) Any request, approval or consent in writing by the Indenture
Trustee to any additional trustee or separate trustee shall be sufficient
warrant to such additional trustee or separate trustee, as the case may be, to
take such action as may be so requested, approved or consented to.
          (f) Notwithstanding any other provision of this Section 7.11, the
powers of any additional trustee or separate trustee shall not exceed those of
the Indenture Trustee hereunder.
     SECTION 7.12. Paying Agent and Note Registrar Rights.
          So long as the Indenture Trustee is the Paying Agent and Note
Registrar, the Paying Agent and Note Registrar shall be entitled to the rights,
benefits and immunities of the Indenture Trustee as set forth in Article VII to
the same extent and as fully as though named in place of the Indenture Trustee
herein. The Paying Agent shall be compensated out of the Indenture Trustee Fee.
     SECTION 7.13. Authorization.
          The Issuer hereby authorizes and directs the Indenture Trustee to
enter into the Lockbox Agreement. Pursuant to the Lockbox Agreement, the
Indenture Trustee agrees to cause to be established and maintained an account
(the “Lockbox Account”) for the benefit of the Noteholders. The Lockbox Account
will be titled as follows “Wells Fargo Bank National Association, as Indenture
Trustee of Silverleaf Finance III, LLC Blocked Account”, Timeshare Loan-Backed
Notes, Series 2005-A”. The Indenture Trustee is authorized and directed to act
as titleholder of the Lockbox Account in accordance with the terms of the
Lockbox Agreement for the benefit of the Noteholders with interests in the funds
on deposit in such accounts. In addition, the Indenture Trustee is hereby
authorized to enter into, execute, deliver and perform under, each of the
applicable Transaction Documents and the Depository Agreement. The Lockbox Bank
will be required to transfer and will be permitted to withdraw funds from the
Lockbox Account in accordance with the Lockbox Agreement.
     SECTION 7.14. Maintenance of Office or Agency.
          The Indenture Trustee will maintain in the City of Minneapolis,
Minnesota, an office or agency where Notes may be surrendered for registration
of transfer or exchange, and where notices and demands to or upon the Indenture
Trustee in respect of the Notes and this Indenture may be served. The Indenture
Trustee will give prompt written notice to the Issuer, the Servicer and the
Noteholders of the location, and of any change in the location, of any such
office or agency or shall fail to furnish the Issuer or the Servicer with the
address thereof, such surrenders, notices and demands may be made or served at
the Corporate Trust Office, and the

59



--------------------------------------------------------------------------------



 



Issuer hereby appoints the Indenture Trustee as its agent to receive all such
surrenders, notices and demands.
ARTICLE VIII.
COVENANTS OF THE ISSUER
     SECTION 8.1. Payment of Principal and Interest.
          The Issuer will cause the due and punctual payment of the principal
of, and interest on, the Notes in accordance with the terms of the Notes and
this Indenture.
     SECTION 8.2. Reserved.
     SECTION 8.3. Money for Payments to Noteholders to Be Held in Trust.
          (a) All payments of amounts due and payable with respect to any Notes
that are to be made from amounts withdrawn from the Trust Accounts pursuant to
Sections 3.4 or 6.6 hereof shall be made on behalf of the Issuer by the
Indenture Trustee, and no amounts so withdrawn from the Collection Account for
payments of Notes shall be paid over to the Issuer under any circumstances,
except as provided in this Section 8.3, in Section 3.4 or Section 6.6, as the
case may be.
          (b) In making payments hereunder, the Indenture Trustee will hold all
sums held by it for the payment of amounts due with respect to the Notes in
trust for the benefit of the Persons entitled thereto until such sums shall be
paid to such Persons or otherwise disposed of as herein provided and pay such
sums to such Persons as herein provided.
          (c) Except as required by applicable law, any money held by the
Indenture Trustee or the Paying Agent in trust for the payment of any amount due
with respect to any Note shall not bear interest and if remaining unclaimed for
two (2) years after such amount has become due and payable to the Noteholder
shall be discharged from such trust and, subject to applicable escheat laws, and
so long as no Event of Default has occurred and is continuing, paid to the
Issuer upon request; otherwise, such amounts shall be redeposited in the
Collection Account as Available Funds, and such Noteholder shall thereafter, as
an unsecured general creditor, look only to the Issuer for payment thereof (but
only to the extent of the amounts so paid to the Issuer), and all liability of
the Indenture Trustee or the Paying Agent with respect to such trust money shall
thereupon cease; provided, however, that the Indenture Trustee or the Paying
Agent, before being required to make any such repayment, shall cause to be
published once, at the expense and direction of the Issuer, in a newspaper
published in the English language, customarily published on each Business Day
and of general circulation in the City of New York, notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than 30 days from the date of such publication, any unclaimed balance of
such money then remaining will be repaid to the Issuer. The Indenture Trustee or
the Paying Agent shall also adopt and employ, at the expense and direction of
the Issuer, any other reasonable means of notification of such repayment
(including, but not limited to, mailing notice of such repayment to Noteholders
whose Notes have been called but have not been surrendered for redemption or
whose right to or interest in moneys due and payable but not claimed is

60



--------------------------------------------------------------------------------



 



determinable) from the records of the Indenture Trustee or of any Paying Agent,
at the last address of record for each such Noteholder.
          (d) The Issuer will cause each Paying Agent to execute and deliver to
the Indenture Trustee an instrument in which such Paying Agent shall agree with
the Indenture Trustee (and if the Indenture Trustee is the Paying Agent, it
hereby so agrees), subject to the provisions of this Section 8.3, that such
Paying Agent will:
     (i) give the Indenture Trustee notice of any occurrence that is, or with
notice or with the lapse of time or both would become, an Event of Default by
the Issuer of which it has actual knowledge in the making of any payment
required to be made with respect to the Notes;
     (ii) at any time during the continuance of any such occurrence described in
clause (i) above, upon the written request of the Indenture Trustee, pay to the
Indenture Trustee all sums so held in trust by such Paying Agent;
     (iii) immediately resign as a Paying Agent and forthwith pay to the
Indenture Trustee all sums held by it in trust for the payment of Notes if at
any time it ceases to meet the standards required to be met by a Paying Agent at
the time of its appointment; and
     (iv) comply with all requirements of the Code or any applicable state law
with respect to the withholding from any payments made by it on any Notes of any
applicable withholding taxes imposed thereon and with respect to any applicable
reporting requirements in connection therewith.
     The Issuer may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, by Issuer Order direct
any Paying Agent to pay to the Indenture Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Indenture Trustee upon the same trusts
as those upon which the sums were held by such Paying Agent; and upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such monies.
     SECTION 8.4. Existence; Merger; Consolidation, etc.
          (a) The Issuer will keep in full effect its existence, rights and
franchises as a limited liability company under the laws of the State of
Delaware, and will obtain and preserve its qualification to do business as a
foreign entity in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Indenture, the
Notes or any of the Timeshare Loans.
          (b) The Issuer shall at all times observe and comply in all material
respects with (i) all laws applicable to it, (ii) all requirements of law in the
declaration and payment of distributions, and (iii) all requisite and
appropriate formalities in the management of its business and affairs and the
conduct of the transactions contemplated hereby.

61



--------------------------------------------------------------------------------



 



          (c) The Issuer shall not (i) consolidate or merge with or into any
other Person or convey or transfer its properties and assets substantially as an
entirety to any other Person or (ii) commingle its assets with those of any
other Person.
          (d) The Issuer shall not become an “investment company” or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940, as amended (or any successor or amendatory statute), and
the rules and regulations thereunder (taking into account not only the general
definition of the term “investment company” but also any available exceptions to
such general definition); provided, however, that the Issuer shall be in
compliance with this Section 8.4 if it shall have obtained an order exempting it
from regulation as an “investment company” so long as it is in compliance with
the conditions imposed in such order.
     SECTION 8.5. Protection of Collateral; Further Assurances.
          (a) The Issuer will from time to time execute and deliver all such
supplements and amendments hereto and all such financing statements,
continuation statements, instruments of further assurance, and other
instruments, and will take such other action as may be necessary or advisable
to:
     (i) Grant more effectively the assets comprising all or any portion of the
Collateral;
     (ii) maintain or preserve the Lien of this Indenture or carry out more
effectively the purposes hereof;
     (iii) publish notice of, or protect the validity of, any Grant made or to
be made by this Indenture and perfect the security interest contemplated hereby
in favor of the Indenture Trustee in each of the Timeshare Loans and all other
property included in the Collateral; provided, that the Issuer shall not be
required to cause the recordation of the Indenture Trustee’s name as Lien holder
on the related title documents for the Timeshare Properties so long as no Event
of Default has occurred and is continuing;
     (iv) enforce or cause the Servicer to enforce any of the Timeshare Loans in
accordance with the Servicing Standard, provided, however, the Issuer will not
cause the Servicer to obtain on behalf of the Indenture Trustee or the
Noteholders, any Timeshare Property or to take any actions with respect to any
property the result of which would adversely affect the interests of the
Indenture Trustee or the Noteholders (including, but not limited to, actions
which would cause the Indenture Trustee or the related Noteholders to be
considered a holder of title, mortgagee-in-possession, or otherwise, or an
“owner” or “operator” of Property not in compliance with applicable
environmental statutes); and
     (v) preserve and defend title to the Timeshare Loans (including the right
to receive all payments due or to become due thereunder), the interests in the
Timeshare Properties, or other property included in the Collateral and preserve
and defend the rights of the Indenture Trustee in the Collateral (including the
right to receive all payments due or to become due thereunder) against the
claims of all Persons and parties other than as

62



--------------------------------------------------------------------------------



 



permitted hereunder.
          (b) The Issuer will not take any action and will use its commercially
reasonable efforts not to permit any action to be taken by others that would
release any Person from any of such Person’s material covenants or obligations
under any instrument or agreement included in the Collateral or that would
result in the amendment, hypothecation, subordination, termination or discharge
of, or impair the validity or effectiveness of, any such instrument or
agreement, except as expressly provided in this Indenture or the Custodial
Agreement or such other instrument or agreement.
          (c) The Issuer may contract with or otherwise obtain the assistance of
other Persons to assist it in performing its duties under this Indenture, and
any performance of such duties by a Person identified to the Indenture Trustee
in an Officer’s Certificate of the Issuer shall be deemed to be action taken by
the Issuer, provided, however that no appointment of such Person shall relieve
the Issuer of its duties and obligations hereunder. Initially, the Issuer has
contracted with the Servicer, Indenture Trustee and the Custodian pursuant to
this Indenture to assist the Issuer in performing its duties under this
Indenture and the other Transaction Documents.
          (d) The Issuer will punctually perform and observe all of its
obligations and agreements contained in this Indenture, the Transaction
Documents and in the instruments and agreements included in the Collateral.
          (e) Without derogating from the absolute nature of the assignment
granted to the Indenture Trustee under this Indenture or the rights of the
Indenture Trustee hereunder, the Issuer agrees (i) that it will not, without the
prior written consent of the Indenture Trustee and the Noteholders representing
at least 66-2/3% of the Adjusted Note Balance of each Class of Notes, amend,
modify, waive, supplement, terminate or surrender, or agree to any amendment,
modification, supplement, termination, waiver or surrender of, the terms of any
Timeshare Loan (except to the extent otherwise provided in this Indenture or in
the Timeshare Loan Documents) or the Transaction Documents, or waive timely
performance or observance by the Servicer, the Indenture Trustee, the Custodian
or the Paying Agent under this Indenture; and (ii) that any such amendment shall
not (A) reduce in any manner the amount of, or accelerate or delay the timing
of, distributions that are required to be made for the benefit of the
Noteholders or (B) reduce the aforesaid percentage of the Notes that is required
to consent to any such amendment, without the consent of the Noteholders of all
the Outstanding Notes. If any such amendment, modification, supplement or waiver
shall be so consented to by the Indenture Trustee and the Noteholders, the
Issuer agrees, promptly following a request by the Indenture Trustee, to execute
and deliver, at its own expense, such agreements, instruments, consents and
other documents as the Indenture may deem necessary or appropriate in the
circumstances.
     The Issuer, upon the Issuer’s failure to do so, hereby irrevocably
designates the Indenture Trustee and the Servicer, severally, its agents and
attorneys-in-fact to execute any financing statement or continuation statement
or Assignment of Mortgage required pursuant to this Section 8.5; provided,
however, that such designation shall not be deemed to create a duty in the
Indenture Trustee to monitor the compliance of the Issuer with the foregoing
covenants, and provided, further, that the duty of the Indenture Trustee or the
Servicer to execute any instrument

63



--------------------------------------------------------------------------------



 



required pursuant to this Section 8.5 shall arise only if a Responsible Officer
of the Indenture Trustee or the Servicer, as applicable, has Knowledge of any
failure of the Issuer to comply with the provisions of this Section 8.5.
     SECTION 8.6. Additional Covenants.
          (a) The Issuer will not:
     (i) sell, transfer, exchange or otherwise dispose of any portion of the
Collateral except as expressly permitted by this Indenture;
     (ii) claim any credit on, or make any deduction from, the principal of, or
interest on, any of the Notes (other than amounts properly withheld from such
payments under the Code) or any applicable state law or assert any claim against
any present or former Noteholder by reason of the payment of any taxes levied or
assessed upon any portion of the Collateral; or
     (iii) engage in any business or activity other than as permitted by the
Limited Liability Company Agreement, this Indenture and the other Transaction
Documents and any activities incidental thereto;
     (iv) issue debt of obligations under any indenture other than this
Indenture;
     (v) incur or assume, directly or indirectly, any indebtedness, except for
such indebtedness as may be incurred by the Issuer pursuant to this Indenture,
or guaranty any indebtedness or other obligations of any Person (other than the
Timeshare Loans), or own, purchase, repurchase or acquire (or agree contingently
to do so) any stock, obligations, assets or securities of, or any other interest
in, or make any capital contribution to, any other Person (other than the
Timeshare Loans);
     (vi) dissolve or liquidate in whole or in part or merge or consolidate with
any other Person;
     (vii) permit the validity or effectiveness of this Indenture or any Grant
hereby to be impaired, or permit the Lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, except as may
be expressly permitted hereby, (B) permit any lien, charge, security interest,
mortgage or other encumbrance to be created on or to extend to or otherwise
arise upon or burden the Collateral or any part thereof or any interest therein
or the proceeds thereof (other than tax liens, mechanics’ liens and other liens
that arise by operation of law, in each case on any of the Resort Interests and
arising solely as a result of an act or omission of the related Obligor) other
than the Lien of this Indenture or (C) except as otherwise contemplated in this
Indenture, permit the Lien of this Indenture (other than with respect to any
Permitted Liens or such tax, mechanics’ or other lien) not to constitute a valid
first priority security interest in the Collateral.

64



--------------------------------------------------------------------------------



 



     (viii) take any other action or fail to take any actions which may cause
the Issuer to be taxable as an association pursuant to Section 7701 of the Code
and the corresponding regulations, (b) a publicly traded partnership taxable as
a corporation pursuant to Section 7704 of the Code and the corresponding
regulations or (c) a taxable mortgage pool pursuant to Section 7701(i) of the
Code and the corresponding regulations; or
     (ix) change the location of its principal place of business without the
prior notice to the Indenture Trustee and the Noteholders.
          (b) Notice of Events of Defaults. Immediately upon the Issuer having
Knowledge of the existence of any condition or event which constitutes a Default
or an Event of Default or a Servicer Event of Default, the Issuer shall deliver
to the Indenture Trustee a written notice describing its nature and period of
existence and what action the Issuer is taking or proposes to take with respect
thereto.
          (c) Report on Proceedings. Promptly upon the Issuer’s becoming aware
of (i) any proposed or pending investigation of it by any governmental authority
or agency; or (ii) any pending or proposed court or administrative proceeding
which involves or is reasonably likely to involve the possibility of materially
and adversely affecting the properties, business, prospects, profits or
condition (financial or otherwise) of the Issuer, the Issuer shall deliver to
the Indenture Trustee a written notice specifying the nature of such
investigation or proceeding and what action the Issuer is taking or proposes to
take with respect thereto and evaluating its merits.
     SECTION 8.7. Taxes.
          The Issuer shall pay all taxes when due and payable or levied against
its assets, properties or income, including any property that is part of the
Collateral, except to the extent the Issuer is contesting the same in good faith
and has set aside adequate reserves in accordance with accounting principles
generally accepted in the United States for the payment thereof.
     SECTION 8.8. Restricted Payments.
          Except as otherwise permitted under the Transaction Documents, the
Issuer shall not, directly or indirectly, (i) pay any dividend or make any
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, to any owner of an interest in the Issuer
or otherwise with respect to any ownership or equity interest or security in or
of the Issuer, the Originator or the Servicer, (ii) redeem, purchase, retire or
otherwise acquire for value any ownership or equity interest or security in or
of the Issuer, the Originator or the Servicer or (iii) set aside or otherwise
segregate any amounts for any such purpose; provided, however, that the Issuer
may make, or cause to be made, payments and distributions to or on behalf of the
Servicer, the Originator, the Indenture Trustee and the Noteholders as
contemplated by, and to the extent funds are available for such purpose under,
this Indenture or the other Transaction Documents; and, provided, further, that
the Issuer may make cash distributions to its members from funds available
pursuant to Section 3.4(a)(xv), 3.4 (d)(iv) or 6.6(b)(xviii). The Issuer will
not, directly or indirectly, make or cause to be made payments to or
distributions from

65



--------------------------------------------------------------------------------



 



the Collection Account except in accordance with this Indenture and the other
Transaction Documents.
     SECTION 8.9. Treatment of Notes as Debt for Tax Purposes.
          The Issuer shall treat the Notes as indebtedness for all federal,
state and local income and franchise tax purposes.
     SECTION 8.10. Further Instruments and Acts.
          Upon request of the Indenture Trustee, the Issuer will execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Indenture.
     SECTION 8.11. Compliance with LLC Agreement
          The Issuer shall comply with and shall not amend the Limited Liability
Company Agreement without the consent of the Holders representing at least
66-2/3% of the Adjusted Note Balance of each Class of Notes then Outstanding if
such amendment would have a material adverse effect on the rights of the
Noteholders. In addition, the Issuer shall not amend in any material respect the
Limited Liability Company Agreement without providing the Rating Agency with
notice no later than the tenth Business Day prior to such amendment (unless the
right to such notice is waived by the Rating Agency) and provided that the
Rating Agency has not informed the Issuer that the rating of any Class of Notes
Outstanding will be withdrawn or reduced as a result of such amendment.
     SECTION 8.12. Separateness Covenants
The Issuer shall:
          (a) Maintain its own deposit and other account or accounts, separate
from those of any Affiliate. The funds of the Issuer will not be diverted to any
other Person or for other than the use of the Issuer, and, except as may be
expressly permitted by this Indenture or the other Transaction Documents, the
funds of the Issuer shall not be commingled with those of any Affiliate of the
Issuer.
          (b) Ensure that, to the extent that it shares the same officers or
other employees as any of its members or Affiliates the salaries of and the
expenses related to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with all such common
officers and employees.
          (c) Ensure that, to the extent that it jointly contracts with any of
its members or Affiliates to do business with vendors or service providers or to
share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs. To the extent that the Issuer contracts or does business with
vendors or service providers where the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing shall be
fairly allocated to or among such

66



--------------------------------------------------------------------------------



 



entities for whose benefit the goods and services are provided, and each such
entity shall bear its fair share of such costs. Except as otherwise contemplated
by the Transaction Documents, all material transactions between the Issuer and
any of its Affiliates shall be only on an arm’s-length basis.
          (d) Maintain an office and a telephone number separate from those of
each of its members and Affiliates other than Affiliates that are bankruptcy
remote entities. To the extent that the Issuer and any of its members or
Affiliates have offices in contiguous space, there shall be fair and appropriate
allocation of overhead costs (including rent) among them, and each such entity
shall bear its fair share of such expenses.
          (e) Ensure that decisions with respect to its business and daily
operations shall be independently made by the Issuer and shall not be dictated
by any Affiliate of the Issuer.
          (f) Act solely in its own name and through its own authorized officers
and agents. The Issuer shall at all times use its own stationery.
          (g) Other than organizational expenses and as contemplated by the
Transaction Documents, pay all expenses, indebtedness and other obligations
incurred by it using its own funds.
          (h) Not enter into any guaranty, or otherwise become liable, with
respect to any obligation of any Affiliate nor make any loans to any Person.
          (i) Ensure that any financial reports required by it shall comply with
generally accepted accounting principles and shall be issued separately from,
but may be consolidated with, any reports prepared for any of its Affiliates so
long as such consolidated reports contain footnotes describing the effect of the
transactions on the Issuer and such Affiliate and also state that the assets of
the Issuer are not available to pay creditors of the Affiliate.
          (j) Ensure that at all times it is adequately capitalized to engage in
the transactions contemplated in the Limited Liability Company Agreement and in
the Transaction Documents.
ARTICLE IX.
SUPPLEMENTAL INDENTURES
     SECTION 9.1. Supplemental Indentures.
          (a) The Issuer and the Indenture Trustee, when authorized by an Issuer
Order, at any time and from time to time, may enter into one or more indentures
supplemental hereto, in form satisfactory to the Indenture Trustee, for any of
the following purposes:
     (i) without the consent of any Noteholder (x) to correct or amplify the
description of any property at any time subject to the Lien of this Indenture,
or to better assure, convey and confirm unto the Indenture Trustee any property
subject or required to be subjected to the Lien of this Indenture; provided,
such action pursuant to this clause (i)

67



--------------------------------------------------------------------------------



 



shall not adversely affect the interests of the Noteholders in any respect; or

  (y)   to evidence and provide for the acceptance of appointment hereunder by a
successor Indenture Trustee with respect to the Notes and to add to or change
any of the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the trusts hereunder by more than one Indenture
Trustee, pursuant to the requirements of Section 7.9 hereof; or     (z)   to
cure any ambiguity, to correct or supplement any provision herein which may be
defective or inconsistent with any other provision herein, or to make any other
provisions with respect to matters or questions arising under this Indenture;
provided that such action pursuant to this clause (2) shall not adversely affect
the interests of any of the Holders of Notes.

          (b) Reserved.
          (c) The Indenture Trustee shall promptly deliver, at least five
(5) Business Days prior to the effectiveness thereof, to each Noteholder and the
Rating Agency, a copy of any supplemental indenture entered into pursuant to
this Section 9.1(a).
     SECTION 9.2. Supplemental Indentures with Consent of Noteholders.
          (a) With the consent of Holders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes then Outstanding and by Act of said
Noteholders delivered to the Issuer and the Indenture Trustee, the Issuer and
the Indenture Trustee may, pursuant to an Issuer Order, enter into an indenture
or indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Noteholders under this Indenture;
provided, that no supplemental indenture shall, without the consent of the
Holder of each Outstanding Note affected thereby,
     (i) change the Stated Maturity of any Note or the due date of any
installment of principal or any installment of interest on any Note, or the
amount of principal payments or interest payments due or to become due on any
Payment Date with respect to any Note, or change the priority of payment thereof
as set forth herein, or reduce the principal amount thereof or the Note Rate
thereon, or change the place of payment where, or the coin or currency in which,
any Note or the interest thereon is payable, or impair the right to institute
suit for the enforcement of any such payment on or after the Stated Maturity; or
     (ii) reduce the required percentage of the Outstanding Note Balance or
Adjusted Note Balance, that must be repeated by the Noteholders voting on
whether to approve any supplemental indenture or to waive compliance with
provisions of this Indenture or Events of Default and their consequences; or

68



--------------------------------------------------------------------------------



 



     (iii) modify any of the provisions of this Section 9.2 or Section 6.13
hereof except to increase any percentage of Noteholders required for any
modification or waiver or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of the Holder of each
Outstanding Note affected thereby;
     (iv) modify or alter the provisions of the proviso to the definition of the
term “Outstanding”; or
     (v) permit the creation of any lien ranking prior to or on a parity with
the Lien of this Indenture with respect to any part of the Collateral or
terminate the Lien of this Indenture on any property at any time subject hereto
or deprive any Noteholder of the security afforded by the Lien of this
Indenture.
          (b) The Indenture Trustee shall promptly deliver, at least five
(5) Business Days prior to the effectiveness thereof to each Noteholder and the
Rating Agency, a copy of any supplemental indenture entered into pursuant to
Section 9.2(a) above.
     SECTION 9.3. Execution of Supplemental Indentures.
          In executing, or accepting the additional trusts created by, any
supplemental indenture (a) pursuant to Section 9.1 of this Indenture or
(b) pursuant to Section 9.2 of this Indenture without the consent of each Holder
of the Notes to the execution of the same, or the modifications thereby of the
trusts created by this Indenture, the Indenture Trustee shall be entitled to
receive, and (subject to Section 7.1 hereof) shall be, fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture. The
Indenture Trustee may, but shall not be obligated to, enter into any
supplemental indenture which affects the Indenture Trustee’s own rights, duties,
obligations, or immunities under this Indenture or otherwise.
     SECTION 9.4. Effect of Supplemental Indentures.
          Upon the execution of any supplemental indenture under this Article,
this Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore or thereafter authenticated and delivered hereunder shall
be bound thereby.
     SECTION 9.5. Reference in Notes to Supplemental Indentures.
          Notes authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Indenture Trustee, bear a notation in form approved by the Indenture Trustee
as to any matter provided for in such supplemental indenture. New Notes so
modified as to conform, in the opinion of the Indenture Trustee and the Issuer,
to any such supplemental indenture may be prepared and executed by the Issuer
and authenticated and delivered by the Indenture Trustee in exchange for
Outstanding Notes.

69



--------------------------------------------------------------------------------



 



ARTICLE X.
REDEMPTION OF NOTES
     SECTION 10.1. Optional Redemption; Election to Redeem.
          The Servicer shall have the option to redeem not less than all of the
Notes and thereby cause the early repayment of the Notes on any date after the
Optional Redemption Date by payment of an amount equal to the Redemption Price
and any amounts, fees and expenses that are required to be paid pursuant to
Section 6.6(b) hereof (unless amounts in the Trust Accounts are sufficient to
make such payments).
     SECTION 10.2. Notice to Indenture Trustee.
          The Servicer shall give written notice of its intention to redeem the
Notes to the Indenture Trustee at least fifteen (15) days prior to the
Redemption Date (unless a shorter period shall be satisfactory to the Indenture
Trustee).
     SECTION 10.3. Notice of Redemption by the Servicer.
          Notices of redemption shall be given by the Servicer by first class
mail, postage prepaid, mailed not less than fifteen (15) days prior to the
Redemption Date to each Noteholder, at the address listed in the Note Register
and to the Rating Agency. All notices of redemption shall state (a) the
Redemption Date, (b) the Redemption Price, (c) that on the Redemption Date, the
Redemption Price will become due and payable in respect of each Note, and that
interest thereon shall cease to accrue if payment is made on the Redemption Date
and (d) the office of the Indenture Trustee where the Notes are to be
surrendered for payment of the Redemption Price. Failure to give notice of
redemption, or any defect therein, to any Noteholder shall not impair or affect
the validity of the redemption of any other Note.
     SECTION 10.4. Deposit of Redemption Price.
          On or before the Business Day immediately preceding the Redemption
Date, the Servicer shall deposit with the Indenture Trustee an amount equal to
the Redemption Price and any amounts, fees and expenses that are required to be
paid hereunder (less any portion of such payment to be made from funds held in
any of the Trust Accounts).
     SECTION 10.5. Notes Payable on Redemption Date.
          Notice of redemption having been given as provided in Section 10.3
hereof and deposit of the Redemption Price with the Indenture Trustee having
been made as provided in Section 10.4 hereof, the Notes shall on the Redemption
Date, become due and payable at the Redemption Price, and, on such Redemption
Date, such Notes shall cease to accrue interest. The Indenture Trustee shall
apply all available funds in accordance with Section 6.6(b) hereof and the
Noteholders shall be paid the Redemption Price by the Indenture Trustee on
behalf of the Servicer upon presentment and surrender of their Notes at the
office of the Indenture Trustee. If the Servicer shall have failed to deposit
the Redemption Price with the Indenture Trustee, the principal and interest with
respect to each Class of Notes shall, until paid, continue to accrue

70



--------------------------------------------------------------------------------



 




interest at their respective Note Rates. The Servicer’s failure to deposit the
Redemption Price shall not constitute an Event of Default hereunder.
ARTICLE XI.
SATISFACTION AND DISCHARGE
     SECTION 11.1. Satisfaction and Discharge of Indenture.
          (a) This Indenture shall cease to be of further effect (except as to
any surviving rights of registration of transfer or exchange of Notes herein
expressly provided for), and the Indenture Trustee, on demand of, and at the
expense of, the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:
          (i) either:

  (1)   all Notes theretofore authenticated and delivered (other than (A) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 2.5 hereof and (B) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 8.3(c) hereof) have been delivered to the Indenture Trustee
for cancellation; or     (2)   the final installments of principal on all such
Notes not theretofore delivered to the Indenture Trustee for cancellation
(x) have become due and payable, or (y) will become due and payable at their
Stated Maturity, as applicable within one year, and the Issuer has irrevocably
deposited or caused to be deposited with the Indenture Trustee in trust an
amount sufficient to pay and discharge the entire indebtedness on such Notes not
theretofore delivered to the Indenture Trustee for cancellation, for principal
and interest to the date of such deposit (in the case of Notes which have become
due and payable) or to the Stated Maturity thereof;

     (ii) the Issuer and the Servicer have paid or caused to be paid all other
sums payable hereunder by the Issuer and the Servicer for the benefit of the
Noteholders and the Indenture Trustee; and
     (iii) the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.
At such time, the Indenture Trustee shall deliver to the Issuer all cash,
securities and other property held by it as part of the Collateral other than
funds deposited with the Indenture Trustee pursuant to Section 11.1(a)(i) above,
for the payment and discharge of the Notes.

71



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the satisfaction and discharge of this Indenture,
the obligations of the Issuer to the Indenture Trustee under Section 7.6 hereof
and, if money shall have been deposited with the Indenture Trustee pursuant to
Section 11.1(a)(i) above, the obligations of the Indenture Trustee under
Sections 11.2 and 8.3(c) hereof shall survive.
     SECTION 11.2. Application of Trust Money; Repayment of Money Held by Paying
Agent.
          Subject to the provisions of Section 8.3(c) hereof, all money
deposited with the Indenture Trustee pursuant to Sections 11.1 and 8.3 hereof
shall be held in trust and applied by the Indenture Trustee in accordance with
the provisions of the Notes, this Indenture and the Trust Agreement, to the
payment, either directly or through a Paying Agent, as the Indenture Trustee may
determine, to the Persons entitled thereto, of the principal and interest for
whose payment such money has been deposited with the Indenture Trustee.
          In connection with the satisfaction and discharge of this Indenture,
all moneys than held by any Paying Agent other than the Indenture Trustee under
the provisions of this Indenture with respect to the Notes shall, upon demand of
the Issuer, be paid to the Indenture Trustee to be held and applied according to
Section 3.2 hereof and thereupon such Paying Agent shall be released from all
further liability with respect to such moneys.
     SECTION 11.3. Trust Termination Date.
          Upon the full application of (a) moneys deposited pursuant to this
Article 11 or (b) proceeds of the Timeshare Loans pursuant to Sections 3.4 or
6.6 hereof, and all Liens granted hereunder shall be released.
ARTICLE XII.
REPRESENTATIONS AND WARRANTIES AND COVENANTS.
     SECTION 12.1. Representations, Warranties and Covenants of the Issuer.
          The Issuer represents and warrants to, and covenants with, the
Indenture Trustee, the Servicer, the Backup Servicer and the Noteholders as of
the Closing Date, as follows:
          (a) Organization and Good Standing. The Issuer has been duly formed
and is validly existing and in good standing as a limited liability company
under the laws of the State of Delaware, with power and authority to own its
properties and to conduct its business as presently conducted and has the power
and authority to own and convey all of its properties and to execute and deliver
this Indenture and the Transaction Documents and to perform the transactions
contemplated hereby and thereby;

72



--------------------------------------------------------------------------------



 



          (b) Binding Obligation. This Indenture and the Transaction Documents
to which it is a party have each been duly executed and delivered on behalf of
the Issuer and this Indenture and each Transaction Document to which it is a
party constitutes a legal, valid and binding obligation of the Issuer
enforceable in accordance with its terms except as may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting creditors’ rights and by
general principles of equity;
          (c) No Consents Required. No consent of, or other action by, and no
notice to or filing with, any Governmental Authority or any other party, is
required for the due execution, delivery and performance by the Issuer of this
Indenture or any of the Transaction Documents or for the perfection of or the
exercise by the Indenture Trustee or the Noteholders of any of their rights or
remedies thereunder which have not been duly obtained;
          (d) No Violation. The consummation of the transaction contemplated by
this Indenture and the fulfillment of the terms hereof shall not conflict with,
result in any material breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the
organizational documents of the Issuer, or any indenture, agreement or other
instrument to which the Issuer is a party or by which it is bound; nor result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement or other instrument (other than this
Indenture);
          (e) No Proceedings. There is no pending or, to the Issuer’s Knowledge,
threatened action, suit or proceeding, nor any injunction, writ, restraining
order or other order of any nature against or affecting the Issuer, its officers
or directors, or the property of the Issuer, in any court or tribunal, or before
any arbitrator of any kind or before or by any Governmental Authority
(i) asserting the invalidity of this Indenture or any of the Transaction
Documents, (ii) seeking to prevent the sale and assignment of any Timeshare Loan
or the consummation of any of the transactions contemplated thereby, or
(iii) seeking any determination or ruling that would be reasonably expected to
materially and adversely affect (A) the performance by the Issuer of this
Indenture or any of the Transaction Documents or the interests of the
Noteholders, (B) the validity or enforceability of this Indenture or any of the
Transaction Documents, or (C) the Intended Tax Characterization;
          (f) Issuer Not Insolvent. The Issuer is solvent and will not become
insolvent after giving effect to the transactions contemplated by this Indenture
and each of the Transaction Documents;
          (g) Name. The legal name of the Issuer is as set forth in the
signature page of this Indenture and the Issuer does not have any tradenames,
fictitious names, assumed names or “doing business as” names;
          (h) Reportable Transactions. The Issuer hereby represents and warrants
that, after consultation with its tax advisors, it is unaware of the presence of
factors in the transaction that would cause the transaction contemplated by this
Indenture and the other Transaction Documents to constitute a “reportable
transaction” as defined in Treasury Regulation Section 1.6011-4(b); and

73



--------------------------------------------------------------------------------



 



          (i) Performance. The Issuer will perform all of its obligations under
this Indenture and the other Transaction Documents in accordance with its terms
and will enforce its rights thereunder.
     SECTION 12.2. Representations and Warranties of the Servicer.
          The initial Servicer hereby represents and warrants to the Indenture
Trustee, the Issuer, the Backup Servicer and the Noteholders, as of the Closing
Date, the following:
          (a) Organization and Authority. The Servicer:
     (i) is a corporation duly organized, validly existing and in good standing
under the laws of the State of Texas;
     (ii) has all requisite power and authority to own and operate its
properties and to conduct its business as currently conducted and as proposed to
be conducted as contemplated by the Transaction Documents to which it is a
party, to enter into the Transaction Documents to which it is a party and to
perform its obligations under the Transaction Documents to which it is a party;
and
     (iii) has made all filings and holds all material franchises, licenses,
permits and registrations which are required under the laws of each jurisdiction
in which the properties owned (or held under lease) by it or the nature of its
activities makes such filings, franchises, licenses, permits or registrations
necessary, except where the failure to make such filing will not have a material
adverse effect on the Servicer activities or its ability to perform its
obligations under the Transaction Documents.
          (b) Place of Business. The address of the principal place of business
and chief executive office of the Servicer is 1221 River Bend Drive, Suite 120,
Dallas, Texas 75247 and there have been no other such locations during the
immediately preceding four months.
          (c) Compliance with Other Instruments, etc. The Servicer is not in
violation of any term of its certificate of incorporation or by-laws. The
execution, delivery and performance by the Servicer of the Transaction Documents
to which it is a party do not and will not (i) conflict with or violate the
organizational documents of the Servicer, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under, or result in the creation of any Lien on any of the properties or assets
of the Servicer pursuant to the terms of any instrument or agreement to which
the Servicer is a party or by which it is bound where such conflict would have a
material adverse effect on the Servicer’s activities or its ability to perform
its obligations under the Transaction Documents or (iii) require any consent of
or other action by any trustee or any creditor of, any lessor to or any investor
in the Servicer.
          (d) Compliance with Law. The Servicer is in material compliance with
all statutes, laws and ordinances and all governmental rules and regulations to
which it is subject, the violation of which, either individually or in the
aggregate, could materially adversely affect its business, earnings, properties
or condition (financial or other). The internal policies and

74



--------------------------------------------------------------------------------



 




procedures employed by the Servicer are in material compliance with all
applicable statutes, laws and ordinances and all governmental rules and
regulations. The execution, delivery and performance of the Transaction
Documents to which it is a party do not and will not cause the Servicer to be in
violation of any law or ordinance, or any order, rule or regulation, of any
federal, state, municipal or other governmental or public authority or agency
where such violation would, either individually or in the aggregate, materially
adversely affect its business, earnings, properties or condition (financial or
other).
          (e) Pending Litigation or Other Proceedings. Except as specified in
“RISK FACTORS” in the Offering Circular, there is no pending or, to the best of
the Servicer’s Knowledge, threatened action, suit, proceeding or investigation
before any court, administrative agency, arbitrator or governmental body against
or affecting the Servicer which, if decided adversely, would materially and
adversely affect (i) the condition (financial or otherwise), business or
operations of the Servicer or (ii) the ability of the Servicer to perform its
obligations under, or the validity or enforceability of this Agreement or any
other documents or transactions contemplated under this Agreement, including,
without limitation, its ability to foreclose or otherwise enforce the Liens of
the Timeshare Loans.
          (f) Taxes. The Servicer has filed all tax returns (federal, state and
local) which are required to be filed and has paid all taxes related thereto,
other than those which are being contested in good faith or where the failure to
file or pay would not have a material adverse effect on the Servicer’s
activities or its ability to perform its obligations under the Transaction
Documents.
          (g) Reserved.
          (h) Securities Laws. The Servicer is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
          (i) Proceedings. The Servicer has taken all action necessary to
authorize the execution and delivery by it of the Transaction Documents to which
it is a party and the performance of all obligations to be performed by it under
the Transaction Documents.
          (j) Defaults. The Servicer is not in default under any material
agreement, contract, instrument or indenture to which it is a party or by which
it or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, which default would have
a material adverse effect on the transactions contemplated hereunder; and to the
Servicer’s Knowledge, no event has occurred which with notice or lapse of time
or both would constitute such a default with respect to any such agreement,
contract, instrument or indenture, or with respect to any such order of any
court, administrative agency, arbitrator or governmental body.
          (k) Insolvency. The Servicer is solvent. Prior to the date hereof, the
Servicer did not, and is not about to, engage in any business or transaction for
which any property remaining with the Servicer would constitute an unreasonably
small amount of capital. In addition, the Servicer has not incurred debts that
would be beyond the Servicer’s ability to pay as

75



--------------------------------------------------------------------------------



 




such debts matured.
          (l) No Consents. No prior consent, approval or authorization of,
registration, qualification, designation, declaration or filing with, or notice
to any federal, state or local governmental or public authority or agency, is,
was or will be required for the valid execution, delivery and performance by the
Servicer of the Transaction Documents to which it is a party. The Servicer has
obtained all consents, approvals or authorizations of, made all declarations or
filings with, or given all notices to, all federal, state or local governmental
or public authorities or agencies which are necessary for the continued conduct
by the Servicer of its respective businesses as now conducted, other than such
consents, approvals, authorizations, declarations, filings and notices which,
neither individually nor in the aggregate, materially and adversely affect, or
in the future will materially and adversely affect, the business, earnings,
prospects, properties or condition (financial or other) of the Servicer.
          (m) Reserved.
          (n) Information. No document, certificate or report furnished by the
Servicer, in writing, pursuant to this Agreement or in connection with the
transactions contemplated hereby, contains or will contain when furnished any
untrue statement of a material fact or fails or will fail to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. There are no facts
relating to the Servicer as of the Closing Date which when taken as a whole,
materially adversely affect the financial condition or assets or business of the
Servicer, or which may impair the ability of the Servicer to perform its
obligations under this Agreement, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of the Servicer
pursuant hereto or thereto specifically for use in connection with the
transactions contemplated hereby or thereby.
          (o) Reserved.
          (p) ACH Form. The Servicer has delivered a form of the ACH Form
attached to the Transfer Agreement to the Backup Servicer for its review.
     SECTION 12.3. Representations and Warranties of the Indenture Trustee.
          The Indenture Trustee hereby represents and warrants to the Servicer,
the Issuer, the Backup Servicer and the Noteholders as of the Closing Date, the
following:
          (a) The Indenture Trustee is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States.
          (b) The execution and delivery of this Indenture and the other
Transaction Documents to which the Indenture Trustee is a party, and the
performance and compliance with the terms of this Indenture and the other
Transaction Documents to which the Indenture Trustee is a party by the Indenture
Trustee, will not violate the Indenture Trustee’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a breach of, any material
agreement or other material instrument to which it is a party or by which it is
bound.

76



--------------------------------------------------------------------------------



 



          (c) Except to the extent that the laws of certain jurisdictions in
which any part of the Collateral may be located require that a co-trustee or
separate trustee be appointed to act with respect to such property as
contemplated herein, the Indenture Trustee has the full power and authority to
carry on its business as now being conducted and to enter into and consummate
all transactions contemplated by this Indenture and the other Transaction
Documents, has duly authorized the execution, delivery and performance of this
Indenture and the other Transaction Documents to which it is a party, and has
duly executed and delivered this Indenture and the other Transaction Documents
to which it is a party.
          (d) This Indenture, assuming due authorization, execution and delivery
by the other parties hereto, constitutes a valid and binding obligation of the
Indenture Trustee, enforceable against the Indenture Trustee in accordance with
the terms hereof, subject to (A) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally and the rights of creditors of banks and (B) general
principles of equity, regardless of whether such enforcement is considered in a
proceeding in equity or at law.
          (e) The Indenture Trustee is not in violation of, and its execution
and delivery of this Indenture and the other Transaction Documents to which it
is a party and its performance and compliance with the terms of this Indenture
and the other Transaction Documents to which it is a party will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Indenture Trustee’s good faith and
reasonable judgment, is likely to affect materially and adversely the ability of
the Indenture Trustee to perform its obligations under any Transaction Document
to which it is a party.
          (f) No litigation is pending or, to the best of the Indenture
Trustee’s knowledge, threatened against the Indenture Trustee that, if
determined adversely to the Indenture Trustee, would prohibit the Indenture
Trustee from entering into any Transaction Document to which it is a party or,
in the Indenture Trustee’s good faith and reasonable judgment, is likely to
materially and adversely affect the ability of the Indenture Trustee to perform
its obligations under any Transaction Document to which it is a party.
          (g) Any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery and performance
by the Indenture Trustee of or compliance by the Indenture Trustee with the
Transaction Documents to which it is a party or the consummation of the
transactions contemplated by the Transaction Documents has been obtained and is
effective.

77



--------------------------------------------------------------------------------



 



     SECTION 12.4. Multiple Roles.
          The parties expressly acknowledge and consent to Wells Fargo Bank,
National Association, acting in the multiple roles of Indenture Trustee, the
Paying Agent, the successor Servicer, the Backup Servicer and the Custodian.
Wells Fargo Bank, National Association may, in such capacities, discharge its
separate functions fully, without hindrance or regard to conflict of interest
principles, duty of loyalty principles or other breach of fiduciary duties to
the extent that any such conflict or breach arises from the performance by Wells
Fargo Bank, National Association of express duties set forth in this Indenture
in any of such capacities, all of which defenses, claims or assertions are
hereby expressly waived by the other parties hereto, except in the case of
negligence (other than errors in judgment) and willful misconduct by Wells Fargo
Bank, National Association.
     SECTION 12.5. [Reserved].
     SECTION 12.6. [Reserved].
     SECTION 12.7. Representations and Warranties of the Backup Servicer.
          The Backup Servicer hereby represents and warrants to the Indenture
Trustee, the Issuer, the Servicer and the Noteholders, as of the Closing Date,
the following:
          (a) The Backup Servicer is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States.
          (b) The execution and delivery of this Indenture and the other
Transaction Documents to which the Backup Servicer is a party, and the
performance and compliance with the terms of this Indenture and the other
Transaction Documents to which the Backup Servicer is a party by the Backup
Servicer, will not violate the Backup Servicer’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a breach of, any material
agreement or other material instrument to which it is a party or by which it is
bound.
          (c) The Backup Servicer has the full power and authority to carry on
its business as now being conducted and to enter into and consummate all
transactions contemplated by this Indenture and the other Transaction Documents
to which it is a party, has duly authorized the execution, delivery and
performance of this Indenture and the other Transaction Documents to which it is
a party, and has duly executed and delivered this Indenture and the other
Transaction Documents to which it is a party.
          (d) This Indenture and the other Transaction Documents to which it is
a party, assuming due authorization, execution and delivery by the other parties
hereto, constitute the valid and binding obligations of the Backup Servicer,
enforceable against the Backup Servicer in accordance with the terms hereof and
thereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and the rights of creditors of banks and (B) general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law.

78



--------------------------------------------------------------------------------



 



          (e) The Backup Servicer is not in violation of, and its execution and
delivery of this Indenture and the other Transaction Documents to which it is a
party and its performance and compliance with the terms of this Indenture and
the other Transaction Documents to which it is a party will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Backup Servicer’s good faith and
reasonable judgment, is likely to affect materially and adversely the ability of
the Backup Servicer to perform its obligations under any Transaction Document to
which it is a party.
          (f) No litigation is pending or, to the best of the Backup Servicer’s
knowledge, threatened against the Backup Servicer that, if determined adversely
to the Backup Servicer, would prohibit the Backup Servicer from entering into
any Transaction Document to which it is a party or, in the Backup Servicer’s
good faith and reasonable judgment, is likely to materially and adversely affect
the ability of the Backup Servicer to perform its obligations under any
Transaction Document to which it is a party.
          (g) Any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery and performance
by the Backup Servicer of or compliance by the Backup Servicer with the
Transaction Documents to which it is a party or the consummation of the
transactions contemplated by the Transaction Documents has been obtained and is
effective.
ARTICLE XIII.
MISCELLANEOUS
     SECTION 13.1. Officer’s Certificate and Opinion of Counsel as to Conditions
Precedent.
          Upon any request or application by the Issuer (or any other obligor in
respect of the Notes) to the Indenture Trustee to take any action under this
Indenture, the Issuer (or such other obligor) shall furnish to the Indenture
Trustee:
          (a) an Officer’s Certificate (which shall include the statements set
forth in Section 13.2 hereof) stating that all conditions precedent and
covenants, if any, provided for in this Indenture relating to the proposed
action have been complied with; and
          (b) at the request of the Indenture Trustee, an Opinion of Counsel
(which shall include the statements set forth in Section 13.2 hereof) stating
that, in the opinion of such counsel, all such conditions precedent and
covenants have been complied with.

79



--------------------------------------------------------------------------------



 



     SECTION 13.2. Statements Required in Certificate or Opinion.
          Each certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture shall include:
          (a) a statement that the Person making such certificate or opinion has
read such covenant or condition;
          (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
          (c) a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
          (d) a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been complied with.
     SECTION 13.3. Notices.
          (a) All communications, instructions, directions and notices to the
parties thereto shall be (i) in writing (which may be by telecopy, followed by
delivery of original documentation within one Business Day), (ii) effective when
received and (iii) delivered or mailed first class mail, postage prepaid to it
at the following address:
If to the Issuer:
Silverleaf Finance III, LLC
1221 River Bend Drive, Suite 120
Dallas, Texas 75247
Attention:
Telecopier No.:
with a copy to:
Meadows, Owens, Collier, Reed, Cousins & Blair, L.L.P.
901 Main Street, Suite 3700
Dallas, Texas 75202
Attention: David N. Reed, Esq.
Telecopier No.: (214) 747-3732

80



--------------------------------------------------------------------------------



 



If to the Servicer:
Silverleaf Resorts, Inc.
1221 River Bend Drive, Suite 120
Dallas, Texas 75247
Attention:
Telecopier No.:
with a copy to:
Meadows, Owens, Collier, Reed, Cousins & Blair, L.L.P.
901 Main Street, Suite 3700
Dallas, Texas 75202
Attention: David N. Reed, Esq.
Telecopier No.: (214) 747-3732
If to the Backup Servicer:
Wells Fargo Bank, National Association
Sixth and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services/Asset-Backed Administration
Facsimile Number: (612) 667-3464
Telephone Number: (612) 667-8058

81



--------------------------------------------------------------------------------



 



If to the Indenture Trustee, Paying Agent and Custodian:
Wells Fargo Bank, National Association
Sixth and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services/Asset-Backed Administration
Facsimile Number: (612) 667-3464
Telephone Number: (612) 667-8058
If to the Rating Agency:
Moody’s Investors Service, Inc.
99 Church Street
New York, New York 10004
Attention: Residential Mortgage Pass-Through Surveillance Group
or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.
          (b) All communications and notices described hereunder to a Noteholder
shall be in writing and delivered or mailed first class mail, postage prepaid or
overnight courier at the address shown in the Note Register. The Indenture
Trustee agrees to deliver or mail to each Noteholder upon receipt, all notices
and reports that the Indenture Trustee may receive hereunder and under any
Transaction Documents. Unless otherwise provided herein, the Indenture Trustee
may consent to any requests received under such documents or, at its option,
follow the directions of Holders representing at least 66-2/3% of the Adjusted
Note Balance of each Class of Notes within 30 days after prior written notice to
the Noteholders. All notices to Noteholders (or any Class thereof) shall be sent
simultaneously. Expenses for such communications and notices shall be borne by
the Servicer.
     SECTION 13.4. No Proceedings.
          The Noteholders, the Servicer, the Indenture Trustee, the Custodian,
and the Backup Servicer each hereby agrees that it will not, directly or
indirectly institute, or cause to be instituted, against the Issuer or the
Collateral any proceeding of the type referred to in Sections 6.1(d) and
(e) hereof, so long as there shall not have elapsed one year plus one day after
payment in full of the Notes.

82



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed as of the day and year first above written.

              SILVERLEAF FINANCE III, LLC,
 
       
 
  By:   /S/ HARRY J. WHITE, JR.
 
       
 
      Name: Harry J. White, Jr.
 
      Title: CFO
 
            SILVERLEAF RESORTS, INC.,
as Servicer
 
       
 
  By:   /S/ HARRY J. WHITE, JR.
 
       
 
      Name: Harry J. White, Jr.
 
      Title: CFO
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION
as Backup Servicer
 
       
 
  By:   /S/ CORY W. BRANDEN
 
       
 
      Name: Cory w. Branden
 
      Title: Vice President
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee
 
       
 
  By:   /S/ CORY W. BRANDEN
 
       
 
      Name: Cory w. Branden
 
      Title: Vice President
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Custodian
 
       
 
  By:   /S/ CORY W. BRANDEN
 
       
 
      Name: Cory w. Branden
 
      Title: Vice President

83



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Account Intermediary
 
       
 
  By:   /S/ CORY W. BRANDEN
 
       
 
      Name: Cory w. Branden
 
      Title: Vice President

[Signature Page to the Indenture]
List of Schedules and Exhibits to Agreement not filed herewith:
Exhibit A Form of Notes
Exhibit B Form of Investor Representation Letter
Exhibit C Reserved
Exhibit D Form of Monthly Servicer Report
Exhibit E Servicing Officer’s Certificate
Exhibit F Reserved
Exhibit G Form of ROAP Waiver Letter
Exhibit H List of Silverleaf Executive Management
Annex A Standard Definitions
Schedule I Schedule of Timeshare Loan

84